 

   
Dated    18 December 2008
         
(1) BELL MICROPRODUCTS LIMITED and BELL MICROPRODUCTS EUROPE EXPORT LIMITED as
Borrowers
 
(2) BELL MICROPRODUCTS EUROPE (HOLDINGS) B.V.
 
(3) BM EUROPE PARTNERS C.V.
 
(4) BELL MICROPRODUCTS EUROPE B.V.
 
(5) BANK OF AMERICA, NATIONAL ASSOCIATION as Arranger, Issuer, Swingline Lender,
Agent and Security Trustee
 
(6) THE COMPANIES NAMED HEREIN as Guarantors
 
(7) CERTAIN BANKS AND FINANCIAL INSTITUTIONS as Lenders
 
(8) ENTERPRISE FINANCE EUROPE (UK) LIMITED as Enterprise
 
               
TENTH SUPPLEMENTAL AGREEMENT
in relation to a syndicated credit agreement dated 2 December 2002 (as amended
and/or restated from time to time)
       

CMS Cameron McKenna LLP
Mitre House
160 Aldersgate Street
London EC1A 4DD
 
T +44(0)20 7367 3000
F +44(0)20 7367 2000
 
Ref: EDR/0Z2950.01608


 
 

--------------------------------------------------------------------------------

 



 
 
Table of Contents

 
1.
Definitions and Interpretation
5
 
Definitions
5
 
Incorporation of Defined Terms
5
 
Certain References
5
2.
Amendment and restatement of the Credit Agreement
5
3.
Effective Date and Longstop date
5
 
Effective Date
5
 
Long Stop Date
6
 
Completion Conditions
6
4.
Representations and warranties
6
 
Representations and warranties of the Obligors
6
 
Representations and warranties in Credit Agreement
6
 
Corporate Power
6
 
No conflict with other obligations
6
 
Consents obtained
7
 
Constitutional Documents
7
 
No filings required
7
 
Repetition
7
5.
Further assurance and confirmation
7
 
Further assurance
7
 
Construction
7
6.
Affirmation and confirmation
8
 
Affirmation
8
 
Confirmation
8
 
Confirmation by Guarantors
8
 
Confirmation by BMEH
8
7.
Fees, costs and expenses
8
 
Renewal Fee
8
 
Transaction Expenses
8
 
Preservation and enforcement of rights
8
 
Stamp duties etc.
9
8.
Miscellaneous
9
 
Counterparts
9
 
Designation
9
 
Incoroporation of terms
9
Schedule 1
 
10
 
The Guarantors
10
Schedule 2
 
11
 
The Lenders
11
Schedule 3
 
12
 
Conditions Precedent
12

 


 
 

--------------------------------------------------------------------------------

 

THIS SUPPLEMENTAL AGREEMENT is dated 18th December 2009 and made BETWEEN:
 
(1)
BELL MICROPRODUCTS LIMITED (previously named IDEAL HARDWARE LIMITED) (Company
Number: 03969946) whose registered office is at Cox Lane, Chessington, Surrey,
KT9 1SJ (“BMUK”) and BELL MICROPRODUCTS EUROPE EXPORT LIMITED (Company Number:
03711148) whose registered office is at Cox Lane, Chessington, Surrey, KT9 1SJ
(“BMEE”) (each a “Borrower” and together the “Borrowers”);

 
(2)
BELL MICROPRODUCTS EUROPE (HOLDINGS) B.V. a private company with limited
liability (besloten vennootschap met beperkte aansprakelijkheid) incorporated
under the laws of the Netherlands, having its official seat in Almere, the
Netherlands a006Ed its registered office at Veluwezoom 42-50, 1327 AH Almere,
the Netherlands and registered in the Commercial Register under number 39087200
(“BMEH”);

 
(3)
BM EUROPE PARTNERS C.V. a limited partnership (commanditaire vennootschap)
established under the laws of the Netherlands, having its official seat in
Almere, the Netherlands and its registered office at Veluwezoom 42-50, 1327 AH
Almere, the Netherlands and registered in the Commercial Register under number
04065637 (“BMEP”);

 
(4)
BELL MICROPRODUCTS EUROPE B.V. a private company with limited liability
(besloten vennootschap met beperkte aansprakelijkheid) incorporated under the
laws of the Netherlands, having its official seat in Emmen, the Netherlands and
its registered office at Veluwezoom 42-50, 1327 AH Almere, the Netherlands and
registered in the Commercial Register under number 04064633 (“BMEBV”);

 
(5)
BANK OF AMERICA, NATIONAL ASSOCIATION acting through its London branch at 5
Canada Square, London, E14 5AQ in its capacity as arranger (the “Arranger”), in
its capacity as agent for the Lenders (the “Agent”), in its capacity as the
Lender making Swingline Loans (the “Swingline Lender”), in its capacity as the
Lender issuing any Letter of Credit or Guarantee (the “Issuer”), in its capacity
as security trustee under the Security Documents (the “Security Trustee”);

 
(6)
THE COMPANIES named in Schedule 1 (The Guarantors) (the “Guarantors”);

 
(7)
THE BANKS AND FINANCIAL INSTITUTIONS named in Schedule 2 (The Lenders) (the
“Lenders”); and

 
(8)
ENTERPRISE FINANCE EUROPE (UK) LIMITED (Company Number: 2036205) (as Enterprise
(“Enterprise”)).

 
WHEREAS:
 
(A)
By a syndicated credit agreement (as amended and restated, the “Credit
Agreement”) dated 2 December 2002 between (1) BMUK (then called “Ideal Hardware
Limited”) and Bell Microproducts Europe Export Limited (as Original Borrowers),
(2) BM Europe Partners C.V., (3) Bell Microproducts Europe B.V., (4) Bank of
America, National Association (as Arranger, Issuer, Swingline Lender, Agent and
Security Trustee) and (5) certain banks and financial institutions (as Lenders),
the Lenders agreed to make available to the Original Borrowers a revolving
credit facility of up to £75,000,000.

 
(B)
By supplemental agreements (together, the "Supplemental Agreements") dated 3
December 2003, 22 September 2004, 15 December 2004, 17 March 2005, 16 August
2005, 20 October 2005, 31 January 2006, 2 January 2007 and 21 May 2008 and
amendment letters dated 30 January 2008 and 18 June 2009 between, among others,
the parties to the Credit Agreement, the parties to the Credit Agreement agreed
to amend and/or restate the Credit Agreement on the terms respectively set out
therein.

 

--------------------------------------------------------------------------------


(C)
This Supplemental Agreement is entered into in order to reflect the terms and
conditions on and subject to which certain further amendments are to be made in
respect of the Credit Agreement.

 
IT IS AGREED THAT:
 
 
1.  
Definitions and interpretation

 
Definitions
 
1.1  
In this Supplemental Agreement, unless the context otherwise requires:

 
 “Fee letter (2009)” means any letter or letters dated on or about the date of
this Supplemental Agreement between the Arranger and BMUK setting out any of the
fees referred to in Clause 7 (Fees, costs and expenses); and
 
 “Restated Agreement” means the Credit Agreement, as amended and restated by
this Deed, the terms of which are set out in Exhibit “A” (Form of Restated
Agreement);
 
 “Supplemental Agreement”:  this tenth supplemental agreement.
 
Incorporation of defined terms
 
1.2  
Terms defined in the Credit Agreement shall, unless otherwise defined in this
Supplemental Agreement, have the same meaning when used in this Supplemental
Agreement and the principles of construction set out in Clauses 1.2 to 1.13
(inclusive) of the Credit Agreement shall have effect, mutatis mutandis, as if
set out in this Supplemental Agreement in full.

 
Certain references
 
1.3  
In this Supplemental Agreement references to Clauses, Schedules and the Exhibit
are, unless the context otherwise requires, to be construed as references to the
clauses of, and schedules and the exhibit to, this Supplemental Agreement and
references to this Supplemental Agreement include its schedules and the exhibit.

 
Headings
 
1.4  
Clause headings and the table of contents are inserted for convenience of
reference only and shall be ignored in the interpretation of this Supplemental
Agreement.

 
 
2.  
Amendment and restatement of the Credit Agreement

 
2.1  
With effect from the Effective Date, the Credit Agreement shall be amended and
restated so that it shall be read and construed for all purposes as set out in
Exhibit “A” (Form of Restated Agreement).

 
 
3.  
Effective Date and Longstop Date

 
Effective Date
 
3.1  
This Deed shall take effect on and with effect from the date (the “Effective
Date”) on which the Agent notifies the Borrower that all of the following
conditions shall have been satisfied:

 

--------------------------------------------------------------------------------


3.1.1  
the Agent has received each of the documents listed in Schedule 3 (Conditions
Precedent) in form and substance satisfactory to the Agent;

 
3.1.2  
the Agent is satisfied that no Default has occurred and is continuing or would
occur by reason of the Effective Date occurring;

 
3.1.3  
the Agent is satisfied that none of the representations and warranties in Clause
7 (Representations and Warranties) are untrue or incorrect as at such date as if
made on such date with respect to the facts and circumstances existing at such
date; and

 
3.1.4  
the Agent has received payment of the fees and expenses referred to in Clause 7
(Fees, costs and expenses) to the extent that invoices in respect of the same
shall have been rendered at that date.

 
Long Stop Date
 
3.2  
If the Effective Date has not occurred on or before 31 December 2009 then the
provisions of this Deed (other than Clause 7 (Fees, Costs and Expenses) and
Clause 11 (Miscellaneous)) shall thereupon cease to have effect.

 
Completion Conditions
 
3.3  
The Agent shall not give notice of the occurrence of the Effective Date under
Clause 4.1 (Effective Date) (unless expressly instructed in writing by the
Majority Lenders to do so) if, on the Effective Date, the Agent has received
actual knowledge that an Event of Default has occurred and is continuing or that
any of the representations and warranties in Clause 5 (Representations and
Warranties) are untrue or incorrect in any material respect as at such date as
if made on such date with respect to the facts and circumstances existing at
such date.

 
 
4.  
Representations and warranties

 
Representations and warranties of the Obligors
 
4.1  
Each Obligor represents and warrants (in respect of itself and each other
Obligor) to and for the benefit of each other party to this Supplemental
Agreement that:

 
Representations and warranties in Credit Agreement
 
4.1.1  
the representations and warranties set out in Clauses 14.1 (General
Representations and Warranties) and 14.2 (Accounts) of the Credit Agreement are
true and correct as if made at the date of this Supplemental Agreement and on
the Effective Date with reference to the facts and circumstances existing at
each such date;

 
Corporate power
 
4.1.2  
it has power to execute, deliver and perform its obligations under this
Supplemental Agreement; all necessary corporate, shareholder and other action
has been taken to authorise the execution, delivery and performance of the same
and this Supplemental Agreement constitutes valid and legally binding
obligations of such Obligor enforceable in accordance with their respective
terms;

 
No conflict with other obligations
 
4.1.3  
the execution and delivery of, the performance of its obligations under, and
compliance with the provisions of this Supplemental Agreement by such Obligor
will not (i) contravene any existing applicable law, statute, rule or regulation
or any judgment, decree or permit to which such Obligor is subject, (ii) to an
extent or in a manner which has or could have a material adverse effect on it,
conflict with, or result in any breach of any of the terms of, or constitute a
default under, any agreement or other instrument to which such Obligor is a
party or is subject or by which it or any of its property is bound, or (iii)
contravene or conflict with any provision of such Obligor's Memorandum and
Articles of Association, Articles of Incorporation/Bye-laws/Statutes or other
constitutional documents;

 

--------------------------------------------------------------------------------


Consents obtained
 
4.1.4  
every consent, authorisation, licence or approval of, or registration with or
declaration to, governmental or public bodies or authorities or courts required
by such Obligor to authorise, or required by such Obligor in connection with,
the execution, delivery, validity, enforceability or admissibility in evidence
of this Supplemental Agreement or the performance by such Obligor of its
obligations under this Supplemental Agreement has been obtained or made and is
in full force and effect and there has been no default in the observance of the
conditions or restrictions (if any) imposed in, or in connection with, any of
the same;

 
Constitutional Documents
 
4.1.5  
there has been no change to the constitutional documents of any Obligor since
the same were last delivered to the Agent;

 
No filings required
 
4.1.6  
it is not necessary to ensure the legality, validity, enforceability or
admissibility in evidence of this Supplemental Agreement that it or any other
instrument be notarised, filed, recorded, registered or enrolled in any court,
public office or elsewhere in the jurisdiction in which such Obligor is
incorporated or has its principal place of business or that any stamp,
registration or similar tax or charge be paid in any such jurisdiction on or in
relation to this Supplemental Agreement and this Supplemental Agreement is in
proper form for its enforcement in the courts of such jurisdiction.

 
Repetition
 
4.2  
The representations and warranties in Clause 4.1 (Representation and Warranties
of the Obligors) shall be deemed to be repeated by each Obligor on each date on
which a Loan is requested or is to be made (or, as the case may be, a Letter of
Credit is issued or requested to be issued) and on each date on which a
Prepayment is made under an Invoice Discounting Agreement as if made with
reference to the facts and circumstances existing on each such date.

 
 
5.  
Further assurance and construction

 
Further assurance
 
5.1  
Each Obligor shall, at the request of the Agent and at its own expense, do all
such acts and things necessary to give effect to this Supplemental Agreement.

 
Construction
 
5.2  
With effect from the Effective Date, the Credit Agreement and this Supplemental
Agreement shall be read and construed as a single instrument and references to
the Credit Agreement in the Credit Agreement and each of the Finance Documents
shall be read and construed as references to the Credit Agreement as amended by
this Supplemental Agreement.

 
 

--------------------------------------------------------------------------------


6.  
Affirmation and confirmation

 
Affirmation
 
6.1  
Each Obligor confirms to the Beneficiaries that, unless specifically amended in
accordance with the terms of this Supplemental Agreement, each Finance Document
to which it is a party will remain in full force and effect without novation and
will continue to constitute its legal, valid and binding obligations enforceable
in accordance with their respective terms and each of the security interests
created by the Security Documents will continue in full force and effect.

 
Confirmation by Guarantors
 
6.2  
Each Guarantor confirms that its guarantee obligations under Clause 13
(Guarantee) of the Credit Agreement, Clause 7 (Guarantee) of the Supplemental
Agreement dated 15 December 2004 or, as the case may be, the Security Documents
shall remain in full force and effect without novation in respect of the
Obligors’ obligations under the Credit Agreement and under each other Finance
Document.

 
Confirmation by BMEH
 
6.3  
BMEH further confirms that its obligations under the Credit Agreement shall
remain in full force and effect in respect of the Obligors’ obligations under
the Credit Agreement and under each other Finance Document.

 
 
7.  
Fees, costs and expenses

 
Fees
 
7.1  
BMUK shall pay to the Arranger an amendment arrangement fee in the amount and at
the time agreed in the Fee Letter.

 
7.2  
BMUK shall pay to the Agent for the account of the Lenders an amendment fee of
£50,000 on the Effective Date.

 
Transaction Expenses
 
7.3  
BMUK shall, from time to time on demand of the Agent, reimburse the Agent for
all costs and expenses (including legal fees) together with any VAT thereon
incurred by the Agent, the Security Trustee or the Receivables Purchaser in
connection with the negotiation, preparation and execution of this Supplemental
Agreement, any other document referred to in this Supplemental Agreement and the
completion of the transactions contemplated by this Supplemental Agreement.

 
Preservation and enforcement of rights
 
7.4  
Each Obligor shall, from time to time on demand of the Agent, reimburse the
Beneficiaries for all costs and expenses (including legal fees) on a full
indemnity basis together with any VAT thereon incurred in or in connection with
the preservation and/or enforcement of any of the rights of the Beneficiaries
under this Supplemental Agreement and any other document referred to in this
Supplemental Agreement.

 

--------------------------------------------------------------------------------


Stamp duties etc.
 
7.5  
Each Obligor shall pay all stamp, registration and other taxes to which this
Supplemental Agreement, any other document referred to in this Supplemental
Agreement or any judgement given in connection with this Supplemental Agreement
is or at any time may be subject and shall, from time to time on demand of the
Agent, indemnify the Beneficiaries against any liabilities, costs, claims and
expenses resulting from any failure to pay or any delay in paying any such tax.

 
 
8.  
Miscellaneous

 
Counterparts
 
8.1  
This Supplemental Agreement may be executed in any number of counterparts, all
of which taken together shall constitute one and the same instrument.

 
Designation
 
8.2  
This Supplemental Agreement is hereby designated a Finance Document.

 
Incorporation of terms
 
8.3  
The provisions of clause 32 (Notices) and clause 35 (Law and Jurisdiction) of
the Credit Agreement shall be incorporated in this Supplemental Agreement as if
set out in full, mutatis mutandis, in this Supplemental Agreement and as if
references in such clauses to “this Agreement” were references to this
Supplemental Agreement.

 
Enterprise
 
8.4  
The parties to this Supplemental Agreement hereby acknowledge the transfer of
the entire Commitment (and Commitment, as defined in the funding agreement dated
15 December 2004 between, inter alia, Enterprise and Bank of America, N.A. (the
“Funding Agreement”)) of Enterprise to The Governor and Company of the Bank of
Ireland, trading as Bank of Ireland Commercial Finance (the “Transfer”). To the
extent the Transfer has not been effected by operation of law, the parties agree
that it shall be deemed effected by this Deed with effect from the date of this
Deed, as if a Transfer Certificate and a Substitution Certificate (as defined in
the Funding Agreement) together effecting the Transfer had been duly executed
and delivered in accordance with the Credit Agreement.

 
IN WITNESS of which this Supplemental Agreement has been executed and delivered
by or on behalf of the parties on the date stated at the beginning of this
Supplemental Agreement.
 

 
 

--------------------------------------------------------------------------------

 

Schedule 1
 
The Guarantors
 
Name
Company Number
Bell Microproducts Limited
03969946
Bell Microproducts Europe Export Limited
03711148
Bell Microproducts Europe B.V.
4064633
Bell Microproducts S.a.r.l (a company incorporated under the laws of France)
43474497500013
Bell Microproducts BVBA (a company incorporated under the laws of Belgium)
0474128872
Bell Microproducts S.r.l (a company incorporated under the laws of Italy)
13456670150
Bell Microproducts (US) Limited
05305904
Bell Microproducts Europe (Holdings) BV
39087200
Bell Europe Partners CV
 



 

 
 

--------------------------------------------------------------------------------

 

Schedule 2
 
The Lenders
 
 
1.  
Bank of America, National Association

 
 
2.  
Lloyds TSB Commercial Finance Limited

 
 
3.  
The Governor and Company of the Bank of Ireland Trading as Bank of Ireland
Commercial Finance

 

 
 

--------------------------------------------------------------------------------

 

Schedule 3
 
Conditions Precedent
 
 
1.  
In relation to each Obligor:

 
1.1  
a certificate of its company secretary or, if it has no company secretary, one
of its directors or other officers, confirming that such company’s memorandum
and articles of association and certificate(s) of incorporation and
incorporation on change of name have not been amended since the date they were
last delivered to the Agent;

 
1.2  
a copy, certified as at the date of this Supplemental Agreement a true and
up-to-date copy by one of its directors or its company secretary, of a board
resolution of such company approving its execution, delivery and performance of
this Supplemental Agreement and its terms and conditions and any documents to be
delivered by it pursuant to this Supplemental Agreement and authorising a named
person or persons or a designated category of officer to sign this Supplemental
Agreement and any documents to be delivered by it pursuant to this Supplemental
Agreement on its behalf; and

 
1.3  
a certificate of its company secretary or, if it has no company secretary, one
of its directors or other officers confirming that the names and signatures of
the persons authorised to sign, on behalf of such company, this Supplemental
Agreement and any documents to be delivered by it pursuant to this Supplemental
Agreement have not changed from those set out in the certificate setting out
such names and signatures delivered to the Agent on or about 2 January 2007.

 
 
2.  
This Supplemental Agreement, duly executed by the parties thereto.

 
 
3.  
A certificate of the finance director of BMUK (together with such additional
information or evidence as the Agent may reasonably require) confirming, among
other matters, (A) that no Default has occurred and is continuing and (B) the
level of current creditors’ days outstanding together with confirmation that the
largest twenty (20) trade creditors of the Group are being paid in accordance
with the credit terms prevailing between such parties.

 
 
4.  
The Fee Letter (2009) duly signed by BMUK.

 
 
5.  
Such other documents and evidence as the Agent may require.

 

 
 

--------------------------------------------------------------------------------

 

THE BORROWERS
 
SIGNED for and on behalf of
) /s/ Nicholas Lee
BELL MICROPRODUCTS LIMITED
)
by:
)



Address:
Cox Lane
 
Chessington
 
Surrey  KT9 1SJ
Fax:
+44 (0)20 8286 5588
Attention:
Nick Lee/Helen Hancock



SIGNED for and on behalf of
) /s/ Nicholas Lee
BELL MICROPRODUCTS EUROPE
)
EXPORT LIMITED by:
)



Address:
Cox Lane
 
Chessington
 
Surrey  KT9 1SJ
Fax:
+44 (0)20 8286 5588
Attention:
Nick Lee/Helen Hancock





THE DUTCH OBLIGORS


SIGNED by its Managing Partner
) /s/ Graeme Watt
for and on behalf of
)
BM EUROPE PARTNERS C.V.
)



Address:
Cox Lane
 
Chessington
 
Surrey  KT9 1SJ
Fax:
+44 (0)20 8286 5588
Attention:
Nick Lee/Helen Hancock





BELL MICROPRODUCTS EUROPE (HOLDINGS) B.V.


SIGNED by its Managing Partner
) /s/ Nicholas Lee
BELL MICROPRODUCTS
)
EUROPE (HOLDINGS) B.V. by:
)



Address:
Cox Lane
 
Chessington
 
Surrey  KT9 1SJ
Fax:
+44 (0)20 8286 5588
Attention:
Nick Lee/Helen Hancock





BELL MICROPRODUCTS EUROPE B.V.


SIGNED by its Managing Partner
) /s/ Nicholas Lee
BELL MICROPRODUCTS
)
EUROPE B.V. by:
)





Address:
Cox Lane
 
Chessington
 
Surrey  KT9 1SJ
Fax:
+44 (0)20 8286 5588
Attention:
Nick Lee/Helen Hancock


THE GUARANTORS


SIGNED for and on behalf of
) /s/ Nicholas Lee
BELL MICROPRODUCTS LIMITED by:
)



Address:
Cox Lane
 
Chessington
 
Surrey, KT9 1SS
Fax:
+44 (0)20 8286 5588
Attention:
Nick Lee/Helen Hancock



SIGNED by its Managing Partner
) /s/ Nicholas Lee
BELL MICROPRODUCTS EUROPE
)
EXPORT LIMITED by:
)



Address:
Cox Lane
 
Chessington
 
Surrey  KT9 1SS
Fax:
+44 (0)20 8286 5588
Attention:
Nick Lee/Helen Hancock



SIGNED for and on behalf of
) /s/ Nicholas Lee
BELL MICROPRODUCTS EUROPE B.V.
)
acting by its Managing Director:
)



Address:
Cox Lane
 
Chessington
 
Surrey  KT9 1SS
Fax:
+44 (0)20 8286 5588
Attention:
Nick Lee/Helen Hancock



SIGNED for and on behalf of
) /s/ Nicholas Lee
BELL MICROPRODUCTS S.A.R.L. by
)
in the presence of:
)



Witness
     
Signature:
   /s/ H.M. Hancock
Name:
  Helen Hancock
Occupation:
  Solicitor
Address:
  as below


 


Address:
Cox Lane
 
Chessington
 
Surrey  KT9 1SS
Fax:
020 8286 5588
Attention:
Nick Lee/Helen Hancock



SIGNED for and on behalf of
) /s/ Nicholas Lee
BELL MICROPRODUCTS BVBA by
)
in the presence of:
)



Witness
     
Signature:
  /s/ H.M. Hancock
Name:
  Helen Hancock
Occupation:
  Solicitor
Address:
  as below



Address:
Cox Lane
 
Chessington
 
Surrey  KT9 1SS
Fax:
020 8286 5588
Attention:
Nick Lee/Helen Hancock



 


SIGNED for and on behalf of
) /s/ Nicholas Lee
BELL MICROPRODUCTS (US) LIMITED
)
by:
)



Address:
Cox Lane
 
Chessington
 
Surrey  KT9 1SS
Fax:
020 8286 5588
Attention:
Nick Lee/Helen Hancock


 
 

--------------------------------------------------------------------------------

 

THE AGENT


SIGNED for and on behalf of
) /s/ Lee Masters
BANK OF AMERICA, NATIONAL
) Lee Masters
ASSOCIATION by:
) Client Manager



Address:
5 Canada Square
 
London  E14 5AQ
Fax:
+44 (0)20 7174 6400
Attention:
Business Capital, Portfolio Management



THE ARRANGER


SIGNED for and on behalf of
) /s/ Lee Masters
BANK OF AMERICA, NATIONAL
) Lee Masters
ASSOCIATION by:
) Client Manager



Address:
5 Canada Square
 
London  E14 5AQ
Fax:
+44 (0)20 7174 6400
Attention:
Business Capital, Portfolio Management





THE SECURITY TRUSTEE


SIGNED for and on behalf of
) /s/ Lee Masters
BANK OF AMERICA, NATIONAL
) Lee Masters
ASSOCIATION by:
) Client Manager



Address:
5 Canada Square
 
London  E14 5AQ
Fax:
+44 (0)20 7174 6400
Attention:
Business Capital, Portfolio Management





THE SWINGLINE LENDER


SIGNED for and on behalf of
) /s/ Lee Masters
BANK OF AMERICA, NATIONAL
) Lee Masters
ASSOCIATION by:
) Client Manager



Address:
5 Canada Square
 
London  E14 5AQ
Fax:
+44 (0)20 7174 6400
Attention:
Business Capital, Portfolio Management



THE ISSUER


SIGNED for and on behalf of
) /s/ Lee Masters
BANK OF AMERICA, NATIONAL
) Lee Masters
ASSOCIATION by:
) Client Manager



Address:
5 Canada Square
 
London  E14 5AQ
Fax:
+44 (0)20 7174 6400
Attention:
Business Capital, Portfolio Management


 
 

--------------------------------------------------------------------------------

 

THE LENDERS


SIGNED for and on behalf of
) /s/ Lee Masters
BANK OF AMERICA, NATIONAL
) Lee Masters
ASSOCIATION by:
) Client Manager



Address:
5 Canada Square
 
London  E14 5AQ
Fax:
+44 (0)20 7174 6400
Attention:
Business Capital, Portfolio Management



SIGNED for and on behalf of
) /s/ J. Fenton-Jones
LLOYDS TSB COMMERCIAL FINANCE
) J. Fenton-Jones
LIMITED by:
)



Address:
Vanburgh House
 
Grange Road
 
Hedge End, Southampton
 
Hampshire SO30 2AF
Fax:
+44 (0)1489 789903
Attention:
Ronnie Whitehead or Ren Randev





GNED for and on behalf of THE GOVERNOR
) /s/ Colin Crangle 7056
AND COMPANY OF THE BANK OF IRELAND
) /s/ Liz Breadon 4330
TRADING AS BANK OF IRELAND
)
COMMERCIAL FINANCE by:
 



Address:
3rd Floor
 
31 Worship Street
 
London EC2A 2DX
Fax:
+44 (0)207 448 1931
Attention:
Peter Hayden/Cathal Brennan/Gerry Hoare/ Colin Keene





ENTERPRISE


SIGNED for and on behalf of
) /s/ Gillian Breakley
ENTERPRISE FINANCE EUROPE
)
(UK) LIMITED by:
)



Address:
3rd Floor
 
31 Worship Street
 
London EC2A 2DX
Fax:
+44 (0)207 448 1931
Attention:
Peter Hayden/Cathal Brennan/Gerry Hoare/ Colin Keene


 
 

--------------------------------------------------------------------------------

 



Dated 2 December 2002
 
 
 
BELL MICROPRODUCTS LIMITED
 
 
 
BELL MICROPRODUCTS EUROPE EXPORT LIMITED
 
 
 
 
 
as Original Borrowers
 
 
 
 
 
and
 
 
 
 
 
BM  EUROPE PARTNERS C.V.
 
 
 
BELL MICROPRODUCTS EUROPE BV
 
 
 
 
 
BANK OF AMERICA, NATIONAL ASSOCIATION
 
 
 
 
 
as Arranger, Issuer, Swingline Lender, Agent and Security Trustee
 
 
 
 
 
and
 
 
 
 
 
CERTAIN BANKS AND FINANCIAL INSTITUTIONS
 
as Lenders
 
 
 
 
 
SYNDICATED CREDIT AGREEMENT
 
 
 
as amended and/or restated by supplemental agreements dated 3 December 2003, 22
September 2004, 17 March 2005, 16 August 2005, 20 October 2005, 2 January 2007,
21 May 2008 and 18 December 2009 and amendment letters dated 30 January 2008 and
18 June 2009
 

 
 
 
 
 
 
CMS Cameron McKenna LLP
 
Mitre House
 
160 Aldersgate Street
 
London EC1 4DD
 
EDR/0Z2950.01608
 




 
 

--------------------------------------------------------------------------------

 



1.
INTERPRETATION
4
2.
THE REVOLVING FACILITY
29
3.
ADDITIONAL BORROWERS AND UNSECURED GUARANTORS
30
4.
ADDITIONAL CHARGING COMPANIES
32
5.
CONDITIONS PRECEDENT
33
6.
UTILISATION OF THE REVOLVING FACILITY
33
7.
INTEREST AND INTEREST PERIODS
42
8.
MARKET DISRUPTION
46
9.
REPAYMENT, PREPAYMENT AND CANCELLATION
47
10.
TAXES
48
11.
INCREASED COST
50
12.
ILLEGALITY
52
13.
GUARANTEE
52
14.
REPRESENTATIONS AND WARRANTIES
56
15.
FINANCIAL CONDITION
61
16.
COVENANTS
67
17.
DEFAULT
83
18.
DEFAULT INTEREST
88
19.
INDEMNITIES
89
20.
CURRENCY OF ACCOUNT AND PAYMENTS
91
21.
SET-OFF
93
22.
FEES
94
23.
PRO RATA SHARING
96
24.
COSTS, EXPENSES AND STAMP DUTIES
97
25.
CALCULATIONS AND EVIDENCE OF DEBT
98
26.
THE AGENT, THE ARRANGER, THE SECURITY TRUSTEE AND THE LENDERS
99
27.
TRUSTEE PROVISIONS
103
28.
ASSIGNMENTS AND TRANSFERS
108
29.
TERM AND TERMINATION
111
30.
AMENDMENTS, WAIVERS AND REMEDIES
112
31.
PARTIAL INVALIDITY
113
32.
NOTICES
113
33.
COUNTERPARTS
114
34
DUTCH PARALLEL DEBT
114
35.
LAW AND JURISDICTION
115

 
SCHEDULE 1
117
LENDERS AND COMMITMENTS
117
SCHEDULE 2
118
CONDITIONS PRECEDENT
118
SCHEDULE 3
120
FORM OF OBLIGOR’S CERTIFICATE
120
SCHEDULE 4
122
FORM OF UTILISATION NOTICE
122
SCHEDULE 5
123
MANDATORY COST FORMULAE
123
SCHEDULE 6
126
FORM OF TRANSFER CERTIFICATE
126
SCHEDULE 7
129
THE DORMANT COMPANIES AND THE GUARANTORS
129
SCHEDULE 8
130
FORM OF ACCENSSION NOTICE
130
SCHEDULE 9
131
DOCUMENTS TO ACCOMPANY ACCESSION NOTICE OR SUPPLEMENTAL DEED
131
SCHEDULE 10
133
THE MATERIAL CONTRACTS
133



 

 
 

--------------------------------------------------------------------------------

 

THIS AGREEMENT is made on 2 December 2002, as amended and/or restated on 3
December 2003, 22 September 2004, 17 March 2005, 16 August 2005, 20 October
2005, 2 January 2007, 21 May 2008 and 18 December 2009
 
BETWEEN:
 
(1)  
BELL MICROPRODUCTS LIMITED company incorporated in England and Wales with
registered number 03969946 whose registered office is at, Cox Lane, Chessington,
Surrey KT9 1SJ (“BMUK”) and BELL MICROPRODUCTS EUROPE EXPORT LIMITED a company
incorporated in England and Wales with registered number 03711148 whose
registered office is at Cox Lane, Chessington, Surrey KT9 1SJ (“BMEE”) (each an
“Original Borrower” and together, the “Original Borrowers”);

 
(2)  
BM EUROPE PARTNERS C.V. a limited partnership (commanditaire vennootschap)
established under the laws of the Netherlands, having its official seat in
Emmen, the Netherlands and its registered office at Veluwezoom 42-50, 1327 AH
Almere, the Netherlands and registered in the Commercial Register under number
04065637 (“BMEP”);

 
(3)  
BELL MICROPRODUCTS EUROPE B.V. a private company with limited liability
(besloten vennootschap met beperkte aansprakelijkheid) incorporated under the
laws of the Netherlands, having its official seat in Emmen, the Netherlands and
its registered office at Veluwezoom 42-50, 1327 AH Almere, the Netherlands and
registered in the Commercial Register under number 04064633 (“BMEBV”);

 
(4)  
BANK OF AMERICA, NATIONAL ASSOCIATION acting through its London branch at 5
Canada Square, London, E14 5AQ in its capacity as arranger (the “Arranger”), in
its capacity as agent for the Lenders (the “Agent”), in its capacity as the
Lender making Swingline Loans (the “Swingline Lender”), in its capacity as the
Lender issuing any Letter of Credit or Guarantee (the “Issuer”) and in its
capacity as security trustee under the Security Documents (the “Security
Trustee”); and

 
(5)  
THE BANKS AND FINANCIAL INSTITUTIONS named in Schedule 1 (the “Original
Lenders”).

 
IT IS AGREED as follows:
 
 
1.  
INTERPRETATION

 
1.1  
Definitions

 
Save as otherwise provided in this Agreement, the following words and phrases
have the following meanings throughout this Agreement:
 
 Accession Notice: a notice substantially in the form set out in Schedule 8
(Form of Accession Notice) pursuant to which a Group Company may accede to this
Agreement as an Additional Borrower or, as the case may be, an Unsecured
Guarantor;
 
 Account: in relation to each Trading Company, its right to payment for a sale
or lease and delivery of goods or rendering of services;
 
 Account Debtor: each person having any obligation on or in connection with an
Account;
 
 Accounts Transfer Conditions: the accounts transfer conditions incorporated
into the Invoice Discounting Agreements entered into by each IDF Company from
time to time;
 
 
 

--------------------------------------------------------------------------------

 
 Additional Borrower: a Group Company which has acceded to this Agreement as an
Additional Borrower by executing and delivering to the Agent an Accession Notice
in accordance with Clause 3 (Additional Borrowers and Unsecured Guarantors);
 
 Additional Cost Rate: the meaning given to it in paragraph 2 of Schedule 5
(Mandatory Cost Formulae);
 
 Additional Monitoring and Administration Fee: the meaning given to it in Clause
22.7 (Additional Monitoring and Administration Fee);
 
 Adjusted Tangible Assets: the meaning given to it in Clause 15.4 (Financial
Ratios);
 
 Adjusted Tangible Net Worth: the meaning given to it in Clause 15.4 (Financial
Ratios);
 
 Affiliate:
 
 
(i)
a person which, directly or indirectly, controls or is controlled by or is under
common control with, a Borrower;

 
 
(ii)
a person which beneficially owns or holds, directly or indirectly, 5% or more of
any class of voting shares of a Borrower; or

 
 
(iii)
a person in which 5% of any class of voting shares is beneficially owned or
held, directly or indirectly, by a Borrower;

 
 Agent Loan: the meaning given to it in Clause 6.15.1 (Authorisation);
 
 Agent’s Spot Rate of Exchange: the Agent’s spot rate of exchange for the
purchase of the relevant currency with sterling in the London foreign exchange
market at or about 11.00 a.m. on a particular day;
 
 Aggregate Exposure: at any time, the aggregate at such time of the Total
Outstandings and the Invoice Discounting Facility Exposure at such time;
 
 Alternative Rate: at any time during a calendar month, in relation to any Loan
or unpaid sum denominated in sterling or any Foreign Currency (as the case may
be) on which interest is to be calculated by reference to the Alternative Rate:
 
 
(i)
the applicable Screen Rate; or

 
 
(ii)
(if no Screen Rate is available for the currency of that Loan or unpaid sum) the
arithmetic mean of the rates (rounded up to 4 decimal places) as supplied to the
Agent at its request quoted by the Reference Banks to leading banks in the
London Interbank Market,

 
 for a period of 30 days, at or about 11.00 a.m. in London on the first business
day of that calendar month, for sterling or such Foreign Currency;
 
 Alternative Rate Revolving Loan:  a revolving loan made or to be made by the
Lenders in relation to which interest thereon is to be calculated by reference
to the Alternative Rate;
 
 Anniversary Date: 20 October 2008 and each subsequent anniversary of such date;
 
 
 

--------------------------------------------------------------------------------

 
 Applicable GAAP:
 
 
(i)
save as provided in paragraph (ii) of this definition, in respect of any person,
the generally accepted accounting principles and policies in the country in
which such person is incorporated or under whose laws it is otherwise
established, consistently applied;  and

 
 
(ii)
in connection with the preparation of the Pro-Forma Balance Sheet and the
Management Accounts and for the purposes of determining compliance by BMUK with
the financial ratio set out in Clause 15.4 (Financial Ratios), generally
accepted accounting principles and policies in the United States of America,
consistently applied (“US GAAP”);

 
 Applicable Margin: unless by virtue of the operation of Clause 7.6 (Margin
Ratchet) a lower rate applies, prior to the receipt of a Limit Reduction Notice,
three per cent. (3.00%) per annum and, after receipt of a Limit Reduction
Notice, two and one half of one per cent. (2.50%) per annum;
 
 Approved Acquisition Conditions: each of the following conditions:
 
 
(i)
that the relevant acquisition (the “relevant acquisition”) is to be funded by
the relevant Group Company (a “purchaser”) entirely out of Excess Availability
and that at the time of the relevant acquisition, the amount of Excess
Availability was not less than £5,000,000 and the projections, forecasts and
other information supplied to the Agent pursuant to Clause 15.2 (Provision of
Financial Information) demonstrate that an average Excess Availability of not
less than £5,000,000 will be maintained for a continuous period of three (3)
months commencing on the date of completion of the relevant acquisition;

 
 
(ii)
that the costs of the relevant acquisition do not exceed £10,000,000 (or the
equivalent in any other currency) and when aggregated with the costs of all
other Pre-Approved Acquisitions made or in the process of being made by that or
any other purchaser do not or, as the case may be, will not, exceed £20,000,000
(or the equivalent in any other currency) during the term of this Agreement;

 
 
(iii)
that the relevant purchaser (or BMUK on its behalf) has given written notice to
the Agent (such notice to be served not less than 15 business days prior to the
proposed date of completion of the relevant acquisition), such notice to
include, without limitation, (A) the name of the company and/or a brief
description of the assets being purchased and/or the nature of such company’s
business; (B) a breakdown of the total consideration payable (including any
element of deferred consideration and/or the details of any earn-out or possible
additional consideration payable); (C) the business case or other reason(s)
underlying the relevant acquisition; (D) the basic terms and conditions of the
relevant acquisition; (E) a brief business plan and a historic financial
statement in relation to any company being purchased (to include a profit and
loss account, balance sheet and cash flow statement relating to the immediately
preceding 12 months);

 
 
(iv)
in the case of any relevant acquisition of shares in a company, such acquisition
has been approved or recommended by the board of directors of such company;

 
 
(v)
that the finance director of BMUK has delivered a certificate to the Agent
(together with such additional information or evidence as the Agent may have
reasonably required) confirming, among other matters, (A) that no Default has
occurred and is continuing or will occur as a result of the completion of the
relevant acquisition or would have occurred if the relevant acquisition had been
completed on the last day of the Financial Quarter most recently ended; (B) the
level of current creditors’ days outstanding together with confirmation that the
largest twenty (20) trade creditors of the Group are being paid in accordance
with the credit terms prevailing between such parties; and (C) that each of the
foregoing conditions set out in paragraphs (i) to (iv) (inclusive) has been
satisfied and will continue to be complied with as at each relevant date
prescribed in this definition of “Approved Acquisition Conditions”.

 
 
 

--------------------------------------------------------------------------------

 
 For the purpose of this definition of “Approved Acquisition Conditions”, the
expression “costs” shall be construed to mean the total initial, deferred or
additional consideration paid or payable to any person(s) in connection with any
relevant acquisition, together with all reasonable costs, fees and expenses
(including legal or other professional advisers’ fees) properly paid or payable
in connection with the relevant acquisition;
 
 Approved Acquisition Documents: any (i) sale agreement, (ii) share exchange
agreement, (iii) offering circular or (iv) any other documents or instruments
(howsoever described) relating to a Pre-Approved Acquisition or any other
acquisition of assets approved by the Agent;
 
 Audit Fee: the meaning given to it in Clause 22.4 (Audit Fee);
 
 Auditors: PricewaterhouseCoopers, chartered accountants, or any other firm of
chartered accountants of similar standing selected by BMUK and satisfactory to
the Agent;
 
 Available Commitment: in relation to a Lender at any time, the Commitment of
that Lender less the sum at such time of the Original Sterling Amount of (i) the
aggregate amount which it has advanced and (ii) (in the case of the Issuer) the
aggregate of its contingent liabilities under any Letters of Credit or
Guarantees issued by it;
 
 Available Facility: at any time, the aggregate of the Available Commitments;
 
 Available Revolving Facility Amount: at any time, in relation to the Revolving
Facility and any proposed Utilisation thereof by any Borrower, the Revolving
Facility Amount as reduced by the sum at such time of the Original Sterling
Amount of:
 
 
(i)
the aggregate principal amount of all Revolving Loans and Swingline Loans then
outstanding;

 
 
(ii)
the aggregate face amount of all Letters of Credit and of the aggregate maximum
contingent liability under all Guarantees issued by the Issuer;

 
 
(iii)
the amount by which the Commitment of any Lender is or is due to be permanently
cancelled or reduced in accordance with the terms of this Agreement;

 
 
(iv)
all reserves for accrued interest on the Revolving Loans and Swingline Loans;

 
 
(v)
the Invoice Discounting Facility Exposure at such time;

 
 
(vi)
any IDF Portfolio Loss; and

 
 
(vii)
all other reserves which the Agent in its discretion deems necessary or
desirable to maintain with respect to any Borrower’s account (including, without
limitation, in respect of any day-to-day fluctuations in the value of sterling
against any Foreign Currency and in respect of any liability of any Borrower
under any Hedging Agreement or in respect of any other Bank Products) and any
amounts which the Agent, the Security Trustee, any Lender or any other
Beneficiary may be obliged to pay in the future for the account of any Borrower;

 
 
 

--------------------------------------------------------------------------------

 
 Bank Product:  any of the following products, services or facilities extended
to an Obligor: (a) Cash Management Services; (b) products under Hedging
Agreements; (c) commercial credit card and merchant card services; and (d)
leases and other banking products or services as may be requested by an Obligor,
other than Letters of Credit or other Utilisations;
 
 Bank Product Debt:  financial indebtedness and other obligations of an Obligor
relating to Bank Products;
 
 Belgian IDF Company: Bell Microproducts BVBA, a corporation incorporated under
the laws of Belgium with registered number 0474128872 and having its registered
office at Mechelen Campus, Schalienhoevedreef 20 1, B-2800 Mechelen, Belgium;
 
 Belgian Invoice Discounting Agreement: the invoice discounting agreement dated
15 December 2004 and made between the Belgian IDF Company and Bank of America,
National Association acting through its Antwerp branch at Uitbreidingstraat 180,
Box 6, B2600, Antwerp, Belgium;
 
 Belgian Pledge: any pledge in respect of the Company Accounts and the
Non-Vesting Accounts of the Belgian IDF Company, in form and substance
satisfactory to the Agent and the Receivables Purchaser;
 
 Beneficiary: collectively (a) each of the Agent, the Arranger, any Hedge
Provider (provided always that such Hedge Provider is BofA), the Swingline
Lender, the Issuer, the Security Trustee and any Lender; (b) BofA (in relation
to Bank Products) and (c) BofA in its capacity as Receivables Purchaser;
 
 BMEH: Bell Microproducts Europe (Holdings) B.V., a private company with limited
liability (besloten vennootschap met beperkte aansprakelijkheid) incorporated
under the laws of the Netherlands, having its official seat in Almere, the
Netherlands and its registered office at Veluwezoom 42-50, 1327 AH Almere, the
Netherlands and registered in the Netherlands with the Trade Register under
number: 39087200;
 
 BMEH IBM Guarantees: the guarantees dated 1 December 2005 entered into by BMEH
in favour of the IBM Entities for a principal amount not exceeding €40,000,000
in aggregate in respect of the obligations of members of the Restricted Group
under invoice purchase, working capital and term loan facility agreements
entered into and to be entered into between the IBM Entities (or any of them)
and certain members of the Restricted Group;
 
 BMEH Reichl Guarantee: the guarantee by BMEH in favour of Mr Klaus Reichl for
an amount not exceeding €4,000,000 in aggregate in respect of the obligations of
Bell Microproducts Solutions GmbH under a facility agreement dated 23 November
2005 and made between Mr Klaus Reichl (as lender), Bell Microproducts Solutions
GmbH (as borrower) and BMEH (as guarantor);
 
 BMUK/IDFC Group: collectively, the BMUK Group and each of the IDF Companies;
 
 BMUK Group: BMUK and its Subsidiaries for the time being;
 
 BofA: Bank of America, N.A.;
 
 Borrowers: each Original Borrower and each Additional Borrower and “Borrower”
means any one of them;
 
 
 

--------------------------------------------------------------------------------

 
 Borrowing Base Certificate: a certificate in such form as the Agent may from
time to time reasonably require and completed by BMUK setting out, amongst other
things, details of Accounts and with effect from the Inventory Eligibility Date,
if applicable, Inventory (as specified in Clause 16.4.1 (Collateral Reporting)
and of preferential creditors so as to enable the Agent to determine the
Available Revolving Facility Amount;
 
 Borrowings: a sum equal to the aggregate amount for the time being of the
principal, capital or nominal amount (determined on a consolidated basis) of all
financial indebtedness of any member of the Group (other than moneys borrowed or
raised from another member of the Group) and, without prejudice to the
generality of the foregoing, shall be deemed to include the following:
 
 
(a)
the principal amount of any debenture, bond, note, loan stock, preference share
capital, commercial paper or similar instrument of any member of the Group;

 
 
(b)
any amounts raised by any member of the Group under any bill of exchange (but
excluding any bill drawn or accepted in the ordinary course of trade of the
relevant member of the Group and which is payable at sight or not more than 90
days after sight or has a final maturity of not more than 90 days from the date
thereof and is not refinancing another bill whether or not relating to the same
underlying transaction) and the indebtedness of any member of the Group under
any acceptance credit, bill discounting, note purchase or documentary credit
facility;

 
 
(c)
the aggregate amount remaining to be paid by any member of the Group under any
credit agreement save for amounts remaining to be paid which cannot properly be
attributed to capital in accordance with Applicable GAAP;

 
 
(d)
the capitalised value (determined in accordance with Applicable GAAP) of the
outstanding commitments of any member of the Group under any finance lease;

 
 
(e)
indebtedness under any receivables purchase, factoring or discounting
arrangement including, without limitation, the Invoice Discounting Agreements
(to the extent there is any recourse against any member of the Group);

 
 
(f)
the aggregate amount remaining to be paid in respect of any credit (other than
normal trade credit which has been outstanding for a period of less than 90
days) granted to, or of any deferred payments due from, any member of the Group
in respect of the acquisition or construction price of assets acquired or
constructed or the purchase price of services supplied;

 
 
(g)
indebtedness of any member of the Group in respect of any other transaction
having the commercial effect of a borrowing or other raising of money entered
into by it in order to finance its business or operations or capital
requirements; and

 
 
(h)
(without double counting) indebtedness of any member of the Group under any
guarantee or other assurance against financial loss in respect of the financial
indebtedness of any person.

 
 For the purpose of determining the amount of “Borrowings” at any time, any
amount which is on a particular day outstanding or repayable in a currency other
than sterling shall on that day be taken into account (i) if that day is the
last day of a Financial Year or Management Accounting Period, at its equivalent
in sterling at the rate of exchange used for the purpose of preparing the
balance sheet forming part of the Relevant Accounting Information prepared as at
such date and (ii) in any other case, at its sterling equivalent as determined
by the Agent by reference to the Agent’s Spot Rate of Exchange;
 
 
 

--------------------------------------------------------------------------------

 
 Borrowing Costs: in relation to any financial period, a sum equal to the
aggregate amount of all continuing, regular or periodic costs (excluding any
prepayment or termination fee), charges and expenses incurred by the BMUK/IDFC
Group in respect of such period (and whether paid or not) in effecting,
servicing or maintaining Borrowings including (but without double-counting):
 
 
(a)
interest (whether the same shall be payable immediately or be capitalised or
otherwise deferred);

 
 
(b)
any fixed or minimum premium or dividend paid or payable on the maturity of any
Borrowings;

 
 
(c)
consideration given whether by way of discount or otherwise in connection with
finance by way of acceptance credit, bill discounting, note purchase,
receivables purchase, debt factoring or other like arrangement including,
without limitation, the discount charge payable under the Invoice Discounting
Agreements; and

 
 
(d)
the gross amount payable under any finance lease or credit agreement less so
much as can properly be attributed to capital,

 
 the amount of any such costs, charges and expenses to be allocated to each such
period over the term of any Borrowings in accordance with Applicable GAAP;
 
 Capital Expenditure: all payments due (whether or not paid) in respect of the
cost of any fixed asset or any improvement, replacement, substitution or
addition thereto, which has a useful life of more than one year, including,
without limitation, those arising in connection with the direct or indirect
acquisition of such assets by way of increased product or service charges or
offset items or in connection with finance leases;
 
 Capital Markets Transaction: any direct or indirect public offering or private
placement of any debt or equity securities of (including any capital
contribution to) any Borrower, BMEP, BMEH or BMEBV;
 
 Cash Management Services:  any services provided from time to time by BofA or
any of its Affiliates to an Obligor in connection with operating, collections,
payroll, trust, or other depository or disbursement accounts, including
automated clearinghouse, e-payable, electronic funds transfer, wire transfer,
controlled disbursement, overdraft, depository, information reporting, lockbox
and stop payment services;
 
 Cash Outflow: in relation to any financial period and without double-counting,
the aggregate for that period of:
 
 
(i)
Borrowing Costs;

 
 
(ii)
taxes paid;

 
 
(iii)
dividends paid or other distributions made;

 
 
(iv)
Capital Expenditure;

 
 
(v)
amortisation payments on Borrowings and the capital element of any rental
payments or instalments under any credit agreement or finance lease;

 
 
(vi)
any expenditure which results in a corresponding release of any provision in the
balance sheet;

 
 
 

--------------------------------------------------------------------------------

 
 Charging Company: the companies listed in Part 2 of Schedule 7 (The Dormant
Companies and the Guarantors) and any other Group Company which has executed the
Debenture or any other Security Document or which has acceded to the Debenture
or any other Security Document by executing a Supplemental Deed in accordance
with Clause 4 (Additional Charging Companies);
 
 Closing Date: 2 December 2002;
 
 Collateral: the meaning given to it in the Debenture;
 
 Collateral Management Fee: the meaning given to it in Clause 22.3 (Collateral
Management Fee);
 
 Commitment: in relation to a Lender at any time, the amount in sterling set
opposite its name in Schedule 1 (Lenders and Commitments) (and/or, as the case
may be, the amount in sterling specified as the portion transferred in the
Transfer Certificate pursuant to which such Lender increased its Commitment or
became a party to this Agreement) as the same may at any time be cancelled or
reduced in accordance with this Agreement;
 
 Commitment Period: the period commencing on the Closing Date and ending on the
date falling one month prior to the Termination Date;
 
 Company Accounts: has, as the context requires, the meaning ascribed to it in
the applicable Invoice Discounting Agreement;

 Current Assets: the meaning given to it in Clause 15.4 (Financial Ratios);
 
 Current Liabilities: the meaning given to it in Clause 15.4 (Financial
Ratios); Debenture: the composite guarantee and debenture creating one or more
encumbrances in favour of the Security Trustee on behalf of the Beneficiaries,
dated 2 December 2002 and executed as a deed by certain Charging Companies to
secure the obligations of the Obligors under the Finance Documents;
 
 Default: an Event of Default or any condition, act or event which (with the
giving of notice, lapse of time, making of any determination, fulfilment of any
condition or any combination of any of the foregoing) may become an Event of
Default;
 
 Discharge: a release, spill, emission, leaking, pumping, injection, deposit,
disposal, discharge, dispersal, leaching or migration of a Hazardous Substance
into the indoor or outdoor environment or into or out of any real estate or
other property, including the movement of Hazardous Substances through or in the
air, soil, surface water, groundwater or real estate or other property;
 
 Distribution: any dividend or other distribution (whether in cash or in kind)
in respect of share capital, including any bonus issue or return of capital
(whether at a premium or otherwise);
 
 Dormant Company: a company which is a “dormant” company as defined in section
249AA Companies Act 1985 and which does not at any time have assets (other than
intercompany indebtedness) in excess of £5,000 (or the equivalent in any other
currency) and which expression shall include, for the purposes of this
Agreement, each of the companies whose names are set out in Part 1 of Schedule
7;
 
 EBITDA: in relation to any financial period, a sum equal to the BMUK/IDFC
Group’s profit on ordinary activities before taxation (save to the extent that
such profit is attributable to any interest received) after adding back
Borrowing Costs, depreciation and amortisation and deducting any release to
profits of negative goodwill in respect of such period but excluding:
 
 
 

--------------------------------------------------------------------------------

 
 (a)           profits or losses on the sale or termination of an operation;
 
 (b)           profits or losses on the disposal of fixed assets; and
 
 (c)           extraordinary items;
 
 EC Insolvency Regulation: Council Regulation (EC) No. 11346/2000 of 29 May 2000
on insolvency proceedings;
 
 Effective Date: the meaning given to it in clause 3.1 (Effective Date) of the
Supplemental Agreement dated 21 May 2008;
 
 Eligible Accounts: the Accounts which the Agent in the exercise of its
commercial discretion determines to be Eligible Accounts.  Without limiting the
discretion of the Agent to establish other criteria of ineligibility, Eligible
Accounts shall not, unless the Agent in its commercial discretion elects,
include any Account:
 
 
(a)
with respect to which more than ninety (90) days have elapsed since the date of
the original invoice or sixty (60) days have elapsed since the due date
therefor;

 
 
(b)
with respect to which any of the representations, warranties, covenants and
agreements contained in the Debenture are incorrect or have been breached;

 
 
(c)
with respect to which Account (or any other Account due from the applicable
Account Debtor), in whole or in part, a cheque, promissory note, draft, trade
acceptance or other instrument for the payment of money has been received,
presented for payment, and returned uncollected for any reason;

 
 
(d)
which represents a progress billing (as hereinafter defined) or as to which the
applicable Borrower has extended the time for payment without the consent of the
Agent (for the purposes hereof, “progress billing” means any invoice for goods
sold or leased or services rendered under a contract or agreement pursuant to
which the Account Debtor’s obligation to pay such invoice is conditional upon
such Borrower’s completion of any further performance under such contract or
agreement);

 
 
(e)
with respect to which any one or more of the following events has occurred to
the Account Debtor on such Account: (i) death or judicial declaration of
incompetency of such Account Debtor who is a natural person; (ii) the filing by
or against such Account Debtor of a request, notice of intention to appoint or
petition for winding-up, dissolution, liquidation or bankruptcy of such person
or for the appointment of an administrative receiver, receiver, manager or
administrator in respect of such person or its assets or any other bankruptcy,
insolvency or similar laws of the United Kingdom or any foreign jurisdiction now
or hereafter in effect; (iii) the making of any general assignment by such
Account Debtor for the benefit of its creditors; (iv) the appointment of a
receiver or trustee of such Account Debtor or of any of the assets of the
Account Debtor; (v) the institution by or against such Account Debtor of any
other type of insolvency proceeding or of any formal or informal proceeding for
the dissolution or liquidation of, settlement of claims against, or winding up
of affairs of, such Account Debtor; (vi) the non-payment generally of such
Account Debtor of its debts as they become due; or (vii) the cessation of the
business of such Account Debtor as a going concern;

 
 
(f)
if fifty per cent. (50%) or more of the aggregate sterling equivalent of
outstanding Accounts owed at such time by the Account Debtor thereon is
classified as ineligible pursuant to the other provisions of this definition;

 
 
 

--------------------------------------------------------------------------------

 
 
(g)
owed by an Account Debtor which (i) does not maintain its registered office or
principal place of business in the United States, Canada (other than the
Province of Newfoundland), the United Kingdom or another country within the
European Union prior to 1 May 2004, (ii) is not organised under the laws of the
United States, Canada, part of the United Kingdom or another country within the
European Union prior to 1 May 2004 or any political subdivision, state or
province thereof, or (iii) is the government of any foreign country or sovereign
state, or of any state, province municipality or other political subdivision
thereof, or of any department, agency, public corporation, or other
instrumentality thereof, except to the extent that such Account is secured or
payable by a letter of credit satisfactory to the Agent in its discretion;

 
 
(h)
owed by an Account Debtor which is an Affiliate or employee of such Borrower or
an Account which the Agent determines is an Intercompany Account or an internal
account;

 
 
(i)
with respect to Accounts of a Borrower, with respect to which either the
perfection, enforceability or validity of the security over such Account
constituted by the Debenture, or the Security Trustee’s or the Agent’s right or
ability to obtain direct payment to the Agent or, as appropriate, the Security
Trustee, of the proceeds of such Account, is governed by any laws other than the
local state or federal laws of the United States of America (including the UCC)
or the laws of Canada, any part of the United Kingdom or another member of the
European Union prior to 1 May 2004;

 
 
(j)
owed by an Account Debtor to which a Borrower or any Affiliate thereof is
indebted in any way, or which is subject to any right of set-off or recoupment
by the Account Debtor (or otherwise a contra account), unless the Account Debtor
has entered into an agreement acceptable to the Agent to waive set-off rights,
or if the Account Debtor thereon has disputed liability or made any claim with
respect to any other Account due from such Account Debtor;

 
 
(k)
[intentionally omitted];

 
 
(l)
which represents a sale on a bill-and-hold, guaranteed sale, sale and return,
sale on approval, consignment or other repurchase or return basis;

 
 
(m)
which is evidenced by a promissory note or other similar instrument;

 
 
(n)
with respect to which the Agent believes, in the exercise of its commercial
judgment, that the prospect of collection of such Account is impaired or that
such Account may not be paid by reason of the Account Debtor’s financial
inability to pay;

 
 
(o)
which arises out of a sale not made in the ordinary course of such Borrower’s
business;

 
 
(p)
with respect to which the goods giving rise to such Account have not been
shipped and delivered to and accepted by, or have been rejected or objected to
by, the Account Debtor or the services giving rise to such Account have not been
fully performed by such Borrower, and, if applicable, accepted by the Account
Debtor, or the Account Debtor revokes its acceptance of such goods or services;

 
 
 

--------------------------------------------------------------------------------

 
 
(q)
owed by an Account Debtor or group of affiliated Account Debtors which is
obligated to the Borrowers, or any of them, representing Accounts the aggregate
unpaid balance of which exceeds ten per cent. (10%) of the aggregate unpaid
balance of all Accounts owed to the Borrowers at such time by all of the
Borrowers’ Account Debtors;

 
 
(r)
which is not subject to a first priority, perfected Security Interest in favour
of the Security Trustee, for the benefit of the Beneficiaries established in a
manner satisfactory to the Agent;

 
 
(s)
owed by an Account Debtor incorporated outside the United Kingdom with whom such
Borrower is trading in excess of its agreed credit limits;

 
 
(t)
with respect to which such Borrower or the Agent has deemed such Account as
uncollectible or has any reason to believe that such Account is uncollectible;
and

 
 
(u)
which the Agent determines, in its commercial discretion, is ineligible for any
other reason.

 
 The Agent will consider a request from BMUK for the inclusion of Accounts in
excess of ten per cent. (10%) of the total Eligible Accounts (as described in
paragraph (q)) on a case by case basis, upon production by BMUK of such
financial or other information regarding the business condition (financial or
otherwise) of the Borrowers and the Group as the Agent may require and upon BMUK
demonstrating to the satisfaction of the Agent, an improvement in its trading
and financial position since 20 October 2005.
 
 If any Account at any time ceases to be an Eligible Account, then such Account
shall promptly be excluded from the calculation of the Maximum Eligibility
Amount and the Revolving Facility Amount;
 
 Eligible Inventory: with effect from the Inventory Eligibility Date, if any,
Inventory valued at the lower of cost (on a FIFO basis) or market value, which
is eligible as the basis for Revolving Loans, based on such criteria as the
Agent may from time to time establish in its reasonable commercial discretion;
 
 Environmental Authorisation: any authorisation, permit, licence, consent,
registration or other approval required by or pursuant to any Environmental Law;
 
 Environmental Laws: all applicable laws, regulations, codes of practice,
circulars, statutory guides, guidance notes and the like (whether in the United
Kingdom or in any other jurisdiction in which any Obligor carries on its
business or in which its assets may be situated) relating to contamination,
human health, safety or the environment including but not limited to those
relating to Discharges, waste, nuisance, health and safety, noise, packaging or
the manufacture, processing, use, handling, treatment, storage, labelling,
recovery, recycling, transport or disposal of Hazardous Substances;
 
 Equipment: in relation to each Trading Company, all of its now owned and
hereafter acquired machinery, equipment, furniture, furnishings, fixtures and
other tangible personal property of any kind (except Inventory), as well as all
of such types of property leased by it and all of its rights and interest with
respect thereto under such leases together with all present and future additions
and accessions thereto and replacements therefor, component and auxiliary parts
and supplies used or to be used in connection therewith and all substitutes for
any of the foregoing, and all manuals, drawings, instructions, warranties and
rights with respect thereto, wherever any of the foregoing is located;
 
 Event of Default: any of those events specified in Clause 17.1 (Events of
Default);
 
 
 

--------------------------------------------------------------------------------

 
 Exceptional Items: the meaning given to it in Clause 15.4 (Financial Ratios);
 
 Excess Availability:  at any time, the amount, if any, by which the Revolving
Facility Amount exceeds the Aggregate Exposure at such time;
 
 Facility Office: in relation to a Lender at any time, the office set out under
its name at the end of this Agreement or, in the case of a Transferee, in the
Transfer Certificate to which it is a party as Transferee or, in the case of a
Lender which is an assignee or other successor of any other Lender, the office
notified to the Agent by the assignee or other successor on or before the date
it becomes a Lender or such other office as such Lender may from time to time
notify to the Agent;
 
 Fee Letter: means any letter or letters dated on or about the date of this
Agreement and/or the date of a Supplemental Agreement between the Arranger and
BMUK (or the Agent and/or the Security Trustee and BMUK) setting out and/or
relating to any of the fees referred to in Clause 22 (Fees) and “Fee Letter
(2008)” means such letter dated 21 May 2008;
 
 Finance Documents: this Agreement, the Invoice Discounting Agreements, any Fee
Letter, any Accession Notice, any Hedging Agreement, the Security Documents, the
Supplemental Agreements, the IBM Standstill Agreement, the Reichl Standstill
Agreement, documents evidencing or constituting Bank Products and any other
agreement, deed, notice, document or certificate from time to time designated as
such by the Agent and BMUK;
 
 Financial Quarter: any period of three months in any Financial Year, ending on
the day which is, respectively, three, six or nine months after the first day of
that Financial Year or on the last day of that Financial Year;
 
 Financial Statements: according to the context in which it is used, the
Pro-Forma Balance Sheet or any financial statements required to be delivered to
the Agent pursuant to Clause 15.2 (Provision of Financial Information) and
complying with the provisions of Clause 15.3 (Financial Information – basis of
preparation);
 
 Financial Year: any period of twelve months ending on 31 December;
 
 Foreign Currency: dollars, euros or such other currency which is freely
transferable and freely convertible into sterling as may at any time be
specifically agreed by the Agent;
 
 French IDF Company: Bell Microproducts Sarl, a corporation incorporated under
the laws of France with registered number 43474497500013 and having its
registered office at 23 avenue General Leclerc, 92340, Bourg La Reine, Paris,
France;
 
 French Invoice Discounting Agreement: the invoice discounting agreement dated
15 December 2004 and made between the French IDF Company and Bank of America,
National Association acting through its Paris branch at 51 rue Francois 1er,
75008 Paris France;
 
 French Bank Accounts Pledge: any pledge in respect of the Company Accounts of
the French IDF Company, in form and substance satisfactory to the Agent and the
Receivables Purchaser;
 
 Group: BMEH and its Subsidiaries at any time including, whether or not a
Subsidiary of BMEH, each IDF Company (but excluding, in each case, unless the
Agent otherwise agrees, any member of the Restricted Group) and “Group Company”
shall mean any one of them;
 
 
 

--------------------------------------------------------------------------------

 
 Guarantee: any guarantee (which has been specifically agreed between the
relevant Borrower and the Agent) of the obligations of any person issued by the
Issuer at the request of that Borrower pursuant to the terms of Clause 6.4
(Letters of Credit and Guarantees);
 
 Guarantors: each Secured Guarantor and each Unsecured Guarantor and “Guarantor”
means any one of them;
 
 Hazardous Substance: any radioactive emissions and any natural or artificial
substance (whether in solid or liquid form or in the form of a gas or vapour and
whether alone or in combination with any other substance) capable of causing
harm to the environment, human health or welfare or to any organism, including
(without limitation) any type of waste or any form of energy;
 
 Hedge Provider: the Arranger, any Lender or any other bank or financial
institution of international standing whose long term unsecured debt securities
are, on the date that it enters into any Hedging Agreement, rated at least A+ by
S&P or A1 by Moody’s;
 
 Hedging Agreement: any agreement or instrument between an Obligor and a Hedge
Provider relating to the hedging of an interest rate or a currency exposure
(including a swap, option, cap, collar or floor);
 
 IBM Entities: means Nederland Financieringen B.V., IBM Belgium Financial
Services S.A. and IBM Deutschland Kreditbank GmbH (as agent for the foregoing
entities) (and “IBM Entity” means any one of them);
 
 IBM Standstill Agreement: the standstill agreement dated on or about 20
December 2005 and entered into between (1) IBM Deutschland Kreditbank GmbH (as
agent for the other IBM Entitites), (2) the Agent and the Security Trustee and
(3) BMEH;
 
 IDF Companies: means the Belgian IDF Company, the French IDF Company and the
Italian IDF Company and any other company which has entered into an Invoice
Discounting Agreement and which has consequently been designated an IDF Company
by the Receivables Purchaser from time to time and “IDF Company” means any one
of them;
 
 IDF Guarantee: the guarantee by the Borrowers contained in clause 7 (Guarantee)
of the Supplemental Agreement dated 15 December 2004;
 
 IDF Portfolio Loss: an amount equal to the amount by which the Remittances (as
defined in the Accounts Transfer Conditions) received in respect of an Account
(as defined in the Accounts Transfer Conditions) purchased by the Receivables
Purchaser pursuant to an Invoice Discounting Agreement fall short of the
Purchase Price (as defined in the Accounts Transfer Conditions) paid by the
Receivables Purchaser pursuant to that Invoice Discounting Agreement less the
amount (if any) received by the Receivables Purchaser by way of repurchase
consideration or indemnity from the relevant IDF Company, or from any other
Obligor, in respect of that Account;
 
 Information Memorandum: the document in the form approved by BMUK concerning
the Group which, at BMUK’s request, and on its behalf, was prepared by the
Arranger in relation to the transactions contemplated by this Agreement and
distributed to selected financial institutions;
 
 Inter Company Sale Agreement: the inter company sale agreement dated 17 March
2005 between BMUK and the USD Co pursuant to which BMUK will sell US Inventory
acquired by it to the USD Co and the USD Co will, immediately prior to BMUK
selling such US Inventory to its customers, re-sell such US Inventory back to
BMUK to enable BMUK to make such sales;
 
 Intercompany Accounts: all assets and liabilities, however arising, which are
due to any Trading Company from, which are due from any Trading Company to, or
which otherwise arise from any transaction by any Trading Company with, any
Affiliate;
 
 
 

--------------------------------------------------------------------------------

 
 Interest Period: any of those periods referred to in Clause 7 (Interest and
Interest Periods) (by reference to which interest is calculated on any LIBOR
Revolving Loan) or in Clause 18.2 (Default Interest Periods) (by reference to
which interest is calculated on an unpaid sum) provided that, save in respect of
any Interest Periods relating to an unpaid sum, no Interest Period shall extend
beyond the Termination Date;
 
 Inventory: in relation to each Trading Company, all of its now owned and
hereafter acquired inventory, goods and merchandise, wherever located, to be
furnished under any contract of service or held for sale or lease, all raw
materials, work-in-progress, finished goods, returned goods and materials and
supplies of any kind, nature or description which are or might be used or
consumed in its business or used in connection with the manufacture, packing,
shipping, advertising, selling or finishing of such goods, merchandise and other
personal property, and all documents of title or other documents representing
them;
 
 Inventory Eligibility Date: the date, if any, upon which the Lenders shall have
agreed, and the Agent shall have advised BMUK to that effect, that Eligible
Inventory may be eligible as the basis for Revolving Loans;
 
 Invoice Discounting Agreements: the Belgian Invoice Discounting Agreement, the
French Invoice Discounting Agreement and the Italian Invoice Discounting
Agreement including, in each case, the Account Transfer Conditions incorporated
therein in accordance with their respective terms together with any other
Invoice Discounting Agreement entered into from time to time by an IDF Company,
including in each case, the Accounts Transfer Conditions incorporated therein in
accordance with their respective terms;
 
 Invoice Discounting Facilities: the invoice discounting facilities made
available or to be made available to the IDF Companies under the Invoice
Discounting Agreements;
 
 Invoice Discounting Facility Exposure: at any time, the aggregate of the Total
MDL Balance (as defined in the Accounts Transfer Conditions) at such time, the
sterling equivalent of any Prepayments to be made on the date on which the
computation falls to be made and the sterling equivalent of all other amounts
owing, actually or contingently, by the IDF Companies under the Invoice
Discounting Agreements at such time, as notified to the Agent from time to time
by each Receivables Purchaser;
 
 Italian IDF Company: Bell Microproducts S.r.l, a corporation incorporated under
the laws of Italy with registered number 13456670150 and having its registered
office at Via V Pisani 12/a, 20124 Milan, Italy;
 
 Italian Invoice Discounting Agreement: the invoice discounting agreement dated
15 December 2004 and made between the Italian IDF Company and Bank of America,
National Association acting through its Milan branch at Corso Matteotti 10,20121
Milan, Italy and includes any agreement from time to time entered into in order
to extend the validity of such invoice discounting agreement in order to comply
with Italian law;
 
 Italian Bank Accounts Pledge: any pledge in respect of the Company Accounts of
the Italian IDF Company, in form and substance satisfactory to the Agent and the
Receivables Purchaser;
 
 Latest Projections: the projections most recently received by the Agent
pursuant to clause 15.2.3;
 
 Lender: means:
 
 
(i)
any Original Lender; and

 
 
 

--------------------------------------------------------------------------------

 
 
(ii)
any bank, financial institution, trust, fund or other entity which has become a
party to this Agreement in accordance with Clause 28.3 (Assignments and
Transfers by Lenders),

 
 which in each case has not ceased to be a party to this Agreement in accordance
with the terms of this Agreement;
 
 Letter of Credit: any standby letter of credit (which has been specifically
agreed between a Borrower and the Agent) issued by the Issuer at the request of
a Borrower pursuant to the terms of Clause 6.4 (Letters of Credit and
Guarantees);
 
 Letter of Credit and Guarantee Fee: the meaning given to it in Clause 22.5
(Letter of Credit and Guarantee Fee);
 
 LIBOR: in relation to any LIBOR Revolving Loan or any unpaid sum and any
Interest Period relating to it:
 
 
(i)
the applicable Screen Rate; or

 
 
(ii)
(if no Screen Rate is available for the currency or Interest Period of that Loan
or unpaid sum) the arithmetic mean of the rates (rounded up to 4 decimal places)
as supplied to the Agent at its request quoted by the Reference Banks to leading
banks in the London Interbank Market,

 
 at or about 11.00 a.m. in London on the Quotation Date for a period comparable
to the relevant Interest Period;
 
 LIBOR Revolving Loan: a revolving loan made or to be made by the Lenders in
relation to which interest thereon is to be calculated by reference to LIBOR;
 
 Limit Reduction Notice: a notice from BMUK to the Agent in form and substance
acceptable to the Agent confirming that the loans and credit granted to the
Parent by BMUK, do not exceed $33,000,000 and requesting that the Parent Loan
Limit be reduced to $33,000,000 in accordance with Clause 7.7 (Reduction of the
Parent Loan Limit);
 
 Loans: each Revolving Loan and Swingline Loan and “Loan” means any one of them;
 
 Majority Lenders: Lenders whose Outstandings together exceed sixty-six and
two-thirds per cent (66 2/3%) of the Outstandings of all the Lenders (or, if
there are no Outstandings, Lenders whose Commitments together exceed sixty-six
and two-thirds per cent (66 2/3%) of the Total Commitments) provided that, if at
any time there are only two Lenders party to this Agreement “Majority Lenders”
shall mean both of them together;


 
 
 Management Accounting Period: each period of one calendar month ending on the
last day of that month;
 
 Management Accounts: the then latest unaudited but consolidated and
consolidating management accounts of BMEH, BMEP, BMEBV, BMEE, BMUK and the Group
(other than the members of the Restricted Group but including in any event each
IDF Company) in respect of each Management Accounting Period to be prepared in
accordance with Applicable GAAP and in a format agreed by the Agent required to
be delivered to the Agent pursuant to Clause 15.2.2 (Management Accounts);
 
 Mandatory Cost: the percentage rate per annum calculated by the Agent in
accordance with Schedule 5 (Mandatory Cost Formulae);
 
 
 

--------------------------------------------------------------------------------

 
 Material Contracts: each of the contracts details of which are set out in
Schedule 10 (The Material Contracts) and any other contract from time to time
designated as a Material Contract by the Agent and BMUK;
 
 Maximum Eligibility Amount: the amount which is equal to the sum of:
 
 
(a)
80% of the Net Amount of Eligible Accounts (the “Accounts Advance Rate”).  If at
any time the Agent determines that the Dilution Percentage for the Borrowers (as
a whole) has been equal to or less than 5% for a continuous period of three (3)
months ending on the date of such determination, the Agent, in its absolute
discretion (upon completing a field exam and such other reviews as it deems
appropriate), may increase the Accounts Advance Rate to 85%.  “Dilution
Percentage” means the percentage figure obtained by dividing (A) all credits,
allowances, discounts, write-offs, contra-accounts and other set-offs incurred
in any month which reduce the value of Accounts for the Borrowers (as a whole)
by (B) the gross amount of all cash received and retained in the Receivables
Accounts from all Accounts created by the Borrowers (as a whole) in such month;
notwithstanding but without prejudice to the foregoing, the Agent shall have the
right to reduce the Accounts Advance Rate or to establish reserves, if the Agent
at any time determines that the Dilution Percentage has increased; plus

 
 
(b)
after the Inventory Eligibility Date, if applicable, up to 60% of the value of
Eligible Inventory;

 
 Maximum Revolving Credit Line: the maximum amount which is available under this
Agreement; being £60,000,000 or, if the Agent has received a notice in
accordance with Clause 2.7 (Increase of Maximum Revolving Credit Line) and the
period referred to in Clause 2.7 (Increase of Maximum Revolving Credit Line) has
expired, £76,000,000 (or such other amount as may be agreed between the Agent
and BMUK from time to time);
 
 Net Amount of Eligible Accounts: the gross amount of Eligible Accounts less
sales, excise or similar taxes, and less returns, discounts, claims, credits and
allowances of any nature at any time issued, owing, granted, outstanding,
available or claimed in respect of such Eligible Accounts;
 
 Non-Vesting Accounts: has the meaning given to it in the Accounts Transfer
Conditions;
 
 Notice of Conversion/Continuation: the meaning given to it in Clause 7.5.2
(Conversion and Continuation of Revolving Loans);
 
 Obligors: each Borrower, each Charging Company, each Guarantor and each other
member of the Group which has, or may be required by the Agent to have, any
liability from time to time, whether actual or contingent, present or future,
for the payment of any amounts outstanding or capable of becoming outstanding
under any of the Finance Documents and “Obligor” means any one of them;
 
 Original Sterling Amount: in relation to a Loan, the amount specified in
sterling in the Utilisation Notice relating to that Loan (or, if the amount
requested is denominated in a Foreign Currency, that amount converted into
sterling at the Agent’s Spot Rate of Exchange on the date which is three
business days before the Utilisation Date or, if later, on the date the Agent
received the Utilisation Notice);
 
 Outstandings: in relation to a Lender at any time, the Original Sterling Amount
of the aggregate principal amount of its share of all (if any) Utilisations,
including (in relation to the Issuer) the Original Sterling Amount of the
aggregate of its contingent liabilities in respect of any such Utilisations
consisting of the issue of any Letters of Credit or Guarantees outstanding at
that time;
 
 
 

--------------------------------------------------------------------------------

 
 Parent: Bell Microproducts Inc.;


 Parent Financial Documents: means:
 
(a)  
the quarterly management accounts of the Parent in respect of each Financial
Quarter to be prepared in accordance with Applicable GAAP and in a format agreed
by the Agent required to be delivered to the Agent pursuant to Clause 15.2.2
(Management Accounts); and

 
       (b)  
a certificate signed by an authorised signatory of the Parent certifying that no
event or circumstance of a type described under Clauses 17.1.15 (Cross Default)
to 17.1.13 (Judgments) was, at the end of the Financial Quarter to which the
relevant quarterly management accounts relate, outstanding in relation to the
Parent and, without limitation, that the Parent is not in breach of any of the
financial covenants set out at Clause 9.13 of the facility agreement dated 28
September 2008 (as amended) and entered into between the Parent and Wachovia
Capital Finance Corporation (Western) and other lenders, Clause 6.2(g) of the
facility agreement dated 30 June 2008 (as amended) and entered into between the
Parent and The Teachers’ Retirement System of Alabama and other lenders, and
Clause 6.2(g) of the facility agreement dated 2 October 2006 (as amended)
entered into between the Parent and The Teachers’ Retirement System of Alabama
and The Employees’ Retirement System of Alabama  (or any financial covenant in
any agreement entered into for the purpose of refinancing amounts owed under any
of those agreements).

 
 Parent Loan Limit: prior to the Agent receiving a Limit Reduction Notice in
accordance with Clause 7.7 (Reduction of the Parent Loan Limit), an amount of
$50,000,000 (or the equivalent in any other currency) and after the Agent
receives a Limit Reduction Notice in accordance with Clause 7.7 (Reduction of
the Parent Loan Limit), an amount of $33,000,000 (or the equivalent in any other
currency).
 Participating Proportion: in relation to a Lender and a sum payable to or by it
on any date, the proportion which the Commitment of that Lender bears to the
Total Commitments on that date;
 
 Permitted Encumbrance: any encumbrance permitted under Clause 16.3.1
(Encumbrances);
 
 Permitted Indebtedness: any indebtedness permitted under Clause 16.3.5
(Indebtedness);
 
 Pledge Agreements: the Belgian Pledge, the French Bank Accounts Pledge and the
Italian Bank Accounts Pledge and any other pledge agreement from time to time
entered into by an IDF Company pursuant to the terms of an Invoice Discounting
Agreement;
 
 Pre-Approved Acquisition: any acquisition of any business, shares or other
assets of any kind by any Group Company which does not require the prior written
consent or approval of the Agent or the Lenders by virtue of the fact that both
prior to and at the time of its completion, each of the Approved Acquisition
Conditions were satisfied;
 
 Prepayment: the meaning given to it in the Accounts Transfer Conditions;
 
 Qualifying Lender: a lender which either:
 
 
 

--------------------------------------------------------------------------------

 
 
(i)
is a bank as defined in section 840A of the Taxes Act which, for the purposes of
section 349 of the Taxes Act, is within the charge to corporation tax as regards
all interest payable to it under this Agreement; or

 
 
(ii)
is a lender (a “Treaty Lender”) which has the benefit of a double tax treaty
which provides a complete exemption from UK income tax on interest;  or

 
 
(iii)
is a lender (a “UK Non-Bank Lender”) which is beneficially entitled to interest
payable to that lender in respect of a Loan under this Agreement and is:

 
 
(a)
a company resident in the United Kingdom for United Kingdom tax purposes;

 
 
(b)
a partnership each member of which is a company resident in the United Kingdom
for United Kingdom tax purposes; or

 
 
(c)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a branch or agency and which is required to bring that
interest into account in computing its chargeable profits (within the meaning
given by section 11(2) of the Taxes Act),

 
 and has given a Tax Confirmation to the Borrowers;
 
 Quotation Date: in relation to any period for which an interest rate is to be
determined, the day on which quotations would ordinarily be given by prime banks
in the London Interbank Market for deposits in the currency in relation to which
such rate is to be determined for delivery on the first day of that period
provided that, if, for any such period, quotations would ordinarily be given on
more than one date, the Quotation Date for that period shall be the last of
those dates;
 
 Receivables Account: has the meaning given to it in the Security Documents;
 
 Receivables Purchaser: Bank of America, N.A. in its capacity as receivables
purchaser under the Invoice Discounting Agreements;
 
 Reference Banks: such banks as may be appointed by the Agent in consultation
with BMUK;
 
 Reichl Standstill Agreement: the standstill agreement dated 23 November 2005
and made between (1) Mr Klaus Reichl, (2) BMEH, (3) the Agent and the Security
Trustee and (4) Bell Microproducts Solutions GmbH;
 
 Relevant Accounting Information: the meaning given to it in Clause 15.4
(Financial Ratios);
 
 Relevant Agreements: the Finance Documents, the Material Contracts and any
Approved Acquisition Documents;
 
 Reservations: the principle that equitable remedies are remedies which may be
granted or refused at the discretion of the court, the limitation of enforcement
by laws relating to bankruptcy, insolvency, liquidation, reorganisation, court
schemes, moratoria, administration and other laws generally affecting the rights
of creditors, the time barring of claims under the Limitation Act 1980, the
possibility that an undertaking to assume liability for or to indemnify against
non-payment of United Kingdom stamp duty may be void, the unenforceability of
penalty provisions and defences of set-off or counterclaim and similar
principles arising under the laws of any other jurisdiction in which relevant
obligations must be performed;
 
 
 

--------------------------------------------------------------------------------

 
 Restricted Group: collectively, Bell Microproducts BV, a company incorporated
in The Netherlands registered at the Flevoland Commercial Register with number
KvK: 39061489, its Subsidiaries for the time being and Bell Microproducts GmbH,
a company incorporated in Germany registered at the Munich Commercial Register
with number HRB162143 and Bell Microproducts Solutions NV, a company registered
in Belgium in Mechelen with number 0461 3609 02 and “member of the Restricted
Group” means any one of them but so that an IDF Company shall be deemed not to
be a member of the Restricted Group even if this is in fact the case;
 
 Restricted Investment: any acquisition of any assets by any Group Company in
exchange for cash or other assets, whether in the form of an acquisition of
shares, debt securities or other indebtedness or obligation, or the purchase or
acquisition of any other assets, or a loan, advance, capital contribution or
subscription, except the following:
 
 
(i)
acquisitions of fixed assets to be used in the business of such Group Company,
so long as the acquisition costs thereof constitute Capital Expenditure
permitted hereunder;  and

 
 
(ii)
acquisitions of goods held for sale or lease or to be used in the rendering of
services by such Group Company in the ordinary course of business;

 
 
(iii)
any acquisition of shares, debt securities or other indebtedness or obligation,
or the making of any loan, advance, capital contribution or subscription by any
Group Company in or to any other Group Company which is loss-making and solely
for the purpose of recapitalising such loss-making Group Company, provided
always that, unless (A) the funds (the “investment funds”) employed by the
investing Group Company have been made available to it wholly by the Parent
(directly or through BMEH) and not by the utilisation of any amounts drawn down
under this Agreement and (B) the investment funds are the proceeds of a new
capital injection (whether by way of debt or equity) into the investing Group
Company occurring after 20 October 2005 and not moneys already available to such
investing Group Company, then such capital injection by the relevant investing
Group Company may not exceed £500,000 without the prior written consent of the
Agent;

 
 
(iv)
any Pre-Approved Acquisition;

 
 Revolving Facility: the facility referred to in Clause 2.1 (The Revolving
Facility);
 
 Revolving Facility Amount: the lesser of:
 
 (i)           the Maximum Revolving Credit Line; and
 
 (ii)           the Maximum Eligibility Amount;
 
 Revolving Loan: each LIBOR Revolving Loan and each Alternative Rate Revolving
Loan made or to be made by the Lenders pursuant to the Revolving Facility;
 
 Screen Rate: the British Bankers Association Interest Settlement Rate for the
relevant currency and period displayed on page 3750 of the Telerate screen; if
the agreed page is replaced or service ceases to be available, the Agent may
specify another page or service displaying the appropriate rate after
consultation with BMUK and the Lenders;
 
 Secured Guarantor: each Charging Company;
 
 Secured Obligations: the meaning given to it in the Debenture;
 
 
 

--------------------------------------------------------------------------------

 
 Security Documents: the Debenture, the Priority Agreement, the Pledge
Agreements and any document creating an encumbrance over any asset of any
Obligor and/or any IDF Company entered into pursuant thereto or pursuant to any
other Finance Document and any other security document granted to the Security
Trustee as security for the obligations of the Obligors and/or any IDF Company
to the Beneficiaries;
 
 Security Interest: collectively the encumbrances granted to the Security
Trustee pursuant to the Security Documents or any other agreement or instrument;
 
 St. Crispin Mortgagee: HSBC Bank PLC as mortgagee of the St. Crispin Property
in connection with such borrowing or such other bank or financial institution
which may at any time refinance all or any part of such borrowings, provided
that such bank or financial institution shall have entered into an intercreditor
deed or other priority arrangement on terms and conditions mutually acceptable
to such bank or financial institution, BMUK and the Agent;
 
 St. Crispin Priority Agreement: the priority agreement, in form and substance
satisfactory to the Agent, entered or to be entered into between (1) BMUK, (2)
the Security Trustee and (3) HSBC Bank PLC;
 
 St. Crispin Property: all that freehold property registered under title number
LA596977 and more particularly known as land to the west side of St. Crispin
Way, Haslingden, Rossendale, Lancashire;
 
 Subsidiary: of a person means any company or entity directly or indirectly
controlled by such person;
 
 Supplemental Agreements: the agreements supplemental to this Agreement dated 3
December 2003, 22 September 2004, 15 December 2004, 17 March 2005, 16 August
2005, 20 October 2005, 2 January 2007, 21 May 2008 and 18 December 2009 entered
into by the parties hereto;
 
 Supplemental Deed: a deed supplemental to the Debenture or any other Security
Document, substantially in the form set out in schedule 9 to the Debenture or,
as the case may be, substantially in the form set out in such Security Document,
entered or to be entered into by a Group Company pursuant to which that Group
Company accedes to the Debenture or, as the case may be, any other Security
Document, as a Charging Company;
 
 Swingline Loan: a swingline loan made or to be made by the Swingline Lender
pursuant to Clause 6.3 (Swingline Loans);
 
 TARGET:  the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilises interlinked national real time gross
settlement systems and the European Central Bank’s payment mechanism and which
began operations on 4 January 1999.
 
 TARGET2:  the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilises a single shared platform and which was
launched on 19 November 2007.
 
 
 

--------------------------------------------------------------------------------

 
 TARGET Day:
 
 (a)           until such time as TARGET is permanently closed down and ceases
operations, any day on which both TARGET and TARGET2 are; and
 
 (b)           following such time as TARGET is permanently closed down and
ceases operations, any day on which TARGET2 is,
 
 open for the settlement of payments in euro.
 
 Taxes Act: the Income and Corporation Taxes Act 1988;
 
 Tax Confirmation: a confirmation by a person which is a Lender under this
Agreement that the person beneficially entitled to interest payable to that
Lender in respect of a Loan under this Agreement is either:
 
 
(i)
a company resident in the United Kingdom for United Kingdom tax purposes; or

 
 
(ii)
a partnership each member of which is a company resident in the United Kingdom
for United Kingdom tax purposes; or

 
 
(iii)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a branch or agency and which is required to bring that
interest into account in computing its chargeable profits (within the meaning
given by section 11(2) of the Taxes Act);

 
 Termination Date: subject to Clause 9.5 (Extension of Termination Date), 20
October 2011;
 
 Total Commitments: the aggregate at any time of the Commitments of all the
Lenders;
 
 Total Outstandings: the aggregate at any time of the Outstandings of all the
Lenders;
 
 Trading Company: each Group Company with Eligible Accounts and, if applicable
following the Inventory Eligibility Date, with such Eligible Inventory as the
Agent may agree in writing;
 
 Transfer Certificate: a certificate substantially in the form set out in
Schedule 6 (Form of Transfer Certificate) completed in accordance with Clause 28
(Assignments and Transfers);
 
 Transferee: a Lender or other financial institution which is a Qualifying
Lender to which a Lender seeks to transfer rights and obligations under this
Agreement in accordance with Clause 28 (Assignments and Transfers);
 
 Trust Property: all or any of the assets, rights, powers, authorities and
discretions at any time subject to or expressed to be subject to the security
from time to time constituted by or arising pursuant to the Security Documents
or vested in the Security Trustee or given under or pursuant to the Security
Documents including all income and other sums at any time received or receivable
by the Security Trustee in respect thereof;
 
 Unsecured Guarantor: BMEH, BMEP, Bell Microproducts S.a.r.l., Bell
Microproducts S.r.l., Bell Microproducts BVBA and each other Group Company which
from time to time accedes to this Agreement as an unsecured guarantor by
executing and delivering to the Agent an Accession Notice in accordance with
Clause 3 (Additional Borrowers and Unsecured Guarantors) and “Unsecured
Guarantor” means any one of them;
 
 Unused Line Fee: the meaning given to it in Clause 22.1 (Unused Line Fee);
 
 US Inventory: Inventory purchased by BMUK from third party suppliers where the
purchase price paid by BMUK to such third party suppliers is settled in dollars;
 
 USD Co: Bell Microproducts (US) Limited (Company Number: 5305904) whose
registered office is at Cox Lane, Chessington, Surrey KT9 1SJ;
 
 
 

--------------------------------------------------------------------------------

 
 Utilisation: a utilisation consisting of the drawdown of a Swingline Loan or
Revolving Loan or the issue by the Issuer of a Letter of Credit or Guarantee;
 
 Utilisation Notice: a notice of Utilisation substantially in the form set out
in Schedule 4 (Form of Utilisation Notice); and
 
 VAT: value added tax or any similar tax substituted therefor.
 
1.2  
Construction

 
Any reference in this Agreement to:
 
1.2.1  
the “Agent”, the “Arranger”, the “Receivables Purchaser”, the “Security
Trustee”, the “Issuer”, the “Swingline Lender” or any “Lender” shall be
construed so as to include their respective successors, Transferees and
assignees in accordance with their respective interests;

 
1.2.2  
“this Agreement” or to any other agreement or document shall, unless the context
otherwise requires, be construed as a reference to this Agreement or such other
agreement or document as the same may from time to time be amended, varied,
supplemented, novated or replaced and shall include any document which is
supplemental to, is expressed to be collateral with, or is entered into pursuant
to or in accordance with, the terms of this Agreement or, as the case may be,
such other agreement or document;

 
1.2.3  
the “assets” of any person shall be construed as a reference to all or any part
of its business, operations, undertaking, property, assets, revenues (including
any right to receive revenues) and uncalled capital;

 
1.2.4  
a “business day” is a reference to a day (other than a Saturday or Sunday) on
which banks generally are open for business in London and:

 
(a)  
(in relation to any date for the payment or purchase of a currency other than
euro) in the principal financial centre of the country of that currency; or

 
(b)  
(in relation to any date for the payment or purchase of euro) which is a TARGET
Day;

 
1.2.5  
a “capital adequacy regulation” shall be construed as a reference to any
guideline, request or directive of any central bank or public authority, or any
other law, rule or directive or regulation, whether or not having the force of
law, in each case, regarding capital adequacy of any bank or of any corporation
controlling a bank;

 
1.2.6  
a document being a “certified copy” of another means such document is certified
by a duly authorised officer of the relevant Obligor (or by reputable solicitors
to the relevant Obligor from time to time) as being a true, complete, accurate
and up-to-date copy of the original;

 
1.2.7  
a person being “controlled” by another means that that other (whether directly
or indirectly and whether by the ownership of share capital, the possession of
voting power, contract or otherwise) has the power to appoint and/or remove all
or the majority of the members of the board of directors or other governing body
of that person or otherwise controls or has the power to control the affairs and
policies of that person;

 
 
 

--------------------------------------------------------------------------------

 
1.2.8  
a “credit agreement” shall be construed as a reference to any conditional sale
agreement (as defined in the Consumer Credit Act 1974), hire purchase or credit
sale agreement or other similar agreement entered into primarily as a method of
financing the acquisition of the asset which is the subject of such agreement;

 
1.2.9  
a Default which is “continuing” shall be construed as a reference to a Default
which has not been remedied or waived;

 
1.2.10  
“dollars” and “US$” shall mean the lawful currency of the United States of
America;

 
1.2.11  
“EMU legislation” means legislative measures of the European Communities for the
introduction of, changeover to or operation of the euro;

 
1.2.12  
an “encumbrance” shall be construed as a reference to a mortgage, charge,
assignment by way of security, pledge, lien, hypothecation, right of set-off,
reservation of title arrangement, preferential right (save as arising under the
general law for the protection of certain classes of creditors) or any trust,
flawed asset or other arrangement for the purpose of and having a similar effect
to the granting of security, or other security interest of any kind;

 
1.2.13  
“euro” and “EUR” means the single currency adopted by certain participating
member states of the European Communities in accordance with EMU legislation;

 
1.2.14  
a “finance lease” shall be construed as a reference to any lease or other
similar agreement entered into primarily as a method of financing the use of the
asset which is the subject of such lease or agreement;

 
1.2.15  
“financial indebtedness” shall be construed as a reference to any indebtedness
under or in respect of:


 
(a)
moneys borrowed or raised (including by way of preference share capital but
excluding by way or ordinary shares);
(b)
any debenture, bond, note, loan stock, commercial paper or similar instrument;
(c)
any acceptance credit, bill-discounting, note purchase or documentary credit
facility;
(d)
any credit agreement or finance lease;
(e)
any receivables purchase, factoring or discounting arrangement under which there
is recourse in whole or in part to any member of the Group including, without
limitation, the Invoice Discounting Agreements;
(f)
credit (other than normal trade credit for a period not exceeding 90 days) or
deferred payment arrangements in respect of the acquisition or construction
price of assets acquired or constructed or the purchase price of services
supplied;
(g)
any other transaction having the commercial effect of a borrowing or other
raising of money entered into by a person to finance its business or operations
or capital requirements; or
(h)
(without double counting) any guarantee or other assurance against financial
loss in respect of the indebtedness of any person arising under an obligation
falling within (a) to (g) above;


 
 

--------------------------------------------------------------------------------

 

 
1.2.16  
the “Financial Statements” or the “Management Accounts” shall be construed so as
to include any notes, reports, statements or other documents annexed or attached
to any of them;

 
1.2.17  
a “guarantee” shall be construed so as to include an indemnity, bond, standby
letter of credit and any other obligation (whatever called) of any person to pay
for, purchase, provide funds (whether by the advance of money, the purchase or
subscription for shares or other securities, the purchase of assets or services
or otherwise) for the payment of, indemnify against the consequences of default
in the payment of, or otherwise be responsible for, any indebtedness or other
obligation of any other person (and “guaranteed” and “guarantor” shall be
construed accordingly);

 
1.2.18  
“indebtedness” shall be construed as a reference to any obligation for the
payment or repayment of money, whether as principal or as surety and whether
present or future, actual or contingent;

 
1.2.19  
a document expressed to be “in the approved terms” is a reference to a document
the terms, conditions and form of which have been initialled for the purpose of
identification by or on behalf of the Agent;

 
1.2.20  
something having a “material adverse effect” on a person shall be construed as a
reference to it having a material adverse effect (i) on its financial condition,
business or operations or on the consolidated financial condition, business or
operations of it and its Subsidiaries or (ii) on its ability to comply with its
payment obligations under any Finance Document;

 
1.2.21  
a “month” is a reference to a period starting on one day in a calendar month and
ending on the numerically corresponding day in the next calendar month save
that, where any such period would otherwise end on a day which is not a business
day, it shall end on the next business day, unless that day falls in the
calendar month succeeding that in which it would otherwise have ended, in which
case it shall end on the preceding business day provided that, if a period
starts on the last business day in a calendar month or if there is no
numerically corresponding day in the month in which that period ends, that
period shall end on the last business day in that later month;

 
1.2.22  
a “participating member state” is a reference to any member state of the
European Communities which adopts or has adopted the euro as its lawful currency
in accordance with EMU legislation;

 
1.2.23  
a “person” shall be construed as a reference to any individual, firm, company,
corporation, public authority or any association or partnership (whether or not
having separate legal personality) of two or more of the foregoing;

 
1.2.24  
a “public authority” shall be construed as a reference to any government of any
country or sovereign state or any political sub-division thereof or any
department, agency, public corporation or other instrumentality of any of the
foregoing;

 
1.2.25  
a “regulation” shall be construed so as to include any regulation, rule, by-law,
official directive, requirement, request or guideline (whether or not having the
force of law) of any governmental body, agency, department or regulatory,
self-regulatory or other authority or organisation;

 
 
 

--------------------------------------------------------------------------------

 
1.2.26  
“sterling” and “£” denotes the lawful currency of the United Kingdom;

 
1.2.27  
the “sterling equivalent” of (i) any amount denominated in a Foreign Currency
shall mean the equivalent in sterling of such amount as determined by the Agent
by reference to the Agent’s Spot Rate of Exchange and of (ii) any amount
denominated in sterling shall mean such sterling amount;

 
1.2.28  
“tax” shall be construed so as to include any present and future tax, levy,
impost, deduction, withholding, duty or other charge of a similar nature
(including, without limitation, any penalty or interest payable in connection
with any failure to pay or any delay in paying any of the same);

 
1.2.29  
“tax on overall net income” of a person shall be construed as a reference to tax
(other than tax deducted or withheld from any payment) imposed on that person by
the jurisdiction in which its principal office (and/or, in the case of a Lender,
its Facility Office) is located on (i) the net income, profits or gains of that
person world-wide or (ii) such of its net income, profits or gains as arise in
or relate to that jurisdiction;

 
1.2.30  
an “unpaid sum” is a reference to an unpaid sum as that term is defined in
clause 18.1;

 
1.2.31  
the “winding-up”, “dissolution”, “administration”, “receivership” or
“bankruptcy” of a person and references to the “liquidator”, “administrator”,
“receiver”, “administrative receiver”, “receiver and manager”, “manager” or
“trustee” of a person shall be construed so as to include any equivalent or
analogous proceedings or, as the case may be, insolvency representative or
officer under the law of the jurisdiction in which such person or, as the case
may be, insolvency representative or officer is incorporated or constituted or
of any jurisdiction in which such person or, as the case may be, insolvency
representative or officer, carries on business.

 
1.3  
Any reference in this Agreement to any statute or statutory provision shall,
unless the context otherwise requires, be construed as a reference to such
statute or statutory provision (including all instruments, orders or regulations
made thereunder or deriving validity therefrom) as in force at the date of this
Agreement and as subsequently re-enacted or consolidated.

 
1.4  
Any reference in this Agreement to a time of day shall, save where the context
otherwise requires, be construed as a reference to London time.

 
1.5  
In construing this Agreement general words introduced by the word “other” shall
not be given a restrictive meaning by reason of the fact that they are preceded
by words indicating a particular class of acts, matters or things and general
words shall not be given a restrictive meaning by reason of the fact that they
are followed by particular examples intended to be embraced by the general
words.

 
1.6  
The illegality, invalidity or unenforceability of any provision of this
Agreement under the law of any jurisdiction shall not affect its legality,
validity or enforceability under the law of any other jurisdiction nor the
legality, validity or enforceability of any other provision of this Agreement.

 
 
 

--------------------------------------------------------------------------------

 
1.7  
This Agreement supersedes any previous agreement, whether written or oral,
express or implied, between the Original Borrowers, the Arranger, the Agent, the
Security Trustee and the Lenders, or any of them, in relation to the subject
matter of this Agreement.

 
1.8  
The headings in this Agreement are for convenience only and shall not affect its
meaning and references to a clause, Schedule or paragraph are (unless otherwise
stated) to a clause of, or schedule to, this Agreement and to a paragraph of the
relevant Schedule.

 
1.9  
This Agreement may be signed in any number of counterparts, all of which taken
together shall constitute one and the same instrument.  Any party may enter into
this Agreement by signing any such counterpart.

 
1.10  
Save where the context otherwise requires, the plural of any term includes the
singular and vice versa.

 
1.11  
Except as provided in Clause 27.13 (Indemnity Provisions), the terms of this
Agreement may only be enforced by a party to it and the operation of the
Contracts (Rights of Third Parties) Act 1999 is excluded.  Notwithstanding such
clause, the parties to this Agreement do not require the consent of any third
party to rescind or vary this Agreement or any Finance Document at any time.

 
1.12  
Nothing in this Agreement or envisaged hereby shall operate, whether directly or
indirectly, to constitute a partnership between any Obligor and any of the
Beneficiaries.

 
1.13  
The liabilities and obligations of the Obligors under the Finance Documents to
which each of them is expressed to be a party are and shall be construed as
being, joint and several.

 
 
2.  
THE REVOLVING FACILITY

 
The Revolving Facility
 
2.1  
Subject to the terms and conditions of this Agreement, the Lenders shall make
available to the Borrowers a revolving credit facility (the “Revolving
Facility”) of up to the Maximum Revolving Credit Line. The Revolving Facility
(as described in Clause 6 (Utilisation of the Revolving Facility)) shall consist
of Revolving Loans (to be denominated in sterling and/or, if agreed between the
relevant Borrower and the Agent, dollars, euro or one or more other Foreign
Currencies) to be made by the Lenders and, if specifically agreed by the Agent
(on the instructions of the Issuer), Letters of Credit and/or Guarantees to be
issued by the Issuer (subject to reimbursement by the relevant Borrower and each
of the Lenders on the terms set out in this Agreement) and Swingline Loans (to
be denominated in sterling and/or dollars, euros or such one or more other
Foreign Currencies as may be agreed between the relevant Borrower and the
Swingline Lender), to be made by the Swingline Lender (subject to reimbursement
by the Lenders on the terms set out in this Agreement) in a maximum aggregate
principal Original Sterling Amount not exceeding the Revolving Facility Amount.

 
Purpose
 
2.2  
The Revolving Facility is to be applied to meet each Borrower’s general working
capital purposes and each Borrower shall apply all amounts raised by it under
this Agreement accordingly provided that none of the Agent, the Security Trustee
or any of the Lenders shall be obliged to concern itself with the application of
amounts raised by any Borrower under this Agreement.

 
Obligations Several
 
2.3  
The obligations of each Lender under this Agreement are several.  The failure by
any Lender to perform its obligations under this Agreement shall not affect the
obligations of any Obligor towards any other party to this Agreement nor shall
any such other party be liable for the failure by such Lender to perform its
obligations.

 
 
 

--------------------------------------------------------------------------------

 
Rights Several
 
2.4  
The rights of each Lender are several.  The amount at any time owing by any
Borrower to any party under this Agreement shall be a separate and independent
debt from the amount owing to any other party.

 
Financial Assistance
 
2.5  
None of the proceeds of any Utilisation of the Revolving Facility under this
Agreement may be used in any way which infringes section 151 Companies Act 1985
or any similar or other statutory obligation whether in the United Kingdom or
elsewhere unless the provisions of sections 155 to 158 thereof are actually
complied with.

 
Continuing Obligations
 
2.6  
The obligations of any party under or in respect of Clauses 10 (Taxes), 11
(Increased Costs), 18 (Default Interest), 19 (Indemnities and Currency of
Account), 20.7 (Refunding of Payments), 24 (Costs, Expenses and Stamp Duties)
and 26.9 (Indemnity) shall continue even after the date (the “Discharge Date”)
upon which the Total Commitments have been cancelled or otherwise reduced to
zero and the Outstandings of all the Lenders have been permanently repaid or
prepaid, to the extent of and in respect of any cost, expense, loss, liability
or claim indemnifiable under any such clause and suffered or incurred by any
Beneficiary on or prior to the Discharge Date

 
Increase of Maximum Revolving Credit Line
 
2.7  
BMUK may, by not less than 30 days’ prior written notice to the Agent, request
that the Maximum Revolving Credit Line be increased from £60,000,000 to
£76,000,000. Upon receipt of such notice, the Agent shall notify the Lenders
and, upon the expiry of such period, the Maximum Revolving Credit Line shall be
increased to £76,000,000. The Lenders shall enter into such documents and other
agreements and carry out such actions as the Agent may require to give effect to
such increase.

 
 
3.  
ADDITIONAL BORROWERS AND UNSECURED GUARANTORS

 
Request or requirement
 
3.1  
BMUK may request that any Group Company shall become an Additional Borrower or,
as applicable, the Agent may require that any Group Company shall become an
Unsecured Guarantor by giving to the Agent or, as applicable, to BMUK not less
than 10 business days’ notice.  For the avoidance of doubt, any Additional
Borrower shall, unless the Agent otherwise agrees, automatically be required
also to become a Charging Company pursuant to Clause 4 (Additional Charging
Companies), without the need for the Agent to serve a further notice in
accordance with Clause 4 (Additional Charging Companies).

 
Accession
 
3.2  
The Group Company in respect of which the request or, as the case may be,
requirement is made pursuant to Clause 3.1 (Request or Requirement) shall become
an Additional Borrower or, as applicable, an Unsecured Guarantor:

 
 
 

--------------------------------------------------------------------------------

 
3.2.1  
if the Lenders approve or, as applicable, require the addition of that Group
Company as an Additional Borrower or, as applicable, as an Unsecured Guarantor;

 
3.2.2  
upon BMUK delivering to the Agent a duly completed and executed Accession
Notice;

 
3.2.3  
in the case of a request to appoint an Additional Borrower, if no Default has
occurred or is likely to occur as a result of that Group Company becoming an
Additional Borrower;

 
3.2.4  
if the Agent has received all of the documents and other evidence specified in
Schedule 9 (Documents to accompany Accession Notice or Supplemental Deed) in
relation to that Group Company and each is in form and substance satisfactory to
the Agent.

 
For the avoidance of doubt, no Accounts or Inventory of any Group Company which
is to become an Additional Borrower shall be considered as Eligible Accounts or
Eligible Inventory, unless the Agent has completed a field examination and such
other due diligence as the Agent may require and such Accounts and Inventory
satisfy the applicable conditions set forth in this Agreement.
 
Timing
 
3.3  
The Agent shall notify BMUK and the Lenders promptly upon being satisfied that
it has received all of the documents and other evidence specified in Schedule 9
(Documents to accompany Accession Notice or Supplemental Deed) in relation to
the relevant Group Company and that each is in form and substance satisfactory
to it, whereupon subject always to Clauses 3.2.1, 3.2.2 and, in the case of a
proposed Additional Borrower, Clause 3.2.3, the relevant Group Company shall
become an Additional Borrower or, as applicable, an Unsecured Guarantor.

 
BMUK as agent
 
3.4  
Each Borrower and each Unsecured Guarantor shall be deemed to appoint BMUK as
its agent for the purposes of the Finance Documents by its execution of an
Accession Notice.  The Agent may rely on a document signed by BMUK as if it had
been signed by any other Borrower or any Unsecured Guarantor.  BMUK may give a
good receipt for any sum payable by any Finance Party to any other Borrower or
an Unsecured Guarantor.  Any communication delivered to BMUK shall be deemed to
have been delivered to each of the Borrowers and each Unsecured Guarantor.  Any
communication made by BMUK to the Agent or any other Finance Party shall, to the
extent permissible by law, be deemed to have been made with the consent of each
other Borrower and each Unsecured Guarantor.

 
Repetition of Representations
 
3.5  
Delivery of an Accession Notice constitutes confirmation by the relevant
Additional Borrower or, as applicable, Unsecured Guarantor that the
representations and warranties set out in Clause 14.1 (General Representations
and Warranties) which are required to be repeated pursuant to Clause 14.3
(Repetition) are true and correct in all material respects in relation to it as
at the date of delivery as if made by reference to the facts and circumstances
then existing.

 
Invoice Discounting Agreements
 
3.6  
By executing an Accession Notice an Additional Borrower shall accede to, and be
bound by, the IDF Guarantee as if it had been named in clause 7 (Guarantee) of
the Supplemental Agreement dated 15 December 2004 as a Borrower.

 
 
 
 

--------------------------------------------------------------------------------

 
4.  
ADDITIONAL CHARGING COMPANIES

 
Requirement
 
4.1  
The Agent (acting on the instructions of the Lenders) may require that any Group
Company becomes a Charging Company by giving to BMUK not less than 10 business
days’ notice, provided that any Group Company which has acceded to this
Agreement as an Additional Borrower shall, unless the Agent otherwise agrees,
automatically be required to become a Charging Company without the need for the
Agent to serve a notice under this Clause 4 (Additional Charging Companies).

 
Accession
 
4.2  
The Group Company in respect of which the requirement is made (or, in the case
of an acceding Additional Borrower, is deemed to have been made) pursuant to
Clause 4.1 (Requirement) shall become a Charging Company:

 
4.2.1  
(other than in the case of a Group Company acceding to this Agreement as an
Additional Borrower (in which case, accession as a Charging Company shall,
unless the Agent otherwise agrees, be automatic)), if the Lenders require the
addition of that Group Company as a Charging Company;

 
4.2.2  
upon BMUK delivering to the Agent a duly completed and executed Supplemental
Deed or such other security document as the Agent may require in form and
substance satisfactory to the Agent;

 
4.2.3  
if no Default has occurred or is likely to occur as a result of that Group
Company becoming a Charging Company; and

 
4.2.4  
if the Agent has received all of the following documents and other evidence in
relation to that Group Company specified in Schedule 9 (which shall be required
to be delivered within 60 days of receipt (or deemed receipt) of notice under
Clause 4.1 (Requirement)) and each is in form and substance satisfactory to the
Agent.

 
Timing
 
4.3  
The Agent shall notify BMUK and the Lenders promptly upon being satisfied that
it has received all of the documents and other evidence specified in Schedule 9
(Documents to accompany Accession Notice or Supplemental Deed) in relation to
the relevant Group Company and that each is in form and substance satisfactory
to it, whereupon subject always to Clauses 4.2.1 to 4.2.3 (inclusive) the
relevant Group Company shall become a Charging Company.

 
BMUK as agent
 
4.4  
Each Charging Company shall be deemed to appoint BMUK as its agent for the
purposes of the Finance Documents by its execution of a Supplemental Deed or
other Security Document.  The Agent may rely on a document signed by BMUK as if
it had been signed by each other Charging Company.  BMUK may give a good receipt
for any sum payable by any Beneficiary to each other Charging Company.  Any
communication delivered to BMUK shall be deemed to have been delivered to each
of the Charging Companies. Any communication made by BMUK to the Agent shall, to
the extent permissible by law, be deemed to have been made with the consent of
each other Charging Company.

 
Repetition of Representations
 
 
 

--------------------------------------------------------------------------------

 
4.5  
Delivery of a Supplemental Deed constitutes confirmation by the relevant
Charging Company that the representations and warranties set out in Clause 14.1
(General representations and Warranties) which are required to be repeated
pursuant to Clause 14.3 (Repetition) are true and correct in all material
respects in relation to it as at the date of delivery as if made by reference to
the facts and circumstances then existing.

 
 
5.  
CONDITIONS PRECEDENT

 
The Lenders shall be under no obligation to make the Revolving Facility
available under this Agreement unless the Agent has received, or the Lenders are
satisfied that the Agent will receive at the same time as or immediately prior
to the making available of the Revolving Facility, in form and substance
satisfactory to it, all of the documents and evidence referred to in Schedule 2
(Conditions Precedent) (save to the extent that the Agent may at any time waive
such receipt).
 
 
6.  
UTILISATION OF THE REVOLVING FACILITY

 
General Conditions of Utilisation
 
6.1  
The Lenders shall not be obliged to make the Revolving Facility available and no
Utilisation Notice in respect of the Revolving Facility shall become effective
unless the provisions with respect to Excess Availability outlined at Clause
16.2.14 (Excess Availability) are complied with;

 
and either:
 
6.1.1  
no Default has occurred and is continuing or would occur if the Revolving
Facility was made available and the representations set out in Clauses 14.1
(General Representations and Warranties) and 14.2 (Accounts and Inventory) to be
repeated on and as of the proposed date for the making available of the
Revolving Facility are true and correct in all material respects on and as of
such date; or

 
6.1.2  
the Lenders have agreed (notwithstanding any such matter) to make the Revolving
Facility available and no notice of termination of this Agreement has been given
by BMUK as referred to in Clause 29 (Term and Termination).

 
Revolving Loans
 
6.2  
Subject to the terms of this Agreement, a Revolving Loan will be made by the
Lenders to a Borrower on its request if:

 
6.2.1  
not later than 11.00 a.m. on the business day immediately prior to the day which
is the proposed date for the making of such Revolving Loan (or three business
days in the case of any Revolving Loan to be denominated in a Foreign Currency),
or such lesser period as the Agent may agree prior to the proposed date for the
making of such Revolving Loan, the Agent has received from the relevant Borrower
a Utilisation Notice in respect of such Revolving Loan;

 
6.2.2  
the proposed date for the making of such Revolving Loan is a business day during
the Commitment Period;

 
6.2.3  
the Original Sterling Amount of the proposed amount of such Revolving Loan is a
minimum amount of £3,000,000 and an integral multiple of £1,000,000 (or, where
the Revolving Loan is to be made pursuant to Clause 6.8.3 (Refunding of
Swingline Loans by the Lenders), an amount equal to the Original Sterling Amount
of the aggregate principal amount of the Swingline Loans then outstanding) which
is less than or equal to the lesser of the amount of the Available Facility and
the Available Revolving Facility Amount; and

 
 
 

--------------------------------------------------------------------------------

 
6.2.4  
the proposed Interest Period in respect of such Revolving Loan is a period of
one, two or three months (or such other period as the Agent may agree) ending on
or before the Termination Date.

 
Swingline Loans
 
6.3  
Subject to the terms of this Agreement, a Swingline Loan (which may be
denominated in sterling, dollars, euro or such other Foreign Currency as the
Swingline Lender may agree) will be made by the Swingline Lender to a Borrower
on its request if:

 
6.3.1  
not later than 11.00 a.m. on the day which is the proposed date for the making
of such Swingline Loan, the Agent has received from the relevant Borrower a
Utilisation Notice in respect of such Swingline Loan;

 
6.3.2  
the proposed date for the making of such Swingline Loan is a business day during
the Commitment Period.

 
Letters of Credit and Guarantees
 
6.4  
Subject to the terms of this Agreement, if the Agent agrees with a Borrower
(acting on the instructions of the Issuer), the Issuer shall, at that Borrower’s
request (contained in a Utilisation Notice) issue one or more documentary
letters of credit (each a “Letter of Credit”) or Guarantees (each a
“Guarantee”), in each case denominated in sterling or any Foreign Currency as
the Issuer may agree, for that Borrower’s account.  The Issuer will not issue
any Letter of Credit or Guarantee:

 
6.4.1  
if the Original Sterling Amount of the maximum face amount of the requested
Letter of Credit or of the maximum contingent liability under the requested
Guarantee, in each case plus all commissions, fees and charges due from the
relevant Borrower in connection with its issue, would cause its Available
Commitment or the Available Revolving Facility Amount to be exceeded at such
time;

 
6.4.2  
if the expiry date of the Letter of Credit or Guarantee would be later than 30
days prior to the Termination Date or a date falling more than 12 months from
its date of issue;

 
6.4.3  
if the Original Sterling Amount of the maximum face amount of the requested
Letter of Credit or of the maximum contingent liability under the requested
Guarantee, when aggregated with the Original Sterling Amount of the maximum face
value of all Letters of Credit and of the maximum contingent liability under all
Guarantees, in each case then in issue, would exceed £5,000,000,

 
unless the Issuer has specifically agreed with that Borrower that it is prepared
to do so.
 
Utilisation Notices
 
6.5  
 

 
6.5.1  
Subject to the terms of this Agreement, each Utilisation Notice shall be
irrevocable and shall oblige the relevant Borrower to borrow the amount so
requested or, as the case may be, to give effect to the Utilisation so requested
on the date specified in such Utilisation Notice upon the terms and subject to
the conditions set out in this Agreement.

 
 
 

--------------------------------------------------------------------------------

 
6.5.2  
The first Utilisation Notice delivered hereunder shall include a request to draw
down as part of the relevant Revolving Loan an amount equal to the amount of any
fees then due and payable to the Arranger, the Agent and the Lenders and to such
other valuers and professional advisers as shall have been agreed with the Agent
and the Lenders as being payable therefrom and an authorisation and direction to
the Agent to appropriate for such purpose the proceeds of so much of the
relevant Revolving Loan as is required to satisfy the payment in full of such
fees.

 
Termination of Commitments
 
6.6  
If it has not already been cancelled or otherwise reduced to zero prior to such
time the Commitment of each of the Lenders shall be reduced to zero at close of
business in London on the last day of the Commitment Period.

 
Special Provisions relating to Revolving Loans
 
6.7  
 

 
Agent’s right to exceed limits
 
6.7.1  
The Agent, in its discretion, may elect to allow the limits of the Available
Revolving Facility Amount to be exceeded on one or more occasions, provided that
the Agent may never exceed the Maximum Revolving Credit Line.  If the Agent does
exceed the limits of the Available Revolving Facility Amount, it may not do so
by an amount which exceeds five (5) per cent. of the amount of the Maximum
Revolving Credit Line and if it does exceed the limits of the Available
Revolving Facility Amount on any occasion, the Agent shall not be deemed thereby
to have changed such limits or to be obliged to exceed such limits on any other
occasion.

 
Sharing of Applicable Margin
 
6.7.2  
On the first business day of each month following a month in which a Alternative
Rate Revolving Loan shall have been outstanding and on the first business day of
the next Interest Period following an Interest Period during which a LIBOR
Revolving Loan shall have been outstanding, the Agent shall pay to each of the
Lenders an amount equal to each such Lender's Participating Proportion of the
interest which would have been payable on any Alternative Rate Revolving Loan
outstanding during that month or, as the case may be, on any LIBOR Revolving
Loan outstanding during that Interest Period, if such interest had been
calculated on the basis of the Applicable Margin less 0.25% provided that the
Agent shall have actually received all interest due from the relevant Borrowers
on such Alternative Rate Revolving Loans or LIBOR Revolving Loans at the rates
applicable to them. Each Lender agrees that the Agent shall pay such additional
interest actually received from the Borrowers above that paid to the Lenders in
accordance with this Clause 6.7 (Special Provisions relating to Revolving Loans)
to Bank of America, National Association (in its capacity as a Lender) for its
own account.

 
Special Provisions relating to Swingline Loans
 
 
 

--------------------------------------------------------------------------------

 
6.8  
 

 
Notification
 
6.8.1  
The Swingline Lender shall notify the Agent and the Lenders at the end of each
week of the net amount of Swingline Loans then outstanding.

 
Repayment of Swingline Loans
 
6.8.2  
The principal amount of the Swingline Loans denominated in any currency shall be
repaid on a daily basis by the transfer of the full credit balance on each
Receivables Account to any loan account denominated in that currency maintained
by each Borrower with the Agent as contemplated in Clause 20.8 (Debit to Loan
Account) or otherwise on demand by the Swingline Lender, any such credit balance
denominated in any particular currency to be applied first to the unpaid
principal amount of Swingline Loans denominated in the same currency and
thereafter in or towards repayment of the unpaid principal amount of any
Swingline Loans denominated in any other currency, the manner and extent of such
application to be at the Agent’s discretion.

 
Refunding of Swingline Loans by the Lenders
 
6.8.3  
The Agent will not less than weekly and may, at any time in its sole and
absolute discretion or upon request of the Swingline Lender, on behalf of the
Borrowers (each of which hereby irrevocably directs the Agent to act on its
behalf in this respect), give notice to the Lenders (including the Swingline
Lender) requiring that they make a Alternative Rate Revolving Loan to the
relevant Borrower in an amount equal to the aggregate principal amount of the
Swingline Loans then outstanding together with all interest accrued thereon but
unpaid.  Interest on any such Alternative Rate Revolving Loan shall be
calculated and payable in accordance with the provisions of Clause 7.2.2.

 
6.8.4  
Application of Alternative Rate Revolving Loans:  Regardless of whether the
conditions in this Agreement for the making of Revolving Loans are then
satisfied, each Lender shall make its share of any Alternative Rate Revolving
Loan referred to in Clause 6.8.3 (Refunding of Swingline Loans by the Lenders)
available to the Agent for the benefit of the Swingline Lender on the date
notice of the requirement for any such Alternative Rate Revolving Loan is given
to the Lenders.

 
Special Conditions for Issue of Letters of Credit and Guarantees
 
6.9  
In addition to being subject to the satisfaction of the applicable conditions
precedent referred to in Clause 5 (Conditions Precedent), the obligation of the
Issuer to issue any Letter of Credit or Guarantee is subject to the following
conditions having been satisfied in a manner satisfactory to the Agent:

 
6.9.1  
the relevant Borrower shall have delivered to the Agent, at such times and in
such manner as the Agent may prescribe, an application in form and substance
satisfactory to the Agent for the issue of the Letter of Credit or Guarantee and
such other documents as may be required pursuant to the terms thereof;

 
6.9.2  
the form and terms of the proposed Letter of Credit or Guarantee shall be
satisfactory to the Agent and the Issuer; and

 
6.9.3  
as of the date of issue, no order of any court, arbitrator or public authority
shall purport by its terms to prohibit or restrain the Issuer or banks generally
from issuing letters of credit or guarantees of the type and in the amount of
the proposed Letter of Credit or Guarantee (as the case may be), and no law,
rule or regulation applicable to the Issuer or banks generally and no request or
directive (whether or not having the force of law) from any central bank or
public authority with jurisdiction over the Issuer or banks generally shall
prohibit, or request that the Issuer refrain from, the issue of letters of
credit or guarantees generally or the issue of such Letter of Credit or
Guarantee.

 
 
 

--------------------------------------------------------------------------------

 
General Conditions for issue of Letters of Credit and Guarantees
 
6.10  
 

 
Requests for issue of Letters of Credit or Guarantees
 
6.10.1  
A Borrower shall give to the Agent four business days’ prior written notice of
that Borrower’s request for the issue of any Letter of Credit or Guarantee. In
the case of a Guarantee, such notice shall specify the maximum contingent
liability to be guaranteed, the beneficiary in whose favour the Guarantee is to
be issued, the effective date of issue of such Guarantee (which shall be a
business day), details of the obligation in respect of which the contingent
liability might arise and the date on which such obligation is due to mature or
expire.  In the case of a Letter of Credit, such notice shall specify the
original face amount and currency denomination of the Letter of Credit
requested, the effective date of issue of such Letter of Credit (which shall be
a business day), whether such Letter of Credit may be drawn in a single or
partial draws, the date on which such Letter of Credit is to expire and the
beneficiary of such Letter of Credit.

 
No extensions or amendment:
 
6.10.2  
The Issuer shall not be obliged to extend or amend or cause to be extended or
amended any Letter of Credit or Guarantee it has issued.

 
Events of Default
 
6.10.3  
The Issuer need not, before issuing a Letter of Credit or Guarantee, make any
enquiry or otherwise concern itself as to whether any event has occurred which,
under the terms hereof, would relieve the Issuer from its obligations to issue
that Letter of Credit or Guarantee and accordingly none of the Borrowers nor any
of the Lenders shall have any right to resist any claim under Clause 6.12
(Payments pursuant to Letters of Credit or Guarantees) nor otherwise on the
ground that any such event had occurred before the issue of the Letter of Credit
or Guarantee, provided that, before issuing a Letter of Credit or Guarantee, the
Issuer shall inform each of the Lenders of any Event of Default of which it has
actual notice.

 
Compensation for Letters of Credit and Guarantees
 
6.11  
Each Borrower agrees to pay to the Agent for the account of the Issuer with
respect to each Letter of Credit or Guarantee, the Letter of Credit and
Guarantee Fee and such other reasonable fees and other charges as are charged by
the Issuer for letters of credit or guarantees issued by it including, without
limitation its standard fees for issuing, administering, amending, renewing,
paying and cancelling letters of credit and guarantees and all other fees
associated with issuing or servicing letters of credit, as and when assessed,
all as specified in Clause 22.5 (Letter of Credit and Guarantee Fee).

 
 
 

--------------------------------------------------------------------------------

 
Payments pursuant to Letters of Credit and Guarantees
 
6.12  
 

 
Demands under a Letter of Credit or Guarantee
 
6.12.1  
If a demand for payment is made under a Letter of Credit or Guarantee on the
Issuer, the Issuer shall promptly notify the Agent of such demand and pay the
sum demanded in accordance with the terms of the relevant Letter of Credit or
Guarantee, whereupon:

 
(a)  
the Agent shall not later than four hours after receipt of such demand, if such
demand is made prior to 1.00 p.m. on any business day, or otherwise by 10.00
a.m. on the next succeeding business day, notify each Lender of the amount of
such demand and such Lender’s proportion thereof which such Lender shall be
obliged to pay; and

 
(b)  
each Lender shall on the date of such notification make its share of the amount
demanded available to the Agent for the benefit of the Issuer in immediately
available funds.

 
If any Lender is unable to make its share of such amount available on such date,
it shall nevertheless do so as soon as possible thereafter and in any event by
no later than two business days after the date notice of such requirement was
given to it by the Agent, together with interest thereon from the date of such
notice to the date of payment at the rate specified by the Agent as representing
the Issuer’s cost of funds.
 
Indemnity
 
6.12.2  
Each Borrower agrees to indemnify and hold harmless the Issuer in sterling or
sterling equivalent from and against all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable legal fees) which the
Issuer may incur or sustain as a consequence of the issue of any Letter of
Credit or Guarantee or the performance of its obligations thereunder (save where
the same are caused by the Issuer’s gross negligence or wilful
misconduct).  This is a continuing indemnity, extends to the ultimate balance of
each Borrower’s obligations and liabilities under clause 6 and shall continue in
force notwithstanding any intermediate payment in whole or in part of those
obligations or liabilities.

 
Payment of Letter of Credit or Guarantee obligations
 
6.12.3  
Without limiting or affecting any of the provisions of this Clause 6.12
(Payments pursuant to Letters of Credit and Guarantees), each Borrower agrees to
reimburse the Agent and each Lender for any draw under any Letter of Credit or
Guarantee immediately upon demand, and to pay the Agent the amount of all other
obligations and other amounts payable to it under or in connection with any
Letter of Credit or Guarantee immediately when due, irrespective of any claim,
set-off, defence or other right which that Borrower may have at any time against
the Agent, the Lenders, the Issuer or any other person.

 
Alternative Rate Revolving Loans to satisfy reimbursement obligations
 
6.12.4  
If the Issuer honours a draw under any Letter of Credit or makes a payment under
a Guarantee and the relevant Borrower shall not have repaid such amount to the
Agent pursuant to Clause 6.12.3 (Payment of Letter of Credit or Guarantee
obligations), the honouring of such draw or the making of such payment by the
Issuer shall of itself cause there to arise an Alternative Rate Revolving Loan
by the Lenders of the amount of such draw or payment which Alternative Rate
Revolving Loan that Borrower shall be obliged to repay immediately.  In the
event of non-payment of such Alternative Rate Revolving Loan, interest thereon
shall be calculated by reference to successive periods of such duration as the
Agent may select at a rate per annum which is the sum of (i) two per cent (2%)
(ii) the Applicable Margin and (iii) the Alternative Rate for the month during
which such interest accrues and shall be paid by the relevant Borrower at the
end of the period by reference to which it is calculated or on such other date
as the Agent may specify by written notice to that Borrower.  If not paid on the
due date, the interest shall be added to and form part of the Alternative Rate
Revolving Loan on which interest shall accrue and be payable in accordance with
the provisions of this Clause 6.12.4 (Alternative Rate Revolving Loans to
satisfy reimbursement obligations).

 
 
 

--------------------------------------------------------------------------------

 
Letters of Credit and Guarantees - Assumption of Risk
 
6.13  
 

 
Authorisations
 
6.13.1  
 
 
Each of the Borrowers and the Lenders unconditionally and irrevocably:

(a)
authorise and direct the Issuer to pay any request or demand for payment under
and in accordance with any Letter of Credit or Guarantee issued by it without
requiring proof of the relevant Borrower’s agreement that any amount so demanded
or paid is or was due and notwithstanding that the relevant Borrower may dispute
the validity of any such request, demand or payment;
(b)
confirms that the Issuer deals in documents only and shall not be concerned with
the legality of any claim under any Letter of Credit or Guarantee or any other
underlying transaction or any set-off, counterclaim or defence as between the
relevant Borrower and any beneficiary of any Letter of Credit or Guarantee;  and
(c)
agrees that the Issuer need not have any regard to the sufficiency, accuracy or
genuineness of any such request or demand or any certificate or statement in
connection therewith or any incapacity of or limitation upon the powers of any
person signing or issuing any such request, demand, certificate or statement
which appears on its face to be in order and agrees that the Issuer shall not be
obliged to enquire as to any such matters and may assume that any such request,
demand, certificate or statement which appears on its face to be in order is
correct and properly made.

Rights of contribution and subrogation
 
6.13.2  
Until all amounts which are or may become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and the
Agent, the Issuer, the Swingline Lender and/or the Lenders are under no
liability hereunder, whether actual or contingent, no Borrower shall, by virtue
of any payment made by it under or in connection with or referable to this
Clause 6 (Utilisation of the Revolving Facility) or otherwise be subrogated to
any rights, security or moneys held or received by the Agent, the Lenders and/or
the Security Trustee or be entitled at any time to exercise, claim or have the
benefit of any right of contribution or subrogation or similar right against any
of them and each Borrower irrevocably waives all rights of contribution or
similar rights against each of them.

 
 
 

--------------------------------------------------------------------------------

 
Waiver of defences
 
6.13.3  
Each Borrower’s obligations under this Clause 6 (Utilisation of the Revolving
Facility) shall not be affected by any act, omission, matter or thing which, but
for this provision, might reduce, release or prejudice any of its obligations
hereunder in whole or in part, including without limitation and whether or not
known to it:

 
(a)
any time or waiver granted to or composition with any beneficiary or any other
person;
(b)
any taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights, remedies or securities
available to the Issuer or other person or arising under any Letter of Credit or
Guarantee;  or
(c)
any unenforceability, illegality or invalidity of any Letter of Credit or
Guarantee to the intent that each Borrower’s obligations under this clause 6
shall remain in full force and be construed as if there were no such effect.

Supporting Letter of Credit; Cash Collateral
 
6.14  
If, notwithstanding the provisions of this Clause 6 (Utilisation of the
Revolving Facility) and Clause 29 (Term and Termination) any Letter of Credit or
Guarantee is outstanding upon the termination of this Agreement, then upon such
termination each Borrower shall deposit with the Security Trustee, at its
discretion, with respect to each Letter of Credit or Guarantee then outstanding,
in its favour and at its request either:

 
6.14.1  
a standby letter of credit (a “Supporting Letter of Credit”) in form and
substance satisfactory to the Agent and the Security Trustee, issued by an
issuer satisfactory to the Lenders in an amount equal to the greatest amount for
which such Letter of Credit may be drawn (or, as the case may be, the maximum
contingent liability under such Letter of Credit or Guarantee) together with all
fees, expenses and charges in respect thereof (together the “maximum liability”)
under which Supporting Letter of Credit the Security Trustee is entitled to draw
amounts necessary to reimburse the Issuer (through the Agent) for payments made
by the Issuer under such Letter of Credit or Guarantee; or

 
6.14.2  
cash in an amount equal to such maximum liability.

 
Such Supporting Letter of Credit or deposit of cash shall be held by the
Security Trustee as security for, and to provide for the payment of, the
aggregate face amount of all Letters of Credit or, as the case may be, the
aggregate maximum contingent liability under all Guarantees, remaining
outstanding.
 
Agent Loans
 
6.15  
 

 
Authorisation
 
 
 

--------------------------------------------------------------------------------

 
6.15.1  
Subject to the provisions of this Clause 6.15 (Agent Loans), the Agent is hereby
authorised by each Borrower and the Lenders, from time to time in the Agent’s
reasonable discretion, after the occurrence of a Default or an Event of Default
which is continuing unremedied or unwaived or at any time that any of the other
conditions to the making available of any Loans hereunder have not been
satisfied (and provided in any such case that it is impractical to contact the
Lenders), to make Alternative Rate Revolving Loans (but in any event not to
exceed the Available Facility) to a Borrower on behalf of the Lenders which the
Agent, in its reasonable business judgement, deems necessary or desirable (i) to
preserve or protect any Collateral, (ii) to enhance the likelihood of, or
maximise the amount of, repayment of any of the Outstandings or (iii) to pay any
other amount chargeable to that Borrower pursuant to the terms of this
Agreement, including without limitation any costs, fees and expenses (any such
Alternative Rate Revolving Loan described in this Clause 6.15 (Agent Loans)
being an “Agent Loan”).

 
Revocation of Authorisation
 
6.15.2  
The Lenders may at any time revoke the Agent’s authorisation contained in Clause
6.15.1 (Authorisation) to make Agent Loans, any such revocation to be in writing
and to become effective only upon the Agent’s actual receipt thereof.

 
Repayment
 
6.15.3  
Agent Loans shall constitute Alternative Rate Revolving Loans under this
Agreement repayable by the relevant Borrower on demand and shall bear interest
at the rate per annum applicable to Alternative Rate Revolving Loans plus
2%.  The Agent shall notify each Lender in writing of each Agent Loan that it
makes.

 
Settlement
 
6.15.4  
It is agreed that each Lender shall participate in each such Alternative Rate
Revolving Loan constituted by an Agent Loan in an amount equal to its
Participating Proportion of the amount of such Alternative Rate Revolving
Loan.  Notwithstanding such agreement, the Agent and the Lenders agree (which
agreement shall not be for the benefit of or enforceable by the Borrowers) that
in order to facilitate the administration of this Agreement settlement of Agent
Loans shall take place on a periodic basis on such date or dates as the Agent
may specify by written notice to the Lenders.  On receipt of any such notice,
each Lender shall make an amount equal to its Participating Proportion of the
outstanding principal amount of the Agent Loans in respect of which settlement
is requested available to the Agent in immediately available funds to such
account of the Agent as the Agent may designate, not later than 2.00 p.m. on the
proposed settlement date (which shall be not less than three business days
following the date of such notice). If any such amount is not made available to
the Agent by any Lender on such settlement date, such Lender shall pay such
amount to the Agent on demand together with interest thereon from such
settlement date to the date of actual payment calculated at a rate per annum
which is the sum of (i) two per cent (2%) (ii) the Applicable Margin and (iii)
the Alternative Rate for the month during which such interest accrues.

 
Participation and Notification
 
6.16  
 

 
Participation by Lenders
 
6.16.1  
Each Lender will participate through its Facility Office in each Utilisation
hereunder, comprising the making of the Revolving Loans, or in any amount to be
reimbursed to the Swingline Lender or the Issuer following any non-payment by
any Borrower of any amount due from it in respect of a Swingline Loan or, as
appropriate, a Letter of Credit or Guarantee, in the proportion which its
Commitment bears to the Total Commitments immediately prior to the making
available of that Utilisation or, as the case may be, at the time of any such
non-payment.

 
 
 

--------------------------------------------------------------------------------

 
Notification to Lenders
 
6.16.2  
The Agent shall, promptly after receipt by it of a Utilisation Notice, notify
each Lender of the details of such notice and of the amount of that Lender’s
share of the Utilisation to be made available to the relevant Borrower.

 
Aggregate Exposure
 
6.17  
The Aggregate Exposure shall at no time exceed the Maximum Revolving Credit Line
and if at any time this limit is exceeded as a consequence of currency
fluctuations, the Borrowers shall provide cash cover in an amount equal to such
excess.

 
 
7.  
INTEREST AND INTEREST PERIODS

 
Dates of Payment of Interest
 
7.1  
Each Revolving Loan shall bear interest on its unpaid principal amount from the
date made until paid in cash at a rate determined by reference to the
Alternative Rate for the month during which such interest accrues or to LIBOR,
as applicable, and the relevant Borrower shall pay accrued interest on each such
Revolving Loan (i) in the case of each Alternative Rate Revolving Loan, on the
first day of each month thereafter and (ii) in the case of each LIBOR Revolving
Loan, on the last day of each Interest Period relating to such LIBOR Revolving
Loan.

 
If the audited consolidated Financial Statements for the Group and related
certificate of BMUK for a Financial Year delivered in accordance with Clauses
15.2.1 (Financial Statements) and 15.3.3 (Certificate of BMUK) show that a
higher Applicable Margin should have applied during a certain period, then BMEH
shall (or shall ensure that the relevant Borrower shall) promptly pay to the
Agent any amounts necessary to put the Agent and the Lenders in the position
they would have been in had the appropriate rate of the Applicable Margin
applied during such period.
 
Rate of Interest
 
7.2  
 

 
7.2.1  
The rate of interest applicable to a LIBOR Revolving Loan from time to time
during an Interest Period relating to it shall be the rate per annum which is
the sum of (i) the Applicable Margin at such time, (ii) LIBOR relating to such
LIBOR Revolving Loan for such Interest Period and (iii) the Mandatory Cost, if
any, applicable to that LIBOR Revolving Loan.

 
7.2.2  
The rate of interest applicable to a Swingline Loan and each Alternative Rate
Revolving Loan shall be a fluctuating rate per annum which is the sum of the
Alternative Rate for the month during which such interest accrues and the
Applicable Margin. Each change in the Alternative Rate for the month during
which such interest accrues and the Applicable Margin shall be reflected in such
interest rate as of the effective date of such change.

 
Interest Periods – LIBOR Revolving Loans
 
7.3  
Save as otherwise provided in this Agreement, the duration of each Interest
Period relating to a LIBOR Revolving Loan shall be the period selected by the
relevant Borrower in the Utilisation Notice relating to that LIBOR Revolving
Loan.

 
Maximum Number of Interest Periods
 
7.4  
A Borrower may not select an Interest Period in respect of any LIBOR Revolving
Loan of such a duration that there shall at any time be more than five Interest
Periods in existence at the same time.

 
Conversion and Continuation of Revolving Loans
 
7.5  
 

 
7.5.1  
BMUK (on behalf of the Borrowers) may, upon irrevocable written notice to the
Agent in accordance with Clause 7.5.2:

 


 
 

--------------------------------------------------------------------------------

 

(a)   
at any time after the Outstandings in respect of Reference Revolving Rate Loans
are equal to or exceed an amount equal to an Original Sterling Amount of
£20,000,000 elect, as of any business day, in the case of Alternative Rate
Revolving Loans, to convert any such Alternative Rate Revolving Loans (or any
part thereof) in an amount or integral multiple of not less than £1,000,000 into
LIBOR Revolving Loans;

 
(b)  
elect, as of the last day of the applicable Interest Period, to continue any
LIBOR Revolving Loans having Interest Periods expiring on such day (or any part
thereof) in an amount or integral multiple of not less than £1,000,000.

 

 
 

--------------------------------------------------------------------------------

 

(a)   
at any time after the Outstandings in respect of Reference Revolving Rate Loans
are equal to or exceed an amount equal to an Original Sterling Amount of
£20,000,000 elect, as of any business day, in the case of Alternative Rate
Revolving Loans, to convert any such Alternative Rate Revolving Loans (or any
part thereof) in an amount or integral multiple of not less than £1,000,000 into
LIBOR Revolving Loans;

 
(b)  
elect, as of the last day of the applicable Interest Period, to continue any
LIBOR Revolving Loans having Interest Periods expiring on such day (or any part
thereof) in an amount or integral multiple of not less than £1,000,000.

 
7.5.2  
If any Revolving Loans are to be converted into or continued as LIBOR Revolving
Loans, BMUK shall deliver a notice of conversion or continuation (a “Notice of
Conversion/Continuation”) to be received by the Agent not later than 11.00 a.m.
at least one business day (in the case of any Revolving Loan denominated in
sterling) and at least three business days (in the case of any Revolving Loan
denominated in a Foreign Currency), in advance of the proposed date of
conversion or continuation specifying:

 
(a)  
the proposed date of such conversion or continuation;

 
(b)  
the aggregate amount of Revolving Loans to be converted or continued;  and

 
(c)  
the type of Revolving Loans resulting from the proposed conversion or
continuation.

 
7.5.3  
If upon drawdown of any Revolving Loan or upon the expiry of any Interest Period
applicable to any LIBOR Revolving Loan, BMUK has failed to select a new Interest
Period to be applicable thereto or if any Default or Event of Default then
exists, BMUK shall be deemed to have elected to convert such LIBOR Revolving
Loan into an Alternative Rate Revolving Loan as of the expiry date of such
Interest Period.

 
7.5.4  
During the existence of a Default or an Event of Default, BMUK may not elect to
have a Revolving Loan converted into or continued as a LIBOR Revolving Loan.

 
 
 

--------------------------------------------------------------------------------

 
Margin Ratchet
 
7.6  
 

 
7.6.1  
On the first business day of each Management Accounting Period, the Agent shall
calculate the average daily Available Revolving Facility Amount during the
previous Management Accounting Period. Subject to the provisions of this Clause
7.6 (Margin Ratchet), if the average daily Available Revolving Facility Amount
during such previous Management Accounting Period was within a range set out
below then the Applicable Margin for the next succeeding Management Accounting
Period will (subject to any adjustment pursuant to Clause 7.6.3 below) be the
percentage per annum set out in the table below, if such calculation is made
prior to the receipt by the Agent of a Limit Reduction Notice, in the first
column opposite that range and, if such calculation is made after the receipt by
the Agent of a Limit Reduction Notice, in the second column opposite that range:

 
Average daily Available Revolving Facility Amount
Applicable Margin
(%) per annum
Prior to receipt
of a Limit Reduction
Notice
After receipt
of a Limit Reduction
Notice
Less than £10,000,000
3.00
2.50
Equal to or greater than £10,000,000 but less
than £15,000,000
2.75
2.25
Equal to or greater than £15,000,000 but less
than £20,000,000
2.50
2.00
Equal to or greater than £20,000,000
2.25
1.75

 
7.6.2  
Any increase or decrease (as applicable) in the Applicable Margin as a result of
the operation of Clause 7.6.1 shall take effect on the first business day of the
Management Accounting Period following the Management Accounting Period in
respect of which the Agent shall have made the calculation referred to in Clause
7.6.1.

 
7.6.3  
At the same time as it prepares the next set of Management Accounts that are
required to be delivered to the Agent in accordance with Clause 15.2.2
(Management Accounts) following the end of a Financial Quarter ending on or
after (but not before) 31 December 2005 (each such Financial Quarter being for
the purposes of this Clause 7.6 (Margin Ratchet) the “Previous Financial
Quarter”), BMUK shall calculate the actual EBITDA achieved from the start of the
Financial Year in which the Previous Financial Quarter fell to the end of the
Previous Financial Quarter (the “Actual YTD EBITDA”) and shall compare it
against the projected EBITDA for that period (as set out in the projections
delivered to the Agent prior to the Effective Date or, in any Financial Year
commencing after the Effective Date, the Latest Projections delivered to the
Agent in accordance with Clause 15.2.3 (Latest Projections) for that Financial
Year) (the “Projected YTD EBITDA”). BMUK shall, at the same time as it delivers
those Management Accounts to the Agent, deliver a certificate to the Agent
(signed by its finance director) (an “Actual YTD EBITDA Certificate”) certifying
the Actual YTD EBITDA achieved to the end of the Previous Financial Quarter and
calculating (as a percentage) the amount (if any) by which the Projected YTD
EBITDA to the end of the Previous Financial Quarter exceeds the Actual YTD
EBITDA achieved to the end of the Previous Financial Quarter (the “Variance”).
Subject to the provisions of this Clause 7.6 (Margin Ratchet) , if the Actual
YTD EBITDA Certificate delivered to the Agent demonstrates that the Variance is
within a range set out below then the Applicable Margin (as determined from time
to time in accordance with Clause 7.6.1) will be increased by the amount set out
below in the column opposite that range:

 
Variance
Amount by which the Applicable Margin determined in accordance with Clause 7.6.1
is increased (%)
Less than 30%
Nil
Equal to or greater than 30% but less than 50%
0.25
Equal to or greater than 50%
0.50

 
For the avoidance of doubt, if an Actual YTD EBITDA Certificate delivered to the
Agent demonstrates that the Actual YTD EBITDA achieved to the end of the
Previous Financial Quarter exceeds the Projected YTD EBITDA to the end of the
Previous Financial Quarter then the Applicable Margin (determined in accordance
with Clause 7.6.1) will be increased by zero per cent..
 
If BMUK does not deliver an Actual YTD EBITDA Certificate in accordance with
Clause 7.6.3 then the Applicable Margin (determined in accordance with Clause
7.6.1) will be increased by 0.50 per cent. per annum.
 
7.6.4  
Any increase in the Applicable Margin (determined in accordance with Clause
7.6.1) as a result of the operation of Clause 7.6.3 shall take effect on the
first business day of the Management Accounting Period in which the Actual YTD
EBITDA Certificate is delivered or should have been delivered.

 
7.6.5  
For the avoidance of doubt, the Applicable Margin shall never, prior to the
receipt by the Agent of a Limit Reduction Notice, be less than 2.25 per cent.
per annum and, after the receipt by the Agent of a Limit Reduction Notice, be
less than 1.75 per cent. per annum.

 
7.6.6  
If, following receipt by the Agent of the audited consolidated Financial
Statements for the Group and related certificate of BMUK in accordance with
Clauses 15.2.1 (Financial Statements) and 15.3.3 (Certificate of BMUK), those
Financial Statements and related certificate of BMUK show that the Variance
stated in any Actual YTD EBITDA Certificate delivered in respect of any
Financial Quarter falling in the Financial Year to which those Financial
Statements relate was greater than the Variance stated in any Actual YTD EBITDA
Certificate delivered in respect of any Financial Quarter falling in the
Financial Year to which those Financial Statements relate, then the provisions
of Clause 7.1 (Dates of Payment of Interest) shall apply and the Applicable
Margin shall be determined using the table set out in Clause 7.6.3 above and
each Variance in respect of a period shall be calculated using audited
consolidated Financial Statements for the Group and related certificate of BMUK
delivered for that Financial Year.

 
7.6.7  
At any time while a Default has occurred and is continuing, the Applicable
Margin shall be, prior to the receipt by the Agent of a Limit Reduction Notice,
3.00 per cent. per annum and, after the receipt by the Agent of a Limit
Reduction Notice, 2.50 per cent. per annum, notwithstanding any previous
reduction of the Applicable Margin made pursuant to this Clause 7.6 (Margin
Ratchet) and no reduction shall be instituted while a Default has occurred and
is continuing. For the avoidance of doubt, nothing in this Clause 7.6.7 shall
limit any default interest or other charges that may be payable under this
Agreement and if any default interest or other charges are payable under this
Agreement then they shall be paid in addition to the Applicable Margin
calculated under this Clause 7.6 (Margin Ratchet).

 
 
 

--------------------------------------------------------------------------------

 
Reduction of the Parent Loan Limit
 
7.7  
All parties to this Agreement agree that BMUK may, at any time, elect to reduce
the Parent Loan Limit from $50,000,000 to $33,000,000 by a Limit Reduction
Notice provided that the loans and credit granted to the Parent by BMUK, at the
time that the Limit Reduction Notice is issued, does not exceed $33,000,000. The
parties to this Agreement hereby agree and acknowledge that:

 
7.7.1  
for the purpose of any Limit Reduction Notice, BMUK is hereby appointed as agent
for each Borrower, each Guarantor, BMEP and BMEBV;

 
7.7.2  
any Limit Reduction Notice will be irrevocable and binding on all parties; and

 
7.7.3  
the reduction in the Parent Loan Limit effected by any Limit Reduction Notice
shall be effective from the date on which such Limit Reduction Notice is
received by the Agent and until the Termination Date.

 
 
8.  
MARKET DISRUPTION

 
Circumstances
 
8.1  
If at or about 11.00 a.m. on the Quotation Date for an Interest Period in
respect of any LIBOR Revolving Loan the Agent (in consultation with the Lenders)
determines it is not possible by reason of circumstances affecting the London
Interbank Market generally (i) to determine LIBOR in accordance with its
definition, or (ii) for the Lenders to obtain requisite matching deposits in the
required currency in the London Interbank Market at the relevant time to fund
their respective shares during such Interest Period, or (iii) for the Majority
Lenders to obtain such deposits for such period at a cost less than or equal to
the rate offered to the Agent in accordance with the definition of LIBOR, then
the Agent shall forthwith notify BMUK and the Lenders and notwithstanding the
provisions of Clause 7 (Interest and Interest Periods), the Interest Period in
respect of that LIBOR Revolving Loan and the amount of interest payable in
respect of that LIBOR Revolving Loan during its Interest Period shall be
determined in accordance with the following provisions of this Clause 8 (Market
Disruption).

 
Applicable Interest Rate
 
8.2  
If Clause 8.1 (Circumstances) applies in relation to a LIBOR Revolving Loan the
duration of the Interest Period relating to that Loan shall be one month or, if
less, such that it shall end on the Termination Date and the rate of interest
applicable to that LIBOR Revolving Loan during its Interest Period shall be the
rate per annum which is the sum of (i) the Applicable Margin, (ii) the Mandatory
Cost, if any, and (iii) the rate determined by the Agent (and notified to BMUK)
to be that which expresses as a percentage rate per annum the weighted average
of the cost to each of the Lenders of funding its share of such LIBOR Revolving
Loan during such Interest Period from whatever sources and in whatever manner
each such Lender may reasonably select.

 
Review of Circumstances
 
8.3  
So long as any alternative basis for the calculation of interest as provided in
Clause 8.2 (Applicable Interest Rate) is in force the Agent shall from time to
time review whether or not the circumstances referred to in Clause 8.1
(Circumstances) still prevail with a view to returning to the normal provisions
of this Agreement relating to the determination of the rates of interest
applicable to any LIBOR Revolving Loan.

 
 
 

--------------------------------------------------------------------------------

 
Distribution of Interest
 
8.4  
Interest on a LIBOR Revolving Loan during an Interest Period relating to it
calculated at the rates specified in Clause 8.1 (Circumstances) or 8.2
(Applicable Interest Rate) shall be distributed by the Agent to the Lenders in
proportion to the amounts which represent the cost to each Lender of funding its
share of such LIBOR Revolving Loan during such Interest Period provided that any
such interest which is attributable to the Applicable Margin shall be
distributed by the Agent to the Lenders in proportion to their respective shares
in such LIBOR Revolving Loan.

 
 
9.  
REPAYMENT, PREPAYMENT AND CANCELLATION

 
Repayment of Revolving Loans
 
9.1  
Each Borrower shall repay each LIBOR Revolving Loan made to it, together with
accrued but unpaid interest thereon, on the last day of the Interest Period
applicable to that Loan.  Each Borrower may repay each Alternative Rate
Revolving Loan and each Swingline Loan made to it, together with accrued but
unpaid interest thereon, at any time.  Each Borrower shall, in any event, repay
the outstanding principal balance of all Revolving Loans made to it, plus all
accrued but unpaid interest thereon, upon the termination of this Agreement for
any reason.  In addition, and without limiting the generality of each foregoing,
each Borrower shall pay to the Agent, on demand, the amount by which the
Original Sterling Amount of the unpaid principal balance of any Revolving Loans
and any Swingline Loans when aggregated with the Original Sterling Amount of the
maximum face amount of all Letters of Credit and the maximum contingent
liability under all Guarantees then in issue (together “contingency
outstandings”) at any time exceeds the Available Facility in respect of the
Revolving Facility or the Available Revolving Facility Amount, the Available
Facility and Available Revolving Facility Amount being determined for this
purpose as if the amount of the Revolving Loans, Swingline Loans and contingency
outstandings were zero.  Subject to the other terms of this Agreement and to
availability, Revolving Loans and Swingline Loans may be reborrowed.

 
Cancellation of Total Commitments
 
9.2  
Any Borrower may, by giving to the Agent not less than 30 business days’ prior
notice to that effect, permanently cancel the whole (but subject to Clause 29
(Term and Termination)) or any part (being a minimum amount of £5,000,000 and an
integral multiple of £1,000,000) of the Total Commitments, provided that both on
the date of such notice and upon the effective date of cancellation, the amount
to be so cancelled does not exceed an amount equal to the difference between the
Maximum Revolving Credit Line and the Aggregate Exposure and the Agent has not,
pursuant to Clause 6.7 (Special Provisions relating to Revolving Loans),
permitted the limits of the Available Revolving Facility Amount to have been
exceeded. Any such cancellation shall reduce the Commitment of each Lender pro
rata. If a Borrower cancels any part (but not the whole) of the Total
Commitments, BMUK shall (or shall procure that such other Borrower shall) pay to
the Agent (for the rateable benefit of the Lenders), on or prior to the date of
such cancellation:

 
9.2.1  
0.75% of the amount of the Total Commitments so cancelled, if such cancellation
is made on or prior to the first Anniversary Date;

 
9.2.2  
0.5% of the amount of the Total Commitments so cancelled, if such cancellation
is made at any time after the first Anniversary Date but on or prior to the
second Anniversary Date; and

 
 
 

--------------------------------------------------------------------------------

 
9.2.3  
0.25% of the amount of the Total Commitments so cancelled, if such cancellation
is made at any time after the second Anniversary Date but on or prior to the
date falling two months before the third Anniversary Date.

 
Prepayment and cancellation of Individual Lenders
 
9.3  
If a Borrower becomes obliged to pay an increased amount pursuant to Clauses
10.1 (Requirement to Gross-up) or 11.1 (Increased Costs and Reduction of Return)
or any Lender claims indemnification from BMUK under Clause 10.2 (Indemnity) or
Clause 11.1 (Increased Costs and Reduction of Return) and the Agent receives
from BMUK at least fifteen days’ prior notice of the intention of the Borrowers
to prepay such Lender’s Outstandings, such Lender shall, upon receipt by the
Agent of such notice, cease to be obliged to participate in any further Loans,
its Commitment shall be permanently cancelled and reduced to zero and each
Borrower shall on the last day of each of the then current Interest Periods or
earlier, if the Agent or such Lender so requires, prepay such Lender’s portion
of the Loan to which such Interest Period relates together with any applicable
break costs payable under Clause 19.2 (Break Costs) but otherwise without
premium or penalty.

 
Notices Irrevocable
 
9.4  
Any notice of cancellation or prepayment given by a Borrower (or BMUK on its
behalf) pursuant to Clause 9.2 (Cancellation of Total Commitments) or Clause 9.3
(Prepayment and Cancellation of Individual Lenders) shall be irrevocable, shall
specify the date upon which such prepayment is to be made and the amount of such
prepayment and shall oblige that Borrower to make such prepayment on such
date.  A Borrower shall not be entitled to reborrow any amount so prepaid.

 
Extension of Termination Date
 
9.5  
 

 
9.5.1  
On 20 October 2010 BMUK may deliver a request to the Agent (which the Agent
shall promptly forward to the Lenders), requesting that the Lenders shall extend
the maturity of the Revolving Facility to 20 October 2012.

 
9.5.2  
The decision whether or not to extend the Termination Date shall be in the
absolute discretion of the Agent to determine (acting on the instructions of all
of the Lenders) and shall be based upon such factors as the Agent may deem
relevant (including, without limitation, the business condition (financial or
otherwise) of the Group at the relevant time and after reviewing such forecasts,
projections and financial and other information regarding the Borrowers and the
Group as the Agent may require. The Borrowers acknowledge that the Agent and the
Lenders shall not be under any obligation to extend the Termination Date.

 
9.5.3  
If extended pursuant to this Clause 9.5 (Extension of Termination Date),
references to the “Termination Date” in this Agreement and the other Finance
Documents shall be construed as a reference to the Termination Date as from time
to time extended. Any extension of term and restatement of this Agreement does
not constitute a novation.

 
 
 
 

--------------------------------------------------------------------------------

 
10.  
TAXES

 
Requirement to Gross-up
 
10.1  
All payments to be made by any of the Obligors to any person under this
Agreement shall be made free and clear of and without deduction for or on
account of tax unless such Obligor is required by law to make such a payment
subject to the deduction or withholding of tax, in which case the sum payable by
such Obligor in respect of which such deduction or withholding is required to be
made shall be increased to the extent necessary to ensure that, after the making
of such deduction or withholding (including any deduction or withholding
applicable to additional sums payable under this clause), such person receives
and retains (free from any liability in respect of any such deduction or
withholding) a net sum equal to the sum which it would have received and so
retained had no such deduction or withholding been made or been required to be
made.

 
Indemnity
 
10.2  
Without prejudice to the provisions of Clause 10.1 (Requirement to Gross-up), if
any person or the Agent is required to make any payment on account of tax (other
than tax on its overall net income) on or calculated by reference to the amount
of any Loan made or to be made under this Agreement or by reference to any
Letter of Credit or Guarantee issued under this Agreement and/or by reference to
any sum received or receivable under this Agreement by such person or the Agent
on its behalf (including, without limitation, any sum received or receivable
under this Clause 10 (Taxes)) or any liability in respect of any such payment is
asserted, imposed, levied or assessed against such person or the Agent on its
behalf, the relevant Obligor shall, upon demand of the Agent, promptly indemnify
such person against such payment or liability, together with any interest,
penalties and expenses payable or incurred in connection therewith provided that
the foregoing shall not apply to the extent that the payment or liability (a) is
compensated for by an increased payment under Clause 10.1 (Requirement to
Gross-up)or (b) would have been so compensated but was not so compensated,
solely because one of the exclusions in Clause 10.6 (Limitation on Requirement
to Gross-up) applied.

 
Notification
 
10.3  
A Lender intending to make a claim pursuant to Clause 10.2 (Indemnity) shall
notify the Agent of the event by reason of which it is entitled to do so
whereupon the Agent shall notify the relevant Obligor.

 
Tax Receipts
 
10.4  
Without prejudice to the provisions of Clause 10.1 (Requirement to gross-up), if
any Obligor makes any payment under this Agreement in respect of which it is
required by law to make any deduction or withholding it shall pay the full
amount to be deducted or withheld to the relevant taxation or other authority
within the time allowed for such payment under applicable law and shall deliver
to the Agent (no later than one week after the end of the time allowed for such
payment under applicable law) an original receipt or other appropriate evidence
issued by such authority evidencing the payment to such authority of all amounts
so required to be deducted or withheld from such payment.

 
Tax Credits
 
10.5  
If any Obligor makes an increased payment under Clause 10.1 (Requirement to
Gross-up) for the account of any person and such person in its sole opinion and
based on its own interpretation of any relevant laws or regulations (but acting
in good faith) determines that it has received or been granted a credit against
or relief or remission for or in respect of any tax paid or payable by it in
respect of or calculated by reference to the deduction or withholding giving
rise to such payment, such person shall, to the extent that it determines that
it can do so without prejudice to the retention of the amount of such credit,
relief, remission or payment and, to the extent it is reasonably identifiable
and quantifiable, as soon as practicable pay to such Obligor an amount equal to
such part or all of such credit, relief, remission or repayment as can be made
available to such Obligor in such a way as to leave such person (after such
payment) in no better or worse position than it would have been in if such
Obligor had not been required to make such deduction or withholding.  Nothing
contained in this Clause 10.5 (Tax Credits) shall interfere with the right of a
person to arrange its tax affairs in whatever manner it thinks fit nor oblige
any person to disclose any information relation to its tax affairs or any
computation in respect thereof.

 
 
 

--------------------------------------------------------------------------------

 
Limitation on Requirement to Gross-up
 
10.6  
 

 
10.6.1  
If any Lender ceases to be a Qualifying Lender, no Obligor shall be liable to
pay to such Lender under Clause 10.1 (Requirement to Gross-up) any amount in
excess of the amount it would have been obliged to pay if such Lender had not
ceased to be a Qualifying Lender provided that this Clause 10.6 (Limitation on
Requirement to Gross-up) shall not apply and each Obligor shall continue to be
obliged to comply with its obligations under Clause 10 (Requirement to Gross-up)
if and to the extent that after the date of this Agreement there shall have been
any change in, or in the interpretation, administration or application of, any
relevant law or double taxation treaty or any published practice or concession
of any relevant taxing authority and as a result of such change (i) such Lender
ceases to be a Qualifying Lender or (ii) such Obligor would be required to make
a deduction or withholding on account of tax irrespective of whether the
recipient of the relevant payment was or was not a Qualifying Lender.

 
10.6.2  
No Obligor shall be liable to make a payment to a Lender under Clause 10.1
(Requirement to Gross-up) if on the date on which the payment falls due the
relevant Obligor is able to show that the payment could have been made to such
Lender without any deduction or withholding had such Lender complied with its
obligations under Clause 10.7 (Double Taxation Relief).

 
Double Taxation Relief
 
10.7  
If, and to the extent that, the effect of Clause 10.1 (Requirement to Gross-up)
or 10.2 (Indemnity) can be mitigated by virtue of the provisions of any
applicable double tax treaty entered into by the United Kingdom (whether by a
claim to repayment of any taxes referred to in Clause 10.1 (Requirement to
gross-up) or 10.2 (Indemnity) or otherwise) each Lender agrees to co-operate (to
the extent reasonably required) with affected Obligor(s) with a view to
submitting any forms required for the purpose of ensuring the application of
such double tax treaty so far as relevant, provided that no Lender shall be
required pursuant to this Clause 10.7 (Double Taxation Relief) to complete or
co-operate in completing any form which is not substantially similar to any form
in use at the date of this Agreement for the purpose of claiming exemption or
relief from or repayment of taxes envisaged hereunder pursuant to a double
taxation treaty between the United Kingdom and such Lender’s jurisdiction of
residence and which requires the Lender to undertake obligations which, in its
reasonable opinion, are more onerous than those imposed upon it as at the date
of this Agreement.

 
 
11.  
INCREASED COSTS

 
Increased Costs and Reduction of Return
 
11.1  
If the Agent or, as the case may be, any Lender, in its sole discretion
determines that, as a result of (i) the introduction of, or any change in any
law or in any treaty, directive or regulation (whether or not having the force
of law but if not having the force of law, only if such treaty, directive or
regulation is generally applicable to banks and of the type with which the
relevant Lender is accustomed to comply) or the interpretation or application
thereof, in each case after the date hereof, or (ii) compliance with any request
from or requirement (whether or not having the force of law but if not having
the force of law, only if such request or requirement is generally applicable to
banks and of the type with which the relevant Lender is accustomed to comply) of
any central bank or other fiscal, monetary or other authority made or imposed
after the date hereof:

 
11.1.1  
it incurs a cost in assuming or maintaining all or any part of any Commitment
under this Agreement and/or in making, maintaining or funding all or any part of
its Outstandings or any unpaid sum and/or assuming or maintaining a contingent
liability under or pursuant to this Agreement (whether under any Letter of
Credit or Guarantee or otherwise), or that cost is increased; or

 
 
 

--------------------------------------------------------------------------------

 
11.1.2  
any sum received or receivable by it under this Agreement or the effective
return to it under this Agreement is reduced; or

 
11.1.3  
it suffers a reduction in the rate of return on its overall capital below that
which might reasonably have been anticipated at the date of this Agreement and
which it would have been able to achieve but for having entered into and/or
performing its obligations and/or assuming or maintaining a commitment or
contingent liability under or pursuant to this Agreement; or

 
11.1.4  
it makes any payment or forgoes any interest or other return on or calculated by
reference to the amount of any sum received or receivable by it under or
pursuant to this Agreement; or

 
11.1.5  
it incurs a cost or increased cost, or suffers a reduction in any amount payable
to it or in the effective return on its capital, or forgoes any interest or any
other return as a result of the introduction of, changeover to or operation of
the euro in the United Kingdom,

 
and in any such case, the same is attributable to its liabilities or obligations
under this Agreement, then the person concerned shall notify the Agent of the
relevant event (setting out in reasonable detail the basis on which its claim
has been computed) promptly upon its becoming aware of the same, whereupon the
Agent shall notify BMUK and, upon demand of the Agent, BMUK shall pay, or shall
procure that there is paid, on demand to the Agent for the account of the person
concerned  an amount sufficient to indemnify that person against the relevant
cost, increased cost, reduction, reduction in the rate of return, payment or
forgone interest or other return or such proportion thereof as is, in the
opinion of such person, attributable to its obligations under or pursuant to
this Agreement.
 
Capital Adequacy
 
11.2  
If the Agent, or as the case may be, any Lender, in its sole discretion
determines that (i) the introduction of, or any change in, any capital adequacy
regulation or in the interpretation or application thereof, in each case after
the date hereof, or (ii) compliance by such person or any corporation
controlling it with any capital adequacy regulation, affects or would affect the
amount of capital, reserves or special deposits required or expected to be
maintained by such person or any corporation controlling it and (taking into
consideration such person’s or such corporation’s policies with respect to
capital adequacy) determines that the amount of such capital, reserves or
special deposits is increased as a consequence of its loans, contingent
liabilities or obligations under this Agreement then, upon demand of the Agent
(having been so notified by such person) to BMUK, BMUK  shall pay, or shall
procure that there is paid, to the Agent for the account of the person
concerned, from time to time as specified by the Agent, additional amounts
sufficient to compensate such person for such increase.

 
 
 

--------------------------------------------------------------------------------

 
Exceptions
 
11.3  
Clauses 11.1 (Increased Costs and Reduction of Return) and 11.2 (Capital
Adequacy) do not apply to any cost, increased cost, reduction, reduction in the
rate of return, payment or forgone interest or other return compensated for by
(a) payment of the Mandatory Cost, (b) by the operation of Clause 10 (Taxes),
(c) by a change in the rate of tax on the overall net income of the Agent or any
Lender or (d) which is attributable to the wilful breach by the relevant Lender
or any of its Affiliates of any law or regulation.

 
 
12.  
ILLEGALITY

 
Consequences of Illegality
 
12.1  
If at any time it is unlawful, or contrary to any directive or request of any
applicable central bank or other fiscal, monetary or other authority, or
impossible for a Lender to make, fund or allow to remain outstanding any Loan
made or to be made under this Agreement or to assume or remain under any
obligations hereunder in relation to or under any Letter of Credit or Guarantee,
then the Agent shall, promptly after becoming aware of the same, deliver to BMUK
a certificate to that effect and:

 
12.1.1  
such Lender shall not thereafter be obliged to make or participate in any Loan
under this Agreement or (in the case of the Issuer) issue any Letter of Credit
or Guarantee and its Commitment shall immediately be cancelled and reduced to
zero; and

 
12.1.2  
if the Agent on behalf of such Lender so requires, each Borrower shall on the
last day of the Interest Period for each such Loan occurring after the Agent has
notified BMUK or (if earlier) on such date as the Agent shall have specified
(being no earlier than the last day upon which the Lender is legally able to
permit such Loans to remain outstanding) repay such Lender’s Outstandings
together with accrued interest thereon (any such repayment to be without premium
or penalty or the payment of any amount to be calculated in accordance with
Clause 29.2.3 ) and all other amounts owing to such Lender under this Agreement,
and, with respect to any Letter of Credit or Guarantee then outstanding, deposit
with the Security Trustee for the benefit of the Issuer a Supporting Letter of
Credit or cash, in either such case in the same manner as contemplated in Clause
6.14 (Supporting Letters of Credit; Cash Collateral).

 
Mitigation of Adverse Circumstances
 
12.2  
If, in respect of any Lender, circumstances arise which would, or would upon the
giving of notice, result in additional amounts becoming payable under Clause 10
(Taxes) or Clause 11.1 (Increased Costs and Reduction of Return) or result in a
cancellation of its Commitment pursuant to Clause 12.1.1 (Consequences of
Illegality) then, without in any way limiting, reducing or otherwise qualifying
the obligations of any Borrower hereunder such Lender will, at the request of
BMUK, consider means of mitigating the effects of such circumstances provided
that such Lender shall be under no obligation to take any such action if to do
so would or might in its opinion have an adverse effect on its business,
operations or financial condition.

 
 
13.  
GUARANTEE

 
Guarantee
 
13.1  
Each Unsecured Guarantor, jointly and severally, unconditionally and irrevocably
guarantees to the Beneficiaries the due and punctual payment, performance and
discharge by the Obligors of all the moneys, obligations and liabilities
(whether present or future, actual or contingent) on the part of the Obligors to
be paid, performed or discharged, whether directly or indirectly, under or
pursuant to the terms of this Agreement and/or in connection with the Facility
and/or otherwise under the Finance Documents (together in this Clause 13
(Guarantee) the “guaranteed obligations”).  If and whenever any Obligor shall
default in the payment, discharge or performance of any of the guaranteed
obligations, each Unsecured Guarantor shall, upon written demand by the Agent,
promptly pay, perform or discharge the guaranteed obligations in respect of
which such default has been made.

 
 
 

--------------------------------------------------------------------------------

 
Indemnity
 
13.2  
Each Unsecured Guarantor agrees to indemnify and hold harmless the Beneficiaries
from time to time on demand for and against any loss incurred by any of them as
a result of any of the guaranteed obligations being or becoming void, voidable
or unenforceable for any reason whatsoever, whether known to such person or
persons or not.  The amount of such loss shall be the amount which the person or
persons suffering it would otherwise have been entitled to recover from the
Obligors.

 
Continuing Security
 
13.3  
The obligations of each Unsecured Guarantor under this Agreement are continuing
obligations and shall remain in force until all of the guaranteed obligations
have been satisfied in full.  The obligations of each Unsecured Guarantor under
this Agreement shall not be (or be construed so as to be) discharged by any
intermediate discharge or payment of or on account of any of the guaranteed
obligations or any settlement of account or any other matter (other than the
discharge in full of the guaranteed obligations).

 
Protective Provisions
 
13.4  
Neither the obligations of each Unsecured Guarantor nor the rights and remedies
of the Beneficiaries under this Agreement, any other Finance Document or
otherwise conferred by law shall be discharged, prejudiced or impaired by reason
of:

 
13.4.1  
any variation of any of the guaranteed obligations or of the terms of conditions
of this Agreement, any other Finance Document or of any encumbrance, guarantee
or other assurance held or to be held as security for the payment, performance
or discharge of the guaranteed obligations (any such encumbrance, guarantee or
other assurance together referred to in this Clause 13 (Guarantee) as “related
security”);

 
13.4.2  
any failure (whether intentional or not) to take, perfect or realise (whether in
full or in part) any related security now or in the future agreed to be taken in
respect of any of the guaranteed obligations;

 
13.4.3  
any incapacity or change in the constitution of any party to this Agreement, any
other Finance Document or to any related security;

 
13.4.4  
any of the guaranteed obligations or any obligation of any person under any
related security being or becoming invalid, illegal, void or unenforceable for
any reason;

 
13.4.5  
any time or other indulgence given or agreed to be given to, or any composition
or other arrangement made with or accepted from, any Obligor in respect of any
of the guaranteed obligations or any other person in respect of any of its
obligations under any related security;

 
13.4.6  
any waiver or release of any of the guaranteed obligations or of any obligation
of any person under any related security or any failure to realise, in full or
in part, the value of, or any discharge or exchange of any related security;

 
 
 

--------------------------------------------------------------------------------

 
13.4.7  
any Obligor or any other person party to this Agreement, any other Finance
Document or any related security being wound up, going into administration or
liquidation or making any composition or arrangement with its creditors (whether
or not sanctioned by the court and whether or not the Agent has agreed to such
compromise or arrangement) and so that where, by virtue of any compromise or
arrangement, any of the guaranteed obligations are transferred to any other
person, the guarantee and indemnity of each Unsecured Guarantor contained in
this Agreement shall take effect as if the expression “Obligor” included  such
other person; or

 
13.4.8  
any other act, event or omission which, but for this provision, would or might
operate to offer any legal or equitable defence for or impair or discharge any
of the guaranteed obligations or any obligation of any person under any related
security or prejudicially affect the rights or remedies of the Beneficiaries or
any of them under this Agreement, any other Finance Document or otherwise
conferred by law.

 
Independent Obligations
 
13.5  
The obligations of each Unsecured Guarantor under this Agreement are additional
to, and not in substitution for, any related security and the obligations
assumed by each Unsecured Guarantor under this Agreement may be enforced without
first having recourse to any related security and without making or filing any
claim or proof in a winding-up or dissolution of any Obligor or any other person
party to this Agreement or any related security or first taking any steps or
proceedings against any Obligor or any such person.

 
Non-Competition
 
13.6  
Until all of the guaranteed obligations have been satisfied in full, no
Unsecured Guarantor shall:

 
13.6.1  
exercise any right of subrogation, indemnity, set-off or counterclaim against
any Obligor, any other Unsecured Guarantor or any person party to any related
security;

 
13.6.2  
claim payment of any other moneys for the time being due to it by any Obligor,
any other Unsecured Guarantor or any person party to any related security by
reason of the performance by it of its obligations under this Agreement or on
any account whatsoever or exercise any other right or remedy or enforce any
encumbrance, guarantee or other assurance which it has in respect thereof;

 
13.6.3  
claim any contribution from any other Unsecured Guarantor or any person party to
any related security;

 
13.6.4  
negotiate, assign, charge or otherwise dispose of any moneys, obligations or
liabilities now or at any future time due or owing to it by any Obligor or any
other Unsecured Guarantor or any person party to any related security or any
encumbrance, guarantee or other assurance in respect thereof; or

 
13.6.5  
claim or prove in a winding up or dissolution of any Obligor or any other
Unsecured Guarantor in competition with the Beneficiaries or any of them; and

 
13.6.6  
if any Unsecured Guarantor receives any sums in contravention of this Clause
13.6 (Non-Competition), it shall hold them on trust to be applied promptly in or
towards the satisfaction of its obligations under this Agreement.

 
 
 

--------------------------------------------------------------------------------

 
Warranty
 
13.7  
Each Unsecured Guarantor warrants that it has not taken, and agrees that
(without the prior written consent of the Agent acting on the instructions of
the Majority Lenders) it will not take, from any Obligor, any other Unsecured
Guarantor or any person party to any related security any encumbrance, guarantee
or other assurance in respect of or in connection with its obligations under
this Agreement.  If any Unsecured Guarantor takes any such encumbrance,
guarantee or other assurance in contravention of this Clause 13.7 (Warranty), it
shall hold the same on trust for the Beneficiaries until such time as all of the
guaranteed obligations have been satisfied in full and shall on request promptly
deposit the same with and/or charge the same to the Agent for and on behalf of
itself and such persons in such manner as the Agent may require as security for
the due performance and discharge by the relevant Unsecured Guarantor of the
guaranteed obligations

 
Suspense Account
 
13.8  
If any Obligor or any of the Unsecured Guarantors is wound up, goes into
liquidation or makes any composition or arrangement with its creditors, neither
the existence of the guarantee of the relevant Unsecured Guarantor contained in
this Agreement nor any moneys received or recovered by the Beneficiaries or any
of them under to pursuant to this Agreement shall impair the right of such
persons to prove in such winding-up, liquidation, composition, or arrangement
for the total amount due from the Obligor or the relevant Unsecured
Guarantor.  The Agent may at any time and from time to time place and, for so
long as it thinks fit, keep any moneys received or recovered under this
Agreement in a separate or suspense account, in such name as it thinks fit,
without any intermediate obligation on its part to apply the same in or towards
discharge of any part of such total amount, provided that if the moneys are at
any time sufficient to discharge the guaranteed obligations in full, they shall
promptly be so applied.

 
Conditional Discharge
 
13.9  
Any settlement or discharge between any of the Unsecured Guarantors and the
Arranger, the Agent, the Lenders or any of them shall be conditional upon no
security or payment to the Arranger, the Agent and the Lenders or any of them by
any Obligor or the relevant Unsecured Guarantor or any other person being
avoided or set aside or ordered to be refunded or reduced by or pursuant to any
applicable law or regulation and, if such condition is not satisfied, the
Arranger, the Agent and the Lenders shall each be entitled to recover from the
relevant Unsecured Guarantor on demand the value of any such security or the
amount of any such payment as if such settlement or discharge had not occurred.

 
Guarantor Intent
 
13.10  
Without prejudice to the generality of Clause 13.4 (Protective Provisions), each
Unsecured Guarantor expressly confirms that it intends that its obligations
under this Agreement shall extend from time to time to any (however fundamental)
variation, increase, extension or addition of or to any of the Finance Documents
and/or any facility or amount made available under any of the Finance Documents
for the purposes of or in connection with any of the following: the Group’s
business, acquisitions of any nature; increasing working capital; enabling
investor distributions to be made; carrying out restructurings; refinancing
existing facilities; refinancing any other indebtedness; making facilities
available to new borrowers; any other variation or extension of the purposes for
which any such facility or amount might be made available from time to time; and
any fees, costs and/or expenses associated with any of the foregoing.

 
 
 
 

--------------------------------------------------------------------------------

 
14.  
REPRESENTATIONS AND WARRANTIES

 
General Representations and Warranties
 
14.1  
Each Obligor represents and warrants (in respect of itself and each other
Obligor) to and for the benefit of each other party to this Agreement that,
except as disclosed to and accepted by the Agent in writing:

 
Status
 
14.1.1  
(other than in the case of BMEP) it is a limited liability company duly
incorporated or a corporation duly organised and validly existing under the laws
of its jurisdiction of incorporation and BMEP is a partnership properly
established and validly existing under the laws of the Netherlands, in each case
having the power and authority to own its assets and to conduct the business and
operations which it conducts or proposes to conduct;

 
Powers and authority
 
14.1.2  
it has full power and authority to enter into and perform each of the Relevant
Agreements to which it is or will be a party and any other document to be
entered into by it pursuant thereto and has taken all necessary corporate or
other action to authorise the execution, delivery and performance of each such
Relevant Agreement and each such other document;

 
Authorisations
 
14.1.3  
save for any necessary registrations which will be made within the applicable
registration period, all actions, conditions and things required by all
applicable laws and regulations to be taken, fulfilled, obtained or done in
order (i) to enable it lawfully to enter into, exercise its rights under and
perform and comply with its obligations under each of the Relevant Agreements to
which it is or will be a party and any other document to be entered into
pursuant thereto (ii) to ensure that those obligations are valid, legally
binding and enforceable in accordance with their respective terms and (iii) to
make each of the Relevant Agreements and all such other documents admissible in
evidence in England and Wales and, if different, its jurisdiction of
incorporation have been taken, fulfilled, obtained or done;

 
Non-violation
 
14.1.4  
the execution by it of and the exercise by it of its rights and performance of
or compliance with its obligations under each of the Relevant Agreements to
which it is or will be a party do not and will not violate (i) any law or
regulation to which it or any of its assets is subject or (ii), to an extent or
in a manner which has or could have a material adverse effect on it, any
agreement to which it is a party or which is binding on it or its assets or
conflict with its constitutional documents and in particular will not cause any
limit on its borrowing or other powers or the exercise of such powers by its
board of directors to be exceeded;

 
Obligations binding
 
14.1.5  
subject to the Reservations, its obligations under each of the Relevant
Agreements are legal, valid and binding and enforceable in accordance with their
respective terms;

 
 
 

--------------------------------------------------------------------------------

 
Litigation
 
14.1.6  
save as disclosed in writing to and agreed by the Agent prior to the date of
this Agreement, it is not involved or engaged in any litigation, arbitration or
administrative proceedings (whether as plaintiff or defendant) nor, to the best
of its knowledge is any such litigation, arbitration or administrative
proceedings threatened, nor are there any circumstances likely to give rise to
any such litigation, arbitration or proceedings which in any such case may have
a material adverse effect on it, any other Obligor or on the Group (taken as a
whole);

 
No default
 
14.1.7  
it is not in breach of or default under any agreement or arrangement (including,
without limitation, under any Relevant Agreement) or any statutory or legal
requirement to an extent or in a manner which has or could have a material
adverse effect on it or on any other Obligor and no Event of Default has
occurred and is continuing;

 
Existing encumbrances
 
14.1.8  
no encumbrance exists over its present or future assets except for Permitted
Encumbrances;

 
Future encumbrances
 
14.1.9  
the execution by it of each of the Relevant Agreements to which it is or will be
a party and the exercise by it of its rights and performance of or compliance
with its obligations thereunder will not result in the existence of or oblige it
to create any encumbrance over all or any of its present or future assets except
for Permitted Encumbrances;

 
Financial Statements
 
14.1.10  
 
 

 (a)
its audited consolidated Financial Statements were prepared in accordance with
Applicable GAAP and give a true and fair view of the financial condition of the
Group at the date as of which they were prepared and the results of the Group’s
business and operations during the Financial Year then ended and (in the case of
its Financial Statements) disclose or reserve against all liabilities
(contingent or otherwise) of each Group Company as at that date and all
unrealised or anticipated losses from any commitment entered into by each Group
Company and which existed on that date;
 
(b)
the Latest Projections represent its best estimate of the Group’s future
financial performance for the periods referred to in them and have been prepared
on the basis of the stated assumptions, which it believes are fair and
reasonable in the light of current and reasonably foreseeable business
conditions;

 
Capitalisation
 
14.1.11  
the Adjusted Tangible Net Worth is not less than £26,936,000, BMEBV’s authorised
share capital consists of EUR90,000 of which 200 shares of EUR100 are validly
issued and fully paid and are owned beneficially by BMEP and BMUK’s authorised
share capital consists of 5,000,000 ordinary shares of £1 per share and
5,000,000 preference shares of £1 per share, of which 4,000,500 ordinary shares
and 1,225,963 preference shares are validly issued and fully paid and are
beneficially owned by BMEBV, in the case of the ordinary shares, and the Parent,
in the case of the preference shares;

 
 
 

--------------------------------------------------------------------------------

 
Indebtedness
 
14.1.12  
no Group Company has any indebtedness except for Permitted Indebtedness;

 
Distributions
 
14.1.13  
since 1 January 2002 no Distribution has been declared, paid, or made upon or in
respect of any shares or other securities of any Group Company other than in
accordance with the provisions of Clause 16.3.3 (Distributions and changes in
capital structure);

 
Title to assets
 
14.1.14  
except for assets which are leased, it is the beneficial owner free from all
encumbrances (other than Permitted Encumbrances) of all its other assets
including, without limitation, the assets reflected on the most recent Financial
Statements delivered to the Agent, except as disposed of since the date thereof
in the ordinary course of trading;

 
Labour disputes
 
14.1.15  
there is no pending or, to the best of its knowledge, threatened strike, work
stoppage, material unfair labour practice claim, or other material labour
dispute against or affecting its or its employees;

 
Environmental Laws
 
14.1.16  
to the best of its knowledge and belief (having made all due and reasonable
enquiry) it has not breached any Environmental Law and no condition exists or
act or event has occurred which will or might reasonably be expected to give
rise to any breach of, or any liability of any kind under, any Environmental
Law;

 
Environmental Authorisations
 
14.1.17  
to the best of its knowledge and belief (having made all due and reasonable
enquiry) it is in possession of all Environmental Authorisations required for
the conduct of its business or operations (or any part thereof) and it has not
breached any of the terms or conditions of any such Environmental Authorisation;

 
Notices of environmental breaches
 
14.1.18  
(i) it has not received any summons, complaint, order or similar written notice
that it is not in compliance with, or any public authority is investigating its
compliance with, any Environmental Law or that it is or may be liable to any
other person as a result of a potential or actual Discharge of a Hazardous
Substance and (ii) none of its present or past operations is the subject of any
investigation by any public authority evaluating whether any remedial action is
needed to respond to a potential or actual Discharge of a Hazardous Substance;

 
 
 

--------------------------------------------------------------------------------

 
No deposit of Hazardous Substances
 
14.1.19  
to the best of its knowledge and belief (having made all due and reasonable
enquiry) no Hazardous Substance has at any time been used, disposed of,
generated, stored, transported, dumped, released, deposited, buried, discharged
or emitted at, on, from or under any premises owned, leased, occupied or
controlled by it;

 
Liability for environmental claims
 
14.1.20  
it has not entered into any negotiations or settlement agreements with any
person (including, without limitation, any prior owner of its property) imposing
material obligations or liabilities on it with respect to any remedial action in
response to the potential or actual Discharge of a Hazardous Substance or
environmentally related claim;

 
Taxes
 
14.1.21  
it has filed all tax returns and other reports required to be filed and has paid
all taxes imposed on it or upon any of its assets that are due and payable (save
for any that are being contested in good faith and by appropriate action and in
respect of which it has provided or maintained adequate reserves to meet any
such liability);

 
Material adverse change
 
14.1.22  
there has been no material adverse change in its financial condition or the
financial condition of the Group (taken as a whole) since the date to which the
latest audited Financial Statements were delivered to the Agent under Clause
15.2.1 (Financial Statements) were made up nor in the consolidated financial
condition, business, assets or operations of the Group nor in the Collateral
since that date which will nor might reasonably be expected to result in a
material adverse effect;

 
Information
 
14.1.23  
all factual information delivered by it or on its behalf to the Agent in
connection with the business, operations and assets of the Group or in
connection with any of the Relevant Agreements from time to time was, in each
such case at the date of its delivery, true and correct in all material respects
and not misleading and all expressions of opinion, forecasts and projections
have been arrived at in good faith and have been based upon reasonable grounds;

 
Information Memorandum
 
14.1.24  
(a) all statements of fact contained in the Information Memorandum relating to
the Group are, or will be, true in all respects material to the Revolving
Facility, (b) all expressions of opinion or expectations and all forecasts and
projections provided in the Information Memorandum, have been, or will be,
arrived at in good faith and have been, or will be, based upon reasonable
grounds (in each case as at the date at which they are, or will be, made or
expressed to be made and in final form), and (c) it is not aware, having made
all due and reasonable enquiry, of any facts or circumstances that have not been
disclosed to the Agent, the Arranger and the Lenders which would, if disclosed,
be reasonably likely to affect the decision of a person considering whether or
not to provide finance to the Borrowers;

 
 
 

--------------------------------------------------------------------------------

 
Deductions and withholdings
 
14.1.25  
it is not required to make any deduction or withholding from any payment it may
make under this Agreement;

 
Winding-up
 
14.1.26  
neither it nor any other Group Company has taken any corporate action nor have
any other steps been taken or legal proceedings been started or (to the best of
its knowledge and belief) threatened against it or any Group Company for its
winding-up, dissolution or re-organisation (other than for the purposes of a
bona fide solvent scheme of reconstruction or amalgamation previously approved
in writing by the Agent) or for the appointment of a receiver, administrator,
administrative receiver, trustee or similar officer of it or of any or all of
its assets.

 
USD Co
 
14.1.27  
since the date of its incorporation (save for professional fees) the USD Co has
incurred no liabilities and has acquired no assets and has undertaken no
transactions other than the entry into of and the performance of its obligations
under the Inter Company Sale Agreement.

 
Accounts and Inventory
 
14.2  
Each Obligor represents and warrants to and for the benefit of each other party
to this Agreement that, except as disclosed to and accepted by the Agent in
writing:

 
Accounts
 
14.2.1  
 

 (a)
each existing Account represents, and each future Account will represent, a bona
fide sale or lease and delivery of goods by a Trading Company, or the rendering
of services by a Trading Company, in the ordinary course of such Trading
Company’s business;
 
(b)
each existing Account is, and each future Account will be, for a liquidated
amount payable by the Account Debtor thereon on the terms set forth in the
invoice therefor or in the schedule thereof delivered to the Agent, without
set-off, deduction, defence, or counterclaim;
(c)
no payment will be received with respect to any Account, and no credit,
discount, or extension, or agreement therefor will be granted on any Account,
except as reported to the Agent in accordance with this Agreement;
(d)
each copy of an invoice delivered to the Agent will be a genuine copy of the
original invoice sent to the Account Debtor named in it;  and
(e)
all goods described in any invoice representing a sale of goods will have been
delivered to the Account Debtor and all services of any Trading Company
described in any invoice will have been performed;

 
 

--------------------------------------------------------------------------------

 
Inventory
 
14.2.2  
with effect from any Inventory Eligibility Date, in relation to each Trading
Company, all of its Inventory is and will be held for sale or lease, or to be
furnished in connection with the rendering of services in the ordinary course of
its business and is and will be fit for such purpose and will be kept by it, at
its own expense, in good and marketable condition (save for damaged or obsolete
items as notified to and agreed by the Agent).

 
Repetition
 
14.3  
Each of the representations and warranties in Clauses 14.1 (General
Representations and Warranties) and 14.2 (Accounts and Inventory) will be
correct and complied with on the date of this Agreement and the Effective Date
and (other than the representations in Clauses 14.1.13 (Distributions), 14.1.24
(Information Memorandum) and 14.1.25 (Deductions and Withholdings)) will also be
correct and complied with on each date on which a Loan is requested or to be
made (or, as the case may be, a Letter of Credit or Guarantee is issued or
requested to be issued) and on each date on which a Prepayment (as defined in
the Accounts Transfer Conditions) is made under an Invoice Discounting Agreement
as if repeated then by reference to the then existing circumstances.

 
 
15.  
FINANCIAL CONDITION

 
Books and Records
 
15.1  
 

 
Maintenance
 
15.1.1  
BMEH shall maintain, and shall procure that each Group Company shall maintain,
at all times, books, records and accounts which are complete and correct in all
material respects and in relation to which timely entries are made of their
transactions in accordance with Applicable GAAP.  BMEH shall, and shall procure
that each Group Company shall, by means of appropriate entries, reflect in such
accounts and in all Financial Statements proper liabilities and reserves for all
taxes and proper provision for depreciation and amortisation of any property or
asset and bad debts, all in accordance with Applicable GAAP.  BMEH shall, and
shall procure that each Group Company shall, maintain at all times books and
records pertaining to any applicable Collateral in such detail, form and scope
as the Agent shall reasonably require, including without limitation records of
(i) all payments received and all credits and extensions granted with respect to
the Accounts; (ii) the return, rejection, repossession, stoppage in transit,
loss, damage or destruction of any Inventory; and (iii) all other dealings
affecting the Collateral.

 
Access
 
15.1.2  
BMEH and/or, as applicable, BMUK shall, upon receiving not less than two
business days’ notice from the Agent (or without notice following a Default
which is continuing), permit and procure that each Group Company permits the
Agent or any person authorised by the Agent at any reasonable time to have
access to its premises and books, records and accounts and to make extracts from
and take copies of such books, records and accounts.

 
 
 

--------------------------------------------------------------------------------

 
Provision of Financial Information
 
15.2  
BMEH, BMEP, BMEBV, BMEE and BMUK shall each deliver to the Agent in sufficient
copies for each of the Lenders:

 
Financial Statements
 
15.2.1  
as soon as the same become available, but in any event within 180 days after the
end of each Financial Year, the audited consolidated Financial Statements of the
Group for such Financial Year together with (i) the audited statutory accounts
of each Group Company for such Financial Year and (ii) a consolidation of such
audited Financial Statements for each member of the BMUK/IDFC Group and to the
extent that any Financial Statements have been prepared in accordance with or
otherwise converted to or conformed with US GAAP, such Financial Statements
shall be accompanied by a note or similar document prepared by the Auditors (or
prepared by the Parent and signed by the Auditors) which (a) reconciles the
Financial Statements to the Management Accounts delivered for the relevant
Financial Year pursuant to clause 15.2.2 and (b) explains, in reasonable detail,
any changes or adjustments made to the figures contained in such Management
Accounts, to comply with US GAAP;

 
Management Accounts
 
15.2.2  
as soon as the same become available, but in any event within 25 days of the end
of each Management Accounting Period, Management Accounts of itself and each
member of the Group (other than the members of the Restricted Group)
(incorporating, without limitation, a break-out of all intercompany balances) as
at the end of and for that Management Accounting Period and, in relation to the
Management Accounting Periods ending on 31 March, 30 June, 30 September and 31
December in each year, within 45 days of the end of such Financial Quarter a
consolidation of those Management Accounts showing the consolidated and
consolidating financial position for the Financial Quarter ending on each such
date and for the Financial Year to date and a further consolidation of those
Management Accounts showing the consolidated and consolidating financial
position for the Financial Quarter ending on each such date and for the
Financial Year to date of each member of the BMUK/IDFC Group;

 
Latest Projections
 
15.2.3  
no sooner than 90 days and no later than 15 days prior to the beginning of each
Financial Year, consolidated and consolidating projected balance sheets,
statements of income and expense and statements of cash flow for the BMUK/IDFC
Group and the Group as at the end of and for each month of such Financial Year
and a statement of projected EBITDA from the start of such Financial Year to the
end of each Financial Quarter falling within such Financial Year (such projected
EBITDA calculations to be acceptable to the Agent);

 
Capital Expenditure
 
15.2.4  
within 45 days after the end of each Financial Quarter, a report of the Capital
Expenditure of the Group for such Financial Quarter and forecast of the
projected Capital Expenditure for the remainder of the then current Financial
Year or, in the case of the last Financial Quarter in any Financial Year, for
the following Financial Year;

 
 
 

--------------------------------------------------------------------------------

 
Taxes and Claims
 
15.2.5  
together with the Management Accounts delivered under Clause 15.2.2 (Management
Accounts) a certificate signed by the finance director of BMUK that all the sums
referred to in Clause 16.2.6 (Payment of taxes and Claims) have been paid in
respect of the period covered by such Management Accounts;

 
General information
 
15.2.6  
at the same time as sent to its shareholders or creditors generally, any
circular, document or other written information sent to its shareholders or
creditors as such or the shareholders or creditors of any other Obligor;

 
Quarterly Sales Certificates
 
15.2.7  
BMUK shall, at the same time as it delivers the Management Accounts that are
required to be delivered to the Agent in accordance with Clause 15.2.2
(Management Accounts) following the end of a Financial Quarter, deliver to the
Agent a certificate (signed by its finance director) (a “Quarterly Sales
Certificate”) specifying (1) the total sales (the “Total Year 1 Sales”) made by
the Group in the 12 month period to the end of that Financial Quarter (the
“Previous Sales Year”), (2) the total sales (the “Total Year 2 Sales”) made by
the Group in the 12 month period immediately preceding the Previous Sales Year
and (3) the total sales (the “Total Lost Customer Sales”) made by the Group in
the Previous Sales Year to customers to whom sales have not been made in the
previous Financial Quarter;

 
Quarterly Supply Certificates
 
15.2.8  
BMUK shall, at the same time as it delivers the Management Accounts that are
required to be delivered to the Agent in accordance with Clause 15.2.2
(Management Accounts) following the end of a Financial Quarter, deliver to the
Agent a certificate (signed by its finance director) (a “Quarterly Supply
Certificate”) specifying (1) the total amount invoiced to the Group by suppliers
of goods and services to the Group (the “Total Year 1 Supply Costs”) in the 12
month period to the end of that Financial Quarter (the “Previous Purchasing
Year”), (2) the total amount invoiced to the Group by suppliers of goods and
services to the Group (the “Total Year 2 Supply Costs”) in the 12 month period
immediately preceding the Previous Purchasing Year and (3) the total amount
invoiced to the Group by suppliers of goods and services to the Group (the
“Total Reduced Supply Costs”) in the Previous Purchasing Year and from whom the
Group has not received invoices in respect of goods or services supplied by
those suppliers in the previous Financial Quarter;

 
Other information
 
15.2.9  
from time to time on the request of the Agent, such information about the
business, operations and financial condition of each Group Company as the Agent
may reasonably require, other than any information disclosure of which will
cause such Group Company to breach any confidentiality undertaking to which it
is a party, in which case it shall and shall procure that any relevant Group
Company shall, use all reasonable efforts to procure the consent of the
counterparty to such undertaking to make disclosure; and

 
15.2.10  
BMUK shall, as soon as the same become available, but in any event within 45
days of the end of each Financial Quarter, deliver to the Agent the Parent
Financial Documents in respect of that Financial Quarter.

 
 
 

--------------------------------------------------------------------------------

 
Financial Information - basis of preparation
 
15.3  
BMEH, BMEP, BMEBV, BMUK and BMEE shall each ensure that:

 
True and fair view
 
15.3.1  
each set of Financial Statements delivered by it or at its request pursuant to
Clause 15.2.1 (Financial Statements) is prepared (except as stated therein)
using the same accounting principles and policies as were used in the
preparation of the BMUK Pro-Forma Balance Sheet and gives a true and fair view
of the financial condition of the BMUK/IDFC Group and of the Group, as the case
may be, as at the end of the period to which those Financial Statements relate
and of the result of their respective businesses and operations during such
period;

 
Audit
 
15.3.2  
each set of Financial Statements delivered by it or at its request pursuant to
Clause 15.2.1 (Financial Statements) has been audited by the Auditors and each
set of Management Accounts delivered by it pursuant to Clause 15.2.2 (Management
Accounts) has been certified as being correct by BMUK (acting through its
finance director), subject to normal year-end adjustments;

 
Certificate of BMUK
 
15.3.3  
each set of Financial Statements delivered pursuant to Clause 15.2.1 (Financial
Statements) and each set of Management Accounts delivered by it pursuant to
Clause 15.2.2 (Management Accounts) in respect of a Management Accounting Period
ending on the last day of any Financial Quarter (as consolidated for that
Financial Quarter) is accompanied by a certificate of BMUK (acting through its
finance director) setting forth in reasonable detail (i) when delivered with the
Financial Statements delivered pursuant to Clause 15.2.1 (Financial Statements)
only, the calculations required to show the actual EBITDA achieved from the
start of the Financial Year to which those Financial Statements relate to the
end of each Financial Quarter falling within that Financial Year and the
Variance (if any) for each Financial Quarter falling within that Financial Year
and (ii) in each case, the calculations required to establish that BMUK was in
compliance with its covenants set forth in Clause 15.5 (Financial Ratios) during
the period covered in such Financial Statements (or, as the case may be, during
such Financial Quarter) and stating that, except as explained in reasonable
detail in such certificate:

 
(a)
all of the representations and warranties of each Obligor contained in this
Agreement and the other Finance Documents are correct and complete as at the
date of such certificate as if made at such time;  and
(b)
no Event of Default then exists or existed during the period covered by such
Financial Statements or, as the case may be, Management Accounts,

 
and describing and analysing in reasonable detail all material trends, changes
and developments in such Financial Statements or Management Accounts. If such
certificate discloses that a representation or warranty is not correct or
complete, or that a covenant has not been complied with, or that an Event of
Default existed or exists, such certificate shall set forth what action BMUK or
the relevant Obligor has taken or proposes to take with respect thereto.
 
 
 

--------------------------------------------------------------------------------

 
15.3.4  
each set of Financial Statements delivered pursuant to Clause 15.2.1 (Financial
Statements) and each set of Management Accounts delivered by it pursuant to
Clause 15.2.2 (Management Accounts) in respect of each Management Accounting
Period is accompanied by a certificate of BMUK (acting through its finance
director) setting forth in reasonable detail the calculations required to
establish that BMUK was in compliance with its covenants set forth in
Clauses 15.6 and 15.7 (Financial Ratios) during the period covered in such
Financial Statements (or, as the case may be, during such Management Accounting
Period).

 
Financial Ratios
 
15.4  
In this Agreement, unless the context otherwise requires:

 
 “Adjusted Tangible Assets”: means all of the BMUK/IDFC Group's assets except:
 
 
(i)
deferred assets, other than prepaid insurance and prepaid taxes;

 
 
(ii)
patents, copyrights, trademarks, trade names, franchises, goodwill and other
similar intangibles;

 
 
(iii)
Restricted Investments;

 
 
(iv)
unamortised debt discount and expense;

 
 
(v)
assets constituting Intercompany Accounts; and

 
 
(vi)
fixed assets to the extent of any write-up in the book value thereof resulting
from a revaluation effective after the date of this Agreement; and

 
 “Adjusted Tangible Net Worth”: means, at any date:
 
 
(i)
the book value (after deducting related depreciation, amortisation, valuation
and other proper reserves as determined in accordance with Applicable GAAP) at
which the Adjusted Tangible Assets would be shown on a consolidated balance
sheet of the BMUK/IDFC Group at such date prepared in accordance with Applicable
GAAP; less

 
 
(ii)
the amount at which the BMUK/IDFC Group’s liabilities would be shown on such
balance sheet, including as liabilities all reserves for contingencies and other
potential liabilities which would be required to be shown on such balance sheet.

 
 “Current Assets”:  means the aggregate of all inventory, work in progress,
trade and other receivables of each member of the Group including prepayments in
relation to operating items and sundry debtors (but excluding cash in hand and
at bank) maturing within 12 months from the date of computation, but excluding
amounts in respect of:
 
 
(a)
receivables in relation to tax;

 
 
(b)
Exceptional Items and other non-operating items;

 
 
(c)
insurance claims;

 
 
(d)
any interest owing to any member of the Group; and

 
 
(e)
any indebtedness owing by any other member of the Group or by the Parent;

 
 
 

--------------------------------------------------------------------------------

 
 “Current Liabilities”:  means the aggregate of all liabilities (including trade
creditors, accruals and provisions) of each member of the Group falling due
within 12 months from the date of computation, but excluding amounts in respect
of:
 
 
(a)
liabilities for Borrowings;

 
 
(b)
liabilities for tax;

 
 
(c)
Exceptional Items and other non-operating items;

 
 
(d)
insurance claims; and

 
 
(e)
liabilities in relation to dividends declared but not paid by BMUK or by a
member of the Group in favour of a person which is not a member of the Group;

 
 “Exceptional Items”:  means any exceptional, one off, non-recurring or
extraordinary items; and
 
“Relevant Accounting Information”: means the accounting information most
recently delivered under this Agreement being (i) the Financial Statements
delivered under Clause 15.2.1 (Financial Statements) and (ii) each set of
Management Accounts delivered under Clause 15.2.2 (Management Accounts);
 
15.5  
BMUK shall ensure that, at all times, the consolidated financial condition of
the BMUK/IDFC Group shall be such that Adjusted Tangible Net Worth shall not at
any time be less than £26,936,000 as determined at the end of each Financial
Quarter by reference to the Relevant Accounting Information.

 
15.6  
BMUK shall ensure that the financial condition of the Group shall be such that
the ratio of EBITDA to Cash Outflow for each period of twelve months ending on
the last day of each Management Accounting Period exceeds 1.1:1 as determined at
the end of each Management Accounting Period by reference to the Relevant
Accounting Information.

 
15.7  
BMUK shall ensure that, at all times, the ratio of Current Assets to Current
Liabilities exceeds 1:1 as determined at the end of each Management Accounting
Period by reference to the Relevant Accounting Information.

 
Changes in basis of preparation of Relevant Accounting Information
 
15.8  
Where any Relevant Accounting Information to be delivered under clause 15 has
been prepared in a manner which is inconsistent with the accounting principles
or policies in accordance with which the Pro-Forma Balance Sheet was prepared,
whether as a result of any change in such principles or otherwise, BMEH or BMUK
shall provide to the Agent a written explanation of any such inconsistency,
together with details of its effects. If any such inconsistency would be likely
to affect the ability of the Agent to satisfy itself from the information
delivered as Relevant Accounting Information as to compliance with the
provisions of Clause 15.4 (Financial Ratios), the Agent shall have the right to
adjust the financial ratios set out in Clause 15.4 (Financial Ratios) or the
relevant definitions set out in Clause 15.4 (Financial Ratios) so as to reflect
so far as is practicable the effect of any such change (provided that the effect
of such adjustments, taking into consideration such change, shall not be such as
to render the said financial ratios more onerous upon BMUK than as at the date
of this Agreement).

 
 
 
 

--------------------------------------------------------------------------------

 
16.  
COVENANTS

 
Duration
 
16.1  
The undertakings in this Clause 16 (Covenants) shall remain in force from the
date of this Agreement and so long as any amount is outstanding under this
Agreement.

 
Positive covenants
 
16.2  
Each Obligor undertakes that:

 
Consents
 
16.2.1  
it will, and will procure that each of the Obligors will, obtain, comply with
the terms of and do all that is necessary to maintain in full force and effect
all authorisations, approvals, licences and consents required by all applicable
laws and regulations to enable it lawfully to enter into, perform and comply
with its obligations under each of the Relevant Agreements to which it is or
will be a party and any document to be entered into pursuant thereto or to
ensure the legality, validity, enforceability or admissibility in evidence of
such Relevant Agreements and each such document in England and Wales and, if
different, its jurisdiction of incorporation and any jurisdiction in which any
of its assets may be situated;

 
Insurance
 
16.2.2  
it will maintain, and procure that each Obligor maintains, policies of insurance
on and in relation to its business and assets with financially sound and
reputable insurers acceptable to the Agent against such risks and to such extent
as is usual for companies carrying on a business such as that carried on by it
and each Obligor whose practice is not to self insure;

 
Compliance with law
 
16.2.3  
it will comply, and will procure that each Obligor complies, with all applicable
laws and regulations including, without limitation, any applicable Environmental
Law;

 
Environmental Laws
 
16.2.4  
it will, and will procure that each Obligor will, take prompt and appropriate
action to respond to and remedy any non-compliance with any Environmental Law
and shall regularly report to the Agent on such response and remedying.  Without
limiting the generality of the foregoing, whenever BMUK gives notice to the
Agent of such non-compliance pursuant to Clause 16.2.7 (Notices to Agent) BMUK
will, at the Agent’s request and BMUK’s expense:

 
(a)  
cause an independent environmental engineer acceptable to the Agent to
investigate and conduct such tests of the site where any Obligor’s
non-compliance or alleged non-compliance with any Environmental Law has occurred
and prepare and deliver to the Agent a report setting forth the results of such
tests, a proposed plan for responding to any environmental problems described
therein, and an estimate of the costs thereof; and

 
(b)  
provide to the Agent a supplemental report of such engineer whenever the scope
of the environmental problems, or BMUK’s response thereto or the estimated costs
thereof, changes;

 
 
 

--------------------------------------------------------------------------------

 
Conduct of business
 
16.2.5  
it has, and will ensure that each Obligor has, the right to conduct its business
and operations as they are conducted in all applicable jurisdictions and will
do, and will procure that each Obligor does, all things necessary (including
compliance with all terms and conditions of any licences and consents) to
obtain, preserve and keep in full force and effect all rights, licences and
consents) to obtain, preserve and keep in full force and effect all rights,
licences and authorisations (including, without limitation, all Environmental
Authorisations) and consents as are necessary for the conduct of such business
and operations;

 
Payment of taxes and claims
 
16.2.6  
 

 
(a)  
it will, and will procure that each Obligor will, and BMEBV will procure that
each IDF Company will, duly and punctually pay and discharge (i) all taxes
imposed upon it or its properties (save where the same are being contested in
good faith and by appropriate proceedings and where adequate reserves are being
maintained with respect thereto) and (ii) all lawful claims which, if unpaid,
would by law become encumbrances upon any of its properties;  and

 
(b)  
BMEBV will procure that each IDF Company will duly and punctually pay and
discharge all obligations to:

 
(i)  
pay all emoluments and benefits to which its employees are entitled (including,
without limitation, all wages and salaries, sick pay, maternity pay, pension
contributions, bonuses, commission, any liability to taxation (including income
tax and national insurance contributions deducted or deductible from such
amounts under the PAYE system in the United Kingdom or such equivalent taxation
and social security payments)) in its jurisdiction of incorporation; and

 
(ii)  
comply with (in all material respects) all statutes, regulations and collective
agreements relevant to the conditions of service of its employees or to the
relations between it and its employees (or former employees, as the case may
be), any recognised trade union or works council and the laws applicable to
the  employment of the employees in its jurisdiction of incorporation;

 
Notices to Agent
 
16.2.7  
BMUK will notify the Agent in writing of the following matters at the following
times (each such notice to describe the subject matter thereof in reasonable
detail and to set out the action that BMUK or the relevant Obligor has taken or
proposes to take with respect thereto):

 
(a)
immediately after becoming aware of the existence of any Default;
(b)
immediately after becoming aware that any shareholder in, or any creditor of,
any Obligor has given notice or taken any action with respect to a claimed
default by such Obligor and in circumstances where such shareholder or creditor
has taken or is threatening to take any action or steps which will or might
reasonably be expected to have a material adverse effect;
 
(c)
immediately after becoming aware of any material adverse change in the assets,
business, operations or condition (financial or otherwise) of any Obligor or of
the Group (taken as a whole);
 
(d)
immediately after becoming aware of any pending or threatened action, suit,
proceeding or counterclaim by any person which may have a material adverse
effect on any Obligor, or any pending or threatened investigation by a public
authority;
 
(e)
immediately after becoming aware of any pending or threatened strike, work
stoppage, material unfair labour practice claim, or other material labour
dispute affecting any Obligor;
 
(f)
immediately after becoming aware of any violation of any law, statute,
regulation, or ordinance of a public authority applicable to any Obligor or its
assets which may have a material adverse effect on it or on such Obligor;
(g)
immediately after becoming aware of any violation by any Obligor of any
Environmental Law or immediately upon receipt of any notice (including a works
notice) delivered pursuant to any Environmental Law or of any notice that a
public authority has asserted that any Obligor is not in compliance with any
Environmental Law or that its compliance is being investigated;
(h)
ten (10) days prior to any Obligor changing its name or the address of its
registered office;
 
(i)
immediately upon becoming aware that any Group Company has received a notice or
other document from any of its suppliers notifying such Group Company of a
breach by such Group Company of any supply agreement to which it is a party;

 
 

--------------------------------------------------------------------------------

 
       Hedging
 
16.2.8  
BMUK and each other relevant Borrower shall, within 60 days of the Closing Date
or, in the case of any Additional Borrower, within 60 days of the date upon
which it becomes an Additional Borrower, enter into such Hedging Agreements with
a Hedge Provider as the Agent may require (after consultation with BMUK) and in
such form as the Agent (acting reasonably) may require;

 
St. Crispin Property
 
16.2.9  
BMUK shall promptly notify the Agent of any proposed refinancing of all or any
part of the financial indebtedness secured by any encumbrance over the St.
Crispin Property and shall not complete such refinancing without the St Crispin
Mortgagee having entered into any intercreditor deed or other priority
arrangements in form and substance mutually acceptable to the relevant
replacement St. Crispin Mortgagee, BMUK and the Agent;

 
16.2.10  
[Intentionally omitted.]

 
 
 

--------------------------------------------------------------------------------

 
Material Contracts and terms of business with Account Debtors
 
16.2.11  
it will and will procure that each relevant Trading Company will promptly notify
the Agent of:

 
(a)
any proposed change in, or amendment to, any Material Contract or its terms of
business with Account Debtors including, without limitation, any material change
to any retention of title or similar provisions but excluding in each case minor
or routine changes or amendments which could not reasonably be expected to have
a materially adverse effect on the interests of the Lenders or the Receivables
Purchaser;
(b)
any material or persistent breach by any relevant Trading Company or any other
party to any of the Material Contracts and, if relevant, of any steps being
taken or proposed to remedy such breach; and
(c)
any proposal to repudiate or cancel, or any purported repudiation or
cancellation of, any of the Material Contracts;

 
Additional Security
 
16.2.12  
without prejudice to the obligations of each of the Obligors pursuant to the
Security Documents to which each of them it is expressed to be a party, it will
grant or procure that there is granted to the Security Trustee, such new or
further security (“additional security”) over any business, shares or other
assets which may be acquired pursuant to any Pre-Approved Acquisition or any
other acquisition permitted pursuant to the Finance Documents; any such
additional security shall be in such form and contain such terms and conditions
as the Agent or the Lenders (having carried out all necessary due diligence) may
require having regard to the nature and location of the assets in question and
shall be required to be effected in favour of the Security Trustee within 90
days (or such later date as the Agent may agree) of the date of completion of
the relevant acquisition; it will provide the Security Trustee with such
evidence as the Security Trustee may require that all applicable laws and
regulations relating to the execution of such additional security have been duly
complied with (including any statutory declarations and/or special resolutions
required under sections 155 and 156 Companies Act 1985; all costs and expenses
(including legal fees) incurred by any of the Beneficiaries in preparing,
negotiating and perfecting any such additional security shall be for the account
of BMUK;

 
Dormant Companies
 
16.2.13  
it will ensure that each of the Dormant Companies remains dormant and promptly
notify the Agent of any proposal for any of such companies to recommence
trading, which they shall not be permitted to do unless BMUK has received the
prior written consent of the Agent;

 
Excess Availability
 
16.2.14  
the Excess Availability (calculated on each day) shall be not less than
£8,000,000 (provided that if on any day the Excess Availability is less than
£8,000,000 but more than £4,000,000, the same shall not constitute a breach of
this Clause 16.2.14 provided that a repayment of the Revolving Facility is made
within 2 business days of that day and immediately following such payment Excess
Availability is not less than £8,000,000);

 
 
 

--------------------------------------------------------------------------------

 
EC Insolvency Regulation
 
16.2.15  
it will maintain, and procure that all other members of the BMUK Group maintain,
its centre of main interests (within the meaning of the EC Insolvency
Regulation) in the United Kingdom.

 
USD Co
 
16.2.16  
it will procure that the USD Co will (and the USD Co undertakes that it shall):

 
 
 
(a)
maintain books and records separate from any other person or entity;
(b)
maintain its accounts separate from any other person or entity;
(c)
ensure that all of its assets are capable of being identified as belonging to
the USD Co and are readily capable of being removed without any physical
obstruction or impediment or any interference as a result of the exercise of the
rights of any Group Company, member of the Restricted Group or of any other
third party or any agent or other person acting on behalf of any of them;
(d)
indebtedness under any finance leases disclosed to the Agent prior to the date
of this Agreement or which are fully disclosed in the Latest Projections and
budgets for Capital Expenditure of the Group as delivered to the Agent pursuant
to Clauses 15.2.3 (Latest Projections) and 15.2.4 (Capital Expenditure) and as
approved by the Agent;
(e)
maintain separate financial statements;
(f)
indebtedness due and owing by BMUK to the Parent provided that (a) such
indebtedness is unsecured and is incurred on terms no less favourable to BMUK
than would be applicable in a comparable arm's length transaction with a third
party that is not an Affiliate and (b) the aggregate amount of such indebtedness
does not exceed at any time US$15,000,000; or
(g)
use stationery and invoices in its name only;
(h)
hold itself out as a separate entity;
(i)
take prompt action to correct any known misunderstanding on the part of any
person dealing with the USD Co regarding its separate identity; and
(j)
maintain its registered office and established place of business in England and
Wales and carry out its business in England and Wales and maintain its centre of
main interests (within the meaning of the EC Insolvency Regulation) in the
United Kingdom.

 
Negative Covenants
 
16.3  
Each Obligor undertakes that:

 
Encumbrances
 
16.3.1  
it will not, and will ensure that no Obligor will, without the prior written
consent of the Agent, create, agree to create or permit to subsist any
encumbrance on or over their respective assets to secure any indebtedness of any
person other than the following:
 
 
 

(a)
any encumbrance on or over the assets of any Obligor subsisting at the Effective
Date and agreed to by the Agent (and in the case of the encumbrances held by the
St. Crispin Mortgagee, any replacement thereof) provided that the principal,
capital or nominal amount secured by any such encumbrance may not be increased
beyond the amount currently secured by the relevant encumbrance as at the
Effective Date without the prior written consent of the Agent;
(b)
encumbrances in favour of the Security Trustee;
(c)
the Pledge Agreements;
(d)
liens or rights of set-off arising solely by operation of law incurred in the
ordinary course of business and not in connection with the borrowing of money,
for sums not more than 30 days overdue;
(e)
encumbrances arising out of title retention provisions in a supplier’s standard
conditions of supply in respect of goods acquired by the relevant person in the
ordinary course of trading;
(f)
any other encumbrance created or outstanding with the prior written consent of
the Agent;
(g)
agreements and arrangements of the type referred to in Clause 16.3.5(d) to the
extent that the same constitute security;
(h)
any encumbrance over any asset (other than Accounts or Inventory) acquired by
any Obligor after the date of this Agreement and subject to which such asset is
acquired provided that (1) except with the prior written consent of the Agent,
the principal, capital or nominal amount secured by such encumbrance may not be
increased beyond the amount secured thereby at the date of such acquisition and
(2) the same is discharged within 90 days of the date of such acquisition;
(i)
provided that, in the case of any encumbrance created or existing pursuant to
sub paragraphs (a) and (f) above, it shall be a condition to the creation of
such encumbrance that BMUK shall, if so requested by the Agent, procure that the
beneficiary of the relevant encumbrance shall accede to an intercreditor deed or
other priority arrangement on terms acceptable to the Agent;

 
 
Disposals
 
16.3.2  
without the prior written consent of the Agent, it will not, and it will ensure
that no Group Company will (whether by a single transaction or a number of
related or unrelated transactions and whether at one time or over a period of
time), sell, transfer, assign, lease out, lend or otherwise dispose of (whether
outright, by a sale and repurchase or sale and leaseback arrangement or
otherwise) any part of its or their assets having an aggregate value in excess
of £750,000 in any one Financial Year except, sales of Inventory in the ordinary
course of trading, sales to Affiliates permitted under Clause 16.3.8
(Transactions with Affiliates) and sales of Equipment permitted under Clause
16.4.11 (Disposal of the Equipment) provided that, where any matter relating to
any leasing, sub-leasing or other similar arrangement with respect to the St.
Crispin Property requires the consent of the Agent pursuant to the terms of this
Clause 16.3.2 (Disposals), such consent shall not be withheld if the relevant
subject matter also requires the consent of the St. Crispin Mortgagee and the
St. Crispin Mortgagee has granted its consent to such matter;

 
 
 

--------------------------------------------------------------------------------

 
Distributions and changes in capital structure
 
1.1.1  
without the prior written consent of the Agent:

 
(a)  
it will not, and it will ensure that no Group Company will, directly or
indirectly declare, make or pay, or incur any liability to make or pay, any
Distribution, or return any capital to any shareholder by way of capital
reduction or otherwise, provided that:

 
(i)
BMEE may make Distributions or returns of capital to BMUK;
(ii)
BMUK and any one or more of the IDF Companies may make Distributions or returns
of capital to BMEBV;
(iii)
BMEBV may make Distributions or returns of capital to BMEP;
(iv)
BMEP may make Distributions or returns of capital to BMEH; and
(v)
(with the consent of the Agent) BMEH may make Distributions or returns of
capital to the Parent,



 
so long as all of such payments in aggregate, together with the aggregate
principal amount of all loans made pursuant to Clause 16.3.7(a) (Loans and
guarantees), do not exceed £2,000,000 (or the equivalent in any other currency)
in any Financial Year and do not exceed £6,000,000 (or the equivalent in any
other currency) during the term of this Agreement but, for the avoidance of
doubt, no Group Company may make any Distribution to any member of the
Restricted Group;
 
and provided further that the Agent shall have received a certificate signed by
the finance director of BMUK confirming that:
 
(1)      each of the Obligors is in compliance with all of its obligations under
the Finance Documents to which it is a party and no Default has occurred and is
continuing or will result from the payment of the Distribution or return of
capital proposed;
 
(2)      there is Excess Availability under the Revolving Facility of not less
than £5,000,000 as at the date of such certificate and there will be an average
Excess Availability of not less than £5,000,000 both as at the proposed date of
payment of the relevant Distribution or return of capital and for a continuous
period of six (6) months thereafter; and
 
(3)      in the case of a Distribution to be paid by BMEH to the Parent only,
the largest twenty (20) trade creditors of the Borrowers (as a whole) are being
paid in full when the relevant amounts become due in accordance with their
prevailing credit terms; and
 
 
 

--------------------------------------------------------------------------------

 
(b)  
it will not, and it will ensure that no Group Company will, make any change in
the capital structure of any Group Company which could have a material adverse
effect on any Obligor or the Group (taken as a whole);

 
Transactions having a material adverse effect
 
16.3.4  
it will not, and it will ensure that no Obligor will, enter into any transaction
which has or might reasonably be expected to have, a material adverse effect on
any Obligor;

 
Indebtedness
 
16.3.5  
it will not, and it will ensure that no Group Company will, incur or maintain
any indebtedness other than:



(a)
indebtedness under the Finance Documents;
(b)
trade payables and contractual obligations to suppliers and customers incurred
in the ordinary course of trading;
(c)
indebtedness between members of the Group as disclosed to and permitted by the
Agent;
(d)
indebtedness under any finance leases disclosed to the Agent prior to the date
of this Agreement or which are fully disclosed in the Latest Projections and
budgets for Capital Expenditure of the Group as delivered to the Agent pursuant
to Clauses 15.2.3 (Latest Projections) and 15.2.4 (Capital Expenditure) and as
approved by the Agent;
(e)
indebtedness due and owing under any foreign exchange or interest-rate swap,
under any option, cap, collar or floor or under any other hedging agreement or
similar arrangement with any bank or other financial institution and disclosed
to the Agent prior to the date of this Agreement and any replacement thereof or
other hedging arrangement (which is intended to hedge exposure to interest rate
or currency exchange fluctuations and not an arrangement of a speculative
nature) entered into after the date of this Agreement, in the case of interest
rate hedging only, with the prior written consent of the Agent and provided
that, if the relevant Hedge Provider is not the Arranger, any financial
indebtedness due and owing under the relevant hedging arrangement may not be
secured without the consent of the Agent (acting on the instructions of all of
the Lenders); or
(f)
indebtedness due and owing by BMUK to the Parent provided that (a) such
indebtedness is unsecured and is incurred on terms no less favourable to BMUK
than would be applicable in a comparable arm's length transaction with a third
party that is not an Affiliate and (b) the aggregate amount of such indebtedness
does not exceed at any time US$15,000,000; or
(g)
Bank Product Debt
(h)
indebtedness due and owing by BMUK to the St. Crispin Mortgagee, provided that
the aggregate principal amount of such indebtedness may not be increased after
the Effective Date; or
(i)
indebtedness due and owing:

 
(i)
by BMUK to BMEBV provided that (a) such indebtedness is unsecured and is
incurred on terms no less favourable to BMUK than would be applicable in a
comparable arm's length transaction with a third party that is not an Affiliate
and (b) the aggregate amount of such indebtedness does not exceed at any time
US$40,000,000; and
(ii)
by BMEBV to BMEP provided that (a) such indebtedness is unsecured and is
incurred on terms no less favourable to BMEBV than would be applicable in a
comparable arm's length transaction with a third party that is not an Affiliate
and (b) the aggregate amount of such indebtedness does not exceed at any time
US$40,000,000;

 
(j)
indebtedness due and owing by BMEH to the IBM Entities under the BMEH IBM
Guarantees;
(k)
indebtedness due and owing by BMEH to Mr Klaus Reichl under the BMEH Reichl
Guarantee,

 
and will not, in any event, pay any amount in respect of any financial
indebtedness due to the St Crispin Mortgagee, save in accordance with the
provisions of the St. Crispin Priority Agreement or any subsequent intercreditor
deed or priority arrangement approved by the Agent in accordance with this
Agreement;
 
Prepayment
 
16.3.6  
it will not, and it will ensure that no Group Company will, voluntarily prepay
or redeem any financial indebtedness, save that each Borrower may make
prepayments under this Agreement in accordance with its terms and save that any
Group Company may, in the ordinary course of business, make early payments to
any trade creditor;

 
Loans and guarantees
 
16.3.7  
it will not, and will ensure that no Group Company will, make, roll-over or
continue to remain outstanding any loans, grant any credit (save in the ordinary
course of trading) or give any guarantee to or for the benefit of any person
(other than any guarantee permitted pursuant to Clause 16.4.15 (St. Crispin
Property Guarantee)) or otherwise voluntarily assume any liability, whether
actual or contingent, in respect of any obligation of any other person, save
that:

 


 
(a)
BMEH, BMEP, BMEBV, each of the Borrowers and IDF Companies may make any loans or
grant any credit to each other and to any one or more of the IDF Companies (but,
subject to paragraph (d) and (e) of this Clause 16.3.7 (Loans and guarantees),
not to any member of the Restricted Group) which, in the case of loans to BMEH
and/or BMEP and/or BMEBV, in aggregate together with any loans or credit granted
to the Parent in accordance with Clause 16.3.7(b) below, do not exceed
£2,000,000 (or the equivalent in any other currency) in any period of twelve
(12) months commencing on the Closing Date and do not exceed £6,000,000 (or the
equivalent in any other currency) during the term of this Agreement;
(b)
BMUK may make any loans or grant any credit to the Parent which are repayable on
demand and which, in aggregate, do not exceed the Parent Loan Limit at any time
during the term of this Agreement;
(c)
a Group Company may make loans to its employees (other than its directors)
provided that the aggregate amount of all such loans made by all of the Group
Companies shall not exceed £20,000;
(d)
a Group Company may roll-over or continue to make available (but not increase
the principal amount thereof, other than through the capitalisation of accrued
interest) any existing loans or financial accommodation to any other Group
Company or, subject to any other applicable restrictions in this Agreement, to a
member of the Restricted Group (and for the avoidance of doubt the aggregate
amount of loans and accrued interest outstanding to the Restricted Group as at
the Effective Date is € 8,302,070);
(e)
BMEH may make loans or other financial accommodation to one or more members of
the Restricted Group, provided always that BMEH is able to provide evidence
satisfactory to the Agent (acting reasonably), whether by way of the provision
of Management Accounts, Financial Statements or otherwise, from which the Agent
is able to determine that such loans or other advances will be funded wholly out
of new funds made available to BMEH after the Closing Date by loans from the
Parent or which have otherwise been invested in BMEH by the Parent after the
Closing Date by way of the subscription for equity or other capital contribution
in or to BMEH and not funded by any existing funds of BMEH as at the Closing
Date;
(f)
the Borrowers and the IDF Companies may maintain inter company balances between
themselves in an aggregate amount not exceeding €2,000,000 at any time provided
that the same are maintained on arms' length commercial terms in the ordinary
course of business;
(g)
each of the loans referred to in Clause 16.3.5(i) (Indebtedness) may be made;
(h)
[intentionally omitted;]
(i)
the BMEH IBM Guarantees are hereby permitted; and
(j)
the BMEH Reichl Guarantee is hereby permitted;


 
 


 
 

--------------------------------------------------------------------------------

 
 
 
 
Transactions with Affiliates
 
16.3.8  
save to the extent permitted by the foregoing sub clauses of this Clause 16.3
(Negative Covenants), it will not, and will ensure that no Group Company will:

 
(a)
sell, transfer, distribute or pay any money or assets to any Affiliate (other
than sales of US Inventory by BMUK to the USD Co and subsequent sales of US
Inventory by the USD Co back to BMUK immediately prior to BMUK selling such US
Inventory to its customers pursuant to the terms of the Inter Company Sale
Agreement);
(b)
lend or advance money or assets to any Affiliate; or
(c)
invest in (by capital contribution or otherwise) or purchase or repurchase any
shares or indebtedness or any assets of any Affiliate,

 
save that, if no Default has occurred and is continuing, a Group Company may
engage in transactions relating to the sale and purchase of Inventory (but not,
save as otherwise permitted in this Agreement, involving any sales of Equipment
or other fixed assets) with an Affiliate in the ordinary course of trading in
amounts and upon terms fully disclosed to the Agent in the Management Accounts
and no less favourable to that Group Company than would obtain in a comparable
arm’s length transaction with a third party which is not an Affiliate, provided
that Accounts generated between the Group Companies and their Affiliates shall
not account for more than three per cent (3%) of the total number of Accounts
generated by the Borrowers and/or any other Charging Companies;
 
 
 
 

--------------------------------------------------------------------------------

 
 
Change of business or operations
 
16.3.9  
it will ensure that there is no material change in the nature of its business or
operations or the business or operations of the Group taken as a whole (whether
by a single transaction or a number of related or unrelated transactions,
whether at one time or over a period of time and whether by disposal,
acquisition or otherwise);

 
Accounting reference date
 
16.3.10  
it will not, without the prior approval of the Agent, change, and will procure
that no other Group Company changes, its accounting reference date;

 
Subsidiaries
 
16.3.11  
save pursuant to any Pre-Approved Acquisition or otherwise with the Agent’s
prior written consent, it will not, directly or indirectly, organise or acquire
any Subsidiary (other than a Dormant Company or those in existence as at the
date of this Agreement and which have been advised to the Agent in writing);

 
Restricted Investments
 
16.3.12  
it will not, and will ensure that no Group Company will make any Restricted
Investment;

 
Capital Expenditure
 
16.3.13  
it will not, and will ensure that no Group Company will, without the prior
written consent of the Agent, make or incur any Capital Expenditure if, after
giving effect thereto, the aggregate amount of all Capital Expenditure by the
Group in any Financial Year would exceed £1,500,000 (or the equivalent in any
other currency);

 
Lease or similar obligations
 
16.3.14  
save with the prior written consent of the Agent and save for any finance leases
agreed with the Agent pursuant to Clause 16.3.5 (Indebtedness), it will not, and
will ensure that no Group Company will enter into any lease of real or personal
property as lessee or sub-lessee or enter into any hire purchase, conditional
sale or other similar arrangement if, after giving effect thereto, the aggregate
amount of Rentals payable by the Group Companies in any Financial Year in
respect of such lease and all other such leases, hire purchase, conditional sale
or similar arrangements would exceed £500,000.  The term “Rentals” means all
payments due from the lessee or sub-lessee under a lease or all payments,
liabilities or obligations due from the hirer or other relevant obligor or
debtor (howsoever described) under any hire purchase, conditional sale or
similar arrangement, including, without limitation, rent, service charge,
utility or maintenance costs and insurance premiums together with any VAT
thereon;

 
 
 

--------------------------------------------------------------------------------

 
Capital Markets
 
16.3.15  
if any Borrower, BMEP, BMEH or BMEBV or any other Group Company shall enter into
any Capital Markets Transaction then, subject to the following provisions of
this Clause 16.3.15 (Capital Markets), it shall apply, or BMEH shall procure
that there is applied, thirty per cent (30%) of the net proceeds of such Capital
Markets Transaction to prepay (subject to payment of any broken funding costs) a
commensurate amount of the then Total Outstandings, provided that, if the
average Excess Availability during the period of six (6) months ending on the
date upon which the Capital Markets Transaction is completed was in excess of
£5,000,000, then the relevant issuer(s) shall not be obliged to apply such
proceeds in prepayment in the manner prescribed by this Clause 16.3.15 (Capital
Markets);

 
Vendor Financing
 
16.3.16  
it will not and will procure that no other Group Company will enter into any
vendor financing programme or similar arrangement for financing the acquisition
of Equipment, any other fixed asset or Inventory (which has not already been
disclosed in its budget for Capital Expenditure and approved by the Agent),
without the prior written consent of the Agent and without the Agent being
provided with such information as it may require as to the terms and conditions
of such vendor financing programme or other arrangement and assessing the
impact, if any, upon the Collateral and/or the encumbrances created by the
Debenture;

 
USD Co
 
16.3.17  
without prejudice to the terms of any other Finance Document, it will procure
that the USD Co will not (and the USD Co undertakes that it shall not) and, in
relation to Clause 16.3.17(p) only, BMUK undertakes that it will not:
 

(a)
except as provided for in the Inter Company Sale Agreement, sell, assign,
convey, transfer or otherwise dispose of any US Inventory or any other asset;
 
(b)
cancel, terminate, amend, modify or waive any term or condition of the Inter
Company Sale Agreement or any other Finance Document to which it is a party or
any document entered into by it thereunder;
 
(c)
create or permit to subsist any encumbrance over all or any of its assets other
than in favour of the Security Trustee;
(d)
amend its accounting policies, except as may be required by Applicable GAAP;
(e)
take any action which may prejudice the validity of the Inter Company Sale
Agreement or any other Finance Document to which it is a party;
(f)
incur or permit to subsist any indebtedness of any kind other than pursuant to
the Inter Company Sale Agreement;
(g)
merge or consolidate with any other company or person;
(h)
except as contemplated by the Inter Company Sale Agreement, sell, transfer or
otherwise, dispose of or cease to exercise direct control over any part of its
present or future undertaking, assets, rights or revenues whether by one or a
series of transactions related or not;
(i)
make any loans grant any credit or give any guarantee to or for the benefit of
any person;
(j)
engage in any business or activity other than those necessary or incidental to
the requirements of the Inter Company Sale Agreement;
(k)
allot, issue or purchase any shares or alter any of the rights attaching to its
shares currently in issue;
(l)
declare or pay any dividend or make any other Distribution (whether in cash or
in specie) in respect of its share capital;
(m)
have any employees;
(n)
make or agree to make any payment to any person otherwise than in accordance
with the terms of the Inter Company Sale Agreement;
(o)
own, rent, lease or be in possession of any buildings or equipment;
 
(p)
in relation to BMUK in its capacity as sole shareholder of the USD Co, not
petition or commence proceedings for the administration or winding up (nor
participate in any ex parte proceedings with regard thereto, seek to enforce a
judgment against the USD Co with regard thereto, nor join any person in the
petition or commencement of proceedings for the administration or winding up) of
the USD Co, nor to convene a meeting for the purposes of considering a
resolution or other steps taken by USD Co for the winding up, dissolution,
administration or reorganisation of USD Co, other than for the purposes of a
solvent reorganisation which has been approved in writing in advance by the
Agent;
(q)
permit to subsist any Subsidiary and it will not form or acquire any Subsidiary;

 
Material Contracts and terms of business
 
16.3.18  
it will not and will procure that none of the Trading Companies shall, without
the prior written consent of the Agent:

 
(a)  
amend in any material respect or terminate any of the Material Contracts or its
terms of business with Account Debtors, for which purpose an amendment shall be
regarded as “material” if it could reasonably be expected to have a materially
adverse effect on the interests of the Lenders or the Receivables Purchaser; or

 
(b)  
agree to waive any material or persistent breach of any of the Material
Contracts.

 
Covenants relating to the Collateral
 
16.4  
BMUK (and, in the case of Clause 16.4.16 (USDCo) only, BMEH) undertakes that:

 
 
 

--------------------------------------------------------------------------------

 
Collateral Reporting
 
16.4.1  
it will provide the Agent, in each case in respect of each Trading Company, and
on a consolidated and consolidating basis, with the following documents at the
following times in form satisfactory to the Agent:

 
(a)
on a weekly basis on each Wednesday based on figures as of the previous Friday,
a Borrowing Base Certificate incorporating, inter alia, a schedule of credit
notes, a summary of collections of accounts receivable, a schedule of Accounts
created since the last such schedule, with effect from any Inventory Eligibility
Date, a report of the Inventory balance (by location) based on the perpetual
inventory reports and such further details as the Agent may request;
(b)
upon request, copies of invoices, credit notes, shipping and delivery documents;
(c)
monthly ageings of accounts receivable to be delivered no later than the 10th
day of each month in respect of the immediately preceding month;
(d)
monthly perpetual inventory reports by category to be delivered no later than
the 10th day of each month in respect of the immediately preceding month;
(e)
on a monthly basis, a report listing the top ten (10) customers of BMUK during
that month, providing (i) details of the level of sales made to each such
customer; (ii) details of any credit notes issued to each such customer or any
other account adjustments made in respect of such customer; and (iii) the amount
of cash actually received from each such customer during the relevant month;
(f)
with effect from any Inventory Eligibility Date, upon request, monthly perpetual
inventory reports with effect from any Inventory Eligibility Date, a quarterly
report of all Inventory based on a physical stock count;
(g)
monthly ageings of accounts payable no later than the 10th day of the following
month, together with a specific breakdown (in reasonable detail) of the monthly
ageings of accounts payable to the largest ten supplier creditors of BMUK and
details of the Inventory held by BMUK in respect of such accounts payable and
each such supplier;
(h)
with effect from any Inventory Eligibility Date, upon request, copies of
purchase orders, invoices, and delivery documents for Inventory and Equipment
acquired by that Trading Company;
(i)
such other reports as to the Collateral and the Accounts (and each Borrower
hereby authorises the Agent to make enquiries of its customers in this respect)
as the Agent shall request from time to time; and
(j)
certificates of an officer of BMUK certifying as to the foregoing;

 
 

--------------------------------------------------------------------------------

 
Inspection
 
16.4.2  
upon receiving not more than two business days’ notice from the Agent (or
without notice following a Default which is continuing), it will, and will
procure that each Trading Company will, permit the Agent or any person
authorised by the Agent to have access to its premises to carry out a periodic
inspection of the Collateral, the regularity of such periodic inspections to be
at the Agent’s discretion, but initially to be no more often than every 60 days;

 
Accounts
 
16.4.3  
it will not, and will ensure that no Trading Company will, re-date any invoice
or sale or make sales on extended credit beyond 45 days from its standard credit
terms or modify any Account except with the prior written consent of the
Agent.  If BMUK or any other Obligor becomes aware of any material matter
affecting any material Account (including information regarding any Account
Debtor’s creditworthiness and any information in respect of an Account Debtor
against whom a Trading Company has commenced, or is proposing to commence, legal
proceedings), it will promptly so advise the Agent;

 
Acceptance of notes or other instruments
 
16.4.4  
it will not, and will ensure that no Trading Company will, accept any note or
other instrument (except a cheque or other instrument for the immediate payment
of money) with respect to any Account without the Agent’s written consent.  If
the Agent consents to the acceptance of any such note or other instrument, it
shall be considered as evidence of the Account and not payment thereof, and BMUK
will promptly deliver such note or instrument to the Agent appropriately
endorsed.  Regardless of the form of presentment, demand, notice of dishonour,
protest and notice of protest with respect thereto, BMUK will remain liable
thereon until such note or instrument is paid in full;

 
Disputes with Account Debtors
 
16.4.5  
it will notify the Agent promptly of all disputes and claims with Account
Debtors in excess of £50,000 and settle or adjust them, or ensure that the
relevant Trading Company settles or adjusts them,  at no expense to the Lenders,
but no discount, credit or allowance shall be granted to any Account Debtor
without the Agent’s consent, except for discounts, credits and allowances made
or given in the ordinary course of trading when no Event of Default exists
hereunder.  BMUK shall send, or procure that there is sent to, the Agent a copy
of each credit note in excess of £1,000,000 as soon as issued and a list of all
credit notes in excess of £750,000 on a weekly basis, with copies of any such
credit notes to be supplied to the Agent at the Agent’s request;

 
Returns of Inventory
 
16.4.6  
if after the Inventory Eligibility Date, an Account Debtor returns any Inventory
to any Borrower or any Trading Company when no Event of Default exists, then
that Borrower shall promptly determine the reason for such return and shall
issue, or procure that the relevant Trading Company shall issue, a credit note
to the Account Debtor in the appropriate amount.  Each Borrower shall
immediately report to the Agent any return involving an amount in excess of
£1,000,000.  Each such report shall indicate the reasons for the returns and the
locations and condition of the returned Inventory.  Whenever any Inventory is
returned, the related Account shall be deemed ineligible, and the Available
Revolving Facility Amount shall be adjusted accordingly;

 
Inventory
 
16.4.7  
after the Inventory Eligibility Date, it will not, and will ensure that no
Trading Company will, without prior written notice to the Agent, acquire or
accept any Inventory on consignment or approval;

 
 
 

--------------------------------------------------------------------------------

 
Inventory - Reporting System
 
16.4.8  
after the Inventory Eligibility Date, it will maintain, and will ensure that
each Trading Company maintains, a perpetual inventory reporting system at all
times; it will conduct a physical count of the Inventory of all the Trading
Companies at least once per Financial Year and after the occurrence of an Event
of Default at such other times as the Agent requests, and shall promptly, upon
completion, supply the Agent with a copy of such count accompanied by a report
of the value of such Inventory (valued at the lower of cost, on a FIFO basis, or
market value); no Borrower will, and will ensure that no Trading Company will,
without the Agent’s prior written consent, sell any Inventory on a sale or
return, sale on approval, consignment or other repurchase or return basis;

 
Condition of the Equipment
 
16.4.9  
it will keep and maintain, and will ensure that each Trading Company keeps and
maintains, its Equipment in good operating condition and repair (ordinary wear
and tear excepted) and will make all necessary replacements;

 
Additions to the Equipment
 
16.4.10  
it will include information regarding any material additions to or deletions
from any Equipment (which, in the case of any additions, are to be within the
agreed Capital Expenditure budget) within the Management Accounts required to be
delivered pursuant to Clause 15.2.2 (Management Accounts);

 
Disposal of the Equipment
 
16.4.11  
it will not, and will ensure that no Trading Company will, without the Agent’s
prior written consent, sell, lease as a lessor, or otherwise dispose of any
Equipment provided that obsolete or unusable Equipment having an orderly
liquidation value no greater than £500,000 individually and £1,500,000 in the
aggregate in any Financial Year, may be disposed of without the Agent’s consent,
subject to the conditions set forth below.  If any of the Equipment is sold,
transferred or otherwise disposed of with the Agent’s prior written consent or
as otherwise permitted hereby then:

 
(a)  
if such sale, transfer or disposal is effected without replacement of such
Equipment, or such Equipment is replaced by leased Equipment, or by Equipment
purchased subject to a Permitted Encumbrance, BMUK will, or will procure that
the relevant Trading Company will, deliver all of the cash proceeds of any such
sale, transfer or disposal to the Agent, which proceeds shall be applied in or
towards prepayment of all sums due from the Borrowers hereunder; or

 
(b)  
if such sale, transfer or disposal is made in connection with the purchase of
replacement Equipment (other than subject to a Permitted Encumbrance), BMUK will
use the proceeds of such sale, transfer or disposal to finance the purchase of
such replacement Equipment which shall be free and clear of all liens, claims
and encumbrances, except for the Security Interest and other Permitted
Encumbrances and shall deliver to the Agent written evidence of the use of the
proceeds for such purchase;

 
16.4.12  
[intentionally omitted];

 
16.4.13  
[intentionally omitted];

 
 
 

--------------------------------------------------------------------------------

 
St. Crispin Mortgage
 
16.4.14  
it will not agree to or complete any refinancing of the indebtedness relating to
the St. Crispin Property unless:

 
(a)  
the Agent shall be afforded a reasonable opportunity (subject to any applicable
confidentiality constraints) to review the terms and conditions of such
refinancing; and

 
(b)  
BMUK shall procure that the St. Crispin Mortgagee shall enter into an
intercreditor deed or priority arrangement mutually acceptable to the relevant
St. Crispin Mortgagee, BMUK and the Agent;

 
St. Crispin Property Guarantee
 
16.4.15  
it will not give and will procure that no other Group Company shall provide any
guarantee, indemnity or other assurance in respect of the obligations of BMUK or
any relevant Affiliate to the St. Crispin Mortgagee unless the obligations of
each relevant Group Company and the rights and recourse of the St. Crispin
Mortgagee are fully subordinated to the rights of the Beneficiaries under the
Finance Documents;

 
USD Co
 
16.4.16  
it will (a) procure that no Group Company or member of the Restricted Group will
take any action or omit to take any action which has the effect of the USD Co
becoming liable for any amount or incurring any liability or expense to any
person save for any action to be taken, or permitted to be taken, under or
pursuant to the Inter Company Sale Agreement and (b) pay to the USD Co an amount
equal to any amount for which the USD Co becomes liable notwithstanding Clause
16.4.16(a) immediately upon the USD Co becoming so liable or to make such
arrangements as are acceptable to the Agent for the immediate discharge of such
liability.

 
 
17.  
DEFAULT

 
Events of Default
 
17.1  
Each of the events set out below is an Event of Default:

 
Non-payment
 
17.1.1  
any Obligor or any IDF Company does not pay any sum due from it under any
Finance Document at the time and in the manner specified in the relevant Finance
Document, or where the non-payment results solely from technical difficulties
relating to the transfer of that amount from the relevant Obligor or IDF Company
to the Agent or, as the case may be, the Receivables Purchaser, within five (5)
days of the due date;

 
Breach of representation or warranty
 
17.1.2  
any representation or warranty made or deemed to be repeated by any Obligor or
any IDF Company in any Finance Document or in any document delivered pursuant to
it is not complied with or is or proves to have been incorrect or misleading in
any material respect when made or deemed to be repeated;

 
 
 

--------------------------------------------------------------------------------

 
Breach of undertaking
 
17.1.3  
any Borrower fails duly to perform or comply with any obligation expressed to be
assumed by it in Clause 2.2 (Purpose), 15 (Financial Condition), 16.2.14 (Excess
Availability), 16.2.8 (Hedging), 16.3 (Negative Covenants) or 16.4 (Covenants
relating to the Collateral) or any Obligor or any IDF Company fails duly to
perform any obligation in, or comply with any of the terms of, any of the
Security Documents;

 
Breach of other obligation
 
17.1.4  
any Obligor or any IDF Company fails duly to perform or comply with any other
obligation expressed to be assumed by it in any of the Finance Documents and
such failure (if capable of remedy) is not remedied within ten business days
after the earlier of (i) the date upon which any such Obligor or, as the case
may be, IDF Company becomes aware of such default or (ii) the date upon which
the Agent or, as the case may be, Receivables Purchaser has notified such
Obligor or, as the case may be, IDF Company of such default or if any such
Finance Document shall terminate (other than in accordance with its terms or
with the written consent of the Agent) or become void or unenforceable;

 
Cross-default
 
17.1.5  
any indebtedness (other than indebtedness to any one or more trade creditors
arising in the ordinary course of business which is not overdue by more than 60
days and in respect of which the relevant trade creditor has not sought
repayment or otherwise taken steps to procure or enforce repayment or in respect
of which repayment has been sought and the relevant Obligor or, as the case may
be, IDF Company is contesting in good faith by appropriate means its liability
to make payment thereof) of any Obligor or any IDF Company of an amount in
excess of £1,000,000 (or its equivalent in any other currency) is not paid when
due or is declared to be or otherwise becomes due and payable prior to its
specified maturity or any creditor of any Obligor or any IDF Company becomes
entitled to declare any such indebtedness due and payable prior to its specified
maturity;

 
Insolvency
 
17.1.6  
any Obligor or Group Company is unable to pay its debts as they fall due (or is
deemed by law or by a court to be unable to pay its debts), stops, suspends or
threatens to stop or suspend payment of all or any part of its indebtedness or
commences negotiations with any one or more of its creditors with a view to the
general readjustment or re-scheduling of all or any part of its indebtedness or
makes a general assignment for the benefit of, or composition with, its
creditors or a moratorium is agreed or declared in respect of, or affecting, all
or any part of its indebtedness;

 
Enforcement proceedings
 
17.1.7  
a distress, attachment, execution, diligence or other legal process is levied,
enforced or sued out on or against all or any part of the assets of any Obligor
or Group Company and is not discharged within five business days;

 
Insolvency proceedings
 
17.1.8  
any Obligor or Group Company takes any corporate action or other steps are taken
or legal or other proceedings are started for:

 
 
 

--------------------------------------------------------------------------------

 
(a)  
its winding-up, administration, dissolution, receivership or re-organisation
other than (i) a winding-up for the purposes of a bona fide, solvent scheme of
reconstruction or amalgamation previously approved in writing by the Agent or
(ii) a petition for winding up which a Borrower has satisfied the Agent is
vexatious, groundless or an abuse of process and in relation to which the
relevant Group Company has taken steps within seven days of the petition to
restrain the petitioner from advertising the petition and which in any event has
been discharged within 30 days of the petition; or

 
(b)  
the appointment of a receiver, administrator, administrative receiver, trustee
or similar officer of it or of any or all of its assets;

 
Analogous proceedings
 
17.1.9  
anything analogous to or having a substantially similar effect to any of the
events specified in Clauses 17.1.6 (Insolvency), 17.1.7 (Enforcement
proceedings) or 17.1.8 (Insolvency proceedings) shall occur under the laws of
any applicable jurisdiction;

 
Encumbrance enforceable
 
17.1.10  
any encumbrance on or over the assets of any Obligor or Group Company securing
indebtedness in excess of £500,000 becomes enforceable and any step (including
the taking of possession or the appointment of a receiver, manager or similar
person) is taken to enforce that encumbrance;

 
Expropriation
 
17.1.11  
all or any material part of the shares or assets of any Obligor is seized,
compulsorily acquired, nationalised or otherwise expropriated or custody or
control of the same is assumed by any public authority or any court of competent
jurisdiction at the instance of any public authority, except where contested in
good faith by proper proceedings diligently pursued where a stay of enforcement
is in effect;

 
Termination of any guarantee
 
17.1.12  
any guarantee of any amounts due and payable under any of the Finance Documents
shall be terminated, revoked or declared void or invalid;

 
Judgments
 
17.1.13  
one or more final judgments for the payment of money aggregating in excess of
£50,000 (whether or not covered by insurance) shall be rendered against any
Obligor and such Obligor shall fail to discharge the same within thirty (30)
days from the date of entry thereof or to appeal therefrom;

 
Loss of Collateral
 
17.1.14  
any loss, theft, damage or destruction of any item or items of the Collateral
occurs which in the opinion of the Agent (i) could materially and adversely
affect the operation of any Borrower’s or any Obligor’s business or the business
of the Group (taken as a whole) or (ii) is material in amount and is not
adequately covered by insurance;

 
 
 

--------------------------------------------------------------------------------

 
Cessation of business
 
17.1.15  
any Obligor ceases to carry on the business it carries on today or enters into
any unrelated business;

 
Illegality
 
17.1.16  
it is or will become unlawful for any Obligor to perform or comply with any of
its obligations under any Relevant Agreement, or any such obligation is not or
ceases to be legal, valid and binding;

 
Repudiation
 
17.1.17  
any Obligor repudiates, or does or causes to be done anything evidencing an
intention to repudiate any Relevant Agreement;

 
Loss of a material number of customers
 
17.1.18  
if, on receipt by the Agent of a Quarterly Sales Certificate in accordance with
Clause 15.2.7 (Quarterly Sales Certificates), that Quarterly Sales Certificate
demonstrates that the result of the formula specified below is less than 0.75.


 
A – C
B



Where:
 
“A” is the Total Year 1 Sales specified in that Quarterly Sales Certificate;
 
“B” is the Total Year 2 Sales specified in that Quarterly Sales Certificate; and
 
“C” is the Total Lost Customer Sales specified in that Quarterly Sales
Certificate
 
Expressions used in this Clause 17.1.18 (Loss of a material number of customers)
have the meanings given to them in Clause 15.2.7 (Quarterly Sales Certificates);
 
Loss of a material number of suppliers
 
17.1.19  
if, on receipt by the Agent of a Quarterly Supply Certificate in accordance with
Clause 15.2.8 (Quarterly Supply Certificates), that Quarterly Supply Certificate
demonstrates that the result of the formula specified below is less than 0.65.

 
X – Z
Y


Where:
 
“X” is the Total Year 1 Supply Costs specified in that Quarterly Supply
Certificate;
 
“Y” is the Total Year 2 Supply Costs specified in that Quarterly Supply
Certificate; and
 
 
 

--------------------------------------------------------------------------------

 
“Z” is the Total Reduced Supply Costs specified in that Quarterly Supply
Certificate.
 
Expressions used in this Clause 17.1.19 (Loss of a material number of suppliers)
have the meanings given to them in Clause 15.2.8 (Quarterly Supply
Certificates);
 
Change of control
 
17.1.20  
any person or group of connected persons which does not have control at the date
of this Agreement acquires control of BMEH, BMEP, BMEBV or any Obligor and for
this purpose “connected person” shall be construed in accordance with section
839 Income and Corporation Taxes Act 1988;

 
Invoice Discounting Agreements
 
17.1.21  
any Event of Default as defined in and referred to in the Accounts Transfer
Conditions (other than an Event of Default set out in Condition 17.1(i)
(Encumbrance Enforceable) or Condition 17.1(l) (Judgments) of the Accounts
Transfer Conditions) shall occur;

 
Action by any IBM Entity pursuant to the BMEH IBM Guarantees
 
17.1.22  
any demand, notice of demand for payment and/or fulfilment of obligations is
served on BMEH under any BMEH IBM Guarantee or any other action or claim is
threatened or made or proceedings are commenced against BMEH under or pursuant
to any BMEH IBM Guarantee;

 
Action by Mr Klaus Reichl pursuant to the BMEH Reichl Guarantee
 
17.1.23  
any demand, notice of demand for payment and/or fulfilment of obligations is
served on BMEH under the BMEH Reichl Guarantee or any other action or claim is
threatened or made or proceedings are commenced against BMEH under or pursuant
to the BMEH Reichl Guarantee.

 
Acceleration
 
17.2  
If at any time and for any reason (and whether within or beyond the control of
any party to any of the Finance Documents) any Event of Default has occurred,
then at any time thereafter, whilst such Event of Default is continuing, the
Agent may, and shall, if so instructed by the Majority Lenders, by written
notice to BMUK do one or more of the following at any time or times and in any
order:

 
17.2.1  
reduce or cancel the Available Facility or any one or more of its elements or
reduce or cancel the Available Revolving Facility Amount;

 
17.2.2  
restrict the amount of or refuse to make available any Revolving Loan or
Swingline Loan or to issue any Letter of Credit or Guarantee;

 
17.2.3  
terminate this Agreement and the Revolving Facility made or to be made available
hereunder and cancel any Bank Products;

 
17.2.4  
declare any Revolving Loan or any Swingline Loan, all unpaid accrued interest or
fees and any other sum then payable under this Agreement to be due and payable
on demand or on such date as it may specify in such notice whereupon all such
moneys shall become so due and payable on demand or on such date (as the case
may be);

 
 
 

--------------------------------------------------------------------------------

 
17.2.5  
require that the Borrower deposit with the Security Trustee with respect to any
Letter of Credit or Guarantee then outstanding and/or with respect to any Bank
Product Debt, a Supporting Letter of Credit or cash, in the same manner as
contemplated in Clause 6.14 (Supporting Letter of Credit; Cash Collateral);

 
17.2.6  
declare the Revolving Facility to be cancelled, whereupon it shall be so
cancelled and the Commitment of each Lender shall immediately be reduced to
zero;

 
17.2.7  
enforce any or all of its rights or require that the Security Trustee enforce
any or all of its rights under any of the Finance Documents or under applicable
law.

 
On Demand Facility
 
17.3  
If, pursuant to Clause 17.2.4, the Agent declares any of the Loans (or any other
moneys which may become payable hereunder) to be due and payable on demand of
the Agent, then, at any time thereafter, the Agent may by written notice to BMUK
call for repayment of any such Loans (and any other such moneys) on such date as
it may specify in such notice (whereupon the same shall become due and payable
on such date together with all unpaid accrued interest, fees and any other sums
then owed by the Borrowers hereunder) or withdraw its declaration with effect
from such date as it may specify in such notice.

 
Letter of Credit and Guarantee Fee following Event of Default
 
17.4  
From the date of the occurrence of any Event of Default until such Event of
Default is remedied to the satisfaction of the Agent, or until all sums payable
hereunder have been satisfied or discharged in full and none of the Lenders is
under any contingent liability hereunder or under any Letter of Credit or
Guarantee, the Letter of Credit and Guarantee Fee shall be calculated at the
rate per annum equal to an additional 2% per annum to that referred to in Clause
22.5 (Letter of Credit and Guarantee Fee) on the maximum face value of any
Letter of Credit or maximum contingent liability of the Issuer under each
Guarantee then outstanding.

 
Termination Fee
 
17.5  
If the Agent terminates this Agreement upon an Event of Default, BMUK shall pay
the Agent for the account of the Lenders in their Participating Proportions,
immediately upon termination, a fee equal to the early termination fee that
would have been payable under Clause 29 (Term and Termination) if this Agreement
had been terminated on that date pursuant to BMUK’s election.

 
 
18.  
DEFAULT INTEREST

 
Interest on Unpaid Sums
 
18.1  
If any relevant Obligor does not pay any sum payable by it under this Agreement
on its due date in accordance with the provisions of Clause 20 (Payments) or if
any sum due and payable by any relevant Obligor under any judgment of any court
in connection with this Agreement is not paid on the date of such judgment, it
shall pay interest on the balance for the time being outstanding (such balance
being referred to in this Agreement as the “unpaid sum”) for the period
beginning on such due date or, as the case may be, the date of such judgment, in
accordance with the provisions of this Clause 18 (Interest on Unpaid Sums).

 
Default Interest Periods
 
 
 

--------------------------------------------------------------------------------

 
18.2  
Interest under this Clause 18 (Default Interest) shall be calculated by
reference to successive periods, each of which (other than the first, which
shall begin on the due date for payment or, as the case may be, the date of
judgment as referred to in Clause 18.1 (Interest on Unpaid Sums)) shall begin on
the last day of the preceding period.  Each such period shall be of such
duration as the Agent may select.

 
Default Interest Rates
 
18.3  
The rate of interest applicable to an unpaid sum from time to time during each
period relating to that unpaid sum shall be the rate per annum which is the sum
of (i) two per cent (2%) (ii) the Applicable Margin (iii) LIBOR relative to such
period (or, in respect of any Swingline Loans or Alternative Rate Revolving
Loans, the Alternative Rate for the month during which such interest accrues)
and (iv) the Mandatory Cost, if any, applicable to that unpaid sum provided
that:

 
18.3.1  
if, at or about 11.00 a.m. on the Quotation Date in respect of such unpaid sum,
it is not possible to determine LIBOR in accordance with the definition of LIBOR
there shall be substituted for LIBOR the rate determined by the Agent (and
notified to BMUK) to be the weighted average of the rates (as notified to the
Agent by the Lenders prior to the first day of the relevant Interest Period)
which represent the cost to each Lender of funding its portion of such unpaid
sum during such period from whatever sources and in whatever manner it may
select; and

 
18.3.2  
if the unpaid sum is of the principal amount of a LIBOR Revolving Loan which
became due and payable other than on the last day of any Interest Period
relating to it, the first default period applicable to that unpaid sum shall be
of a duration equal to the unexpired portion of that Interest Period and the
rate of interest applicable to it during that Interest Period shall be the rate
per annum equal to the sum of two per cent (2%) and the rate applicable to it
immediately before it became due.

 
Payment and Compounding of Default Interest
 
18.4  
Any interest accrued due under Clause 18.3 (Default Interest Rates) in respect
of an unpaid sum shall be due and payable and shall be paid by the relevant
Obligor at the end of the period by reference to which it is calculated or on
such other date as the Agent may specify by written notice to BMUK.  If not paid
on the due date, the interest shall be added to and form part of the unpaid sum
on which interest shall accrue and be payable in accordance with the provisions
of this Clause 18 (Default Interest).

 
 
19.  
INDEMNITIES

 
General Indemnities
 
19.1  
BMUK shall (or will procure that an Obligor will) indemnify on demand each of
the Beneficiaries against any funding or other cost, loss (including any foreign
exchange contract loss incurred by any of them), expense or liability which it
may sustain or incur, directly or indirectly, as a result of:

 
19.1.1  
a Loan not being made by reason of any of the provisions of Clause 6.1.1
(General Conditions of Utilisation) or any of the conditions set out in Schedule
2 (Conditions Precedent) not being satisfied or any Borrower cancelling or
purporting to cancel a Utilisation Notice; or

 
19.1.2  
the occurrence of any Default; or

 
 
 

--------------------------------------------------------------------------------

 
19.1.3  
the receipt or recovery by it (or the Agent on its behalf) of all or any part of
its share of any Loan or unpaid sum other than on the last day of any Interest
Period relating to that Loan or unpaid sum.

 
Break Costs
 
19.2  
BMUK’s liability under Clause 19.1 (General Indemnities) shall include the
amount (if any) by which (i) the additional interest which would have been
payable under this Agreement on the amount so received or recovered had it been
received or recovered by the relevant party on the last day of the relevant
Interest Period exceeds (ii) the amount of interest which, in the opinion of the
Beneficiary concerned, would have been payable to such Beneficiary on the last
day of that Interest Period in respect of a deposit denominated in the currency
of the Loan or unpaid sum in question equal to the amount so received or
recovered placed by it with a prime bank in London for a period starting on the
second business day following the date of such receipt or recovery and ending on
the last day of that Interest Period.  For the avoidance of doubt (but without
prejudice to their obligations to pay break costs), neither BMUK nor any other
relevant Obligor shall be liable to compensate any Beneficiary for any loss of
Applicable Margin if any amount is repaid, prepaid or cancelled by virtue of the
operation of Clauses 9.3 (Prepayment and Cancellation of Individual Lenders) or
12.1.2.(Consequences of Illegality)

 
Currency Indemnity
 
19.3  
Any amount received or recovered by any Beneficiary in respect of any sum
expressed to be due to it from any Obligor under any Finance Document in a
currency other than the currency (the “contractual currency”) in which such sum
is so expressed to be due (whether as a result of, or of the enforcement of, any
judgment or order of a court or tribunal of any jurisdiction, the winding-up of
such Obligor or otherwise) shall only constitute a discharge to such Obligor to
the extent of the amount of the contractual currency that the recipient is able,
in accordance with its usual practice, to purchase with the amount of the
currency so received or recovered on the date of receipt or recovery (or, if
later, the first date on which such purchase is practicable).  If the amount of
the contractual currency so purchased is less than the amount of the contractual
currency so expressed to be due, such Obligor shall indemnify the recipient
against any loss sustained by it as a result, including the cost of making any
such purchase.

 
Indemnity to the Agent
 
19.4  
BMUK shall (or shall procure that an Obligor shall) promptly indemnify the Agent
against any cost, loss or liability incurred by the Agent (other than any loss
occasioned by the gross negligence or wilful misconduct of the Agent) as a
result of:

 
19.4.1  
investigating any event which it reasonably believes is a Default; or

 
19.4.2  
entering into or performing any foreign exchange contract for the purposes of
any Loan being made in a Foreign Currency;  or

 
19.4.3  
acting or relying on any notice, request or instruction which it believes to be
genuine, correct and appropriately authorised.

 
Nature of Indemnities
 
19.5  
Each of the indemnities in this Clause 19 (Indemnities) constitutes a separate
and independent obligation from the other obligations in this Agreement, shall
give rise to a separate and independent cause of action, shall apply
irrespective of any time or indulgence granted by the Agent or any Lender and
shall continue in full force and effect notwithstanding any order, judgment,
claim or proof for a liquidated amount in respect of any sum due under this
Agreement or any other judgment or order.

 
 
 
 

--------------------------------------------------------------------------------

 
20.  
CURRENCY OF ACCOUNT AND PAYMENTS

 
Currency of Account and Payment
 
20.1  
Sterling is the currency of account and payment for all sums at any time due
from the Borrower under or in connection with any of the Finance Documents
(including damages) provided that (i) each repayment of a Loan or a part thereof
shall be made in the currency in which such Loan is denominated at the time of
that repayment;  (ii) each payment of interest shall be made in the currency in
which the sum in respect of which such interest is payable is
denominated;  (iii) each payment in respect of costs and expenses shall be made
in the currency in which the same were incurred;  and (iv) any amount expected
to be payable in a currency other than sterling shall be paid in that other
currency.

 
Payments by the Borrower and the Lenders
 
20.2  
On each date on which this Agreement requires an amount to be paid by any
Obligor or any of the Lenders to the Agent, that Obligor or, as the case may be,
such Lender shall make the same available to the Agent:

 
20.2.1  
where such amount is denominated in sterling, by payment in sterling and in same
day funds (or in such other funds as may for the time being be customary in
London for the settlement in London of banking transactions in sterling) to the
Agent at Bank of America, N.A., 5 Canada Square, London, E14 5AQ, sort code
16-50-50, Attn:  Loans Service (or as the Agent may otherwise specify for this
purpose); or

 
20.2.2  
where such amount is denominated in a Foreign Currency (other than euro), by
payment in such Foreign Currency and in immediately available, freely
transferable, cleared funds to such account with such bank in the principal
financial centre of the country of such Foreign Currency as the Agent may
specify for this purpose; or

 
20.2.3  
where such amount is denominated in euro, such sum shall be made available to
the Agent by payment in euro and in immediately available, freely transferable,
cleared funds to such account with such bank in such principal financial centre
in such participating member state of the European Union or in London as the
Agent shall from time to time nominate for this purpose.

 
Payments by the Agent
 
20.3  
Save as otherwise provided herein, each payment received by the Agent for the
account of another person pursuant to Clause 20.2 (Payments by the Borrowers and
the Lenders) shall be made available by the Agent (subject, without any
liability therefor, for delays outside the Agent’s control in crediting cleared
funds) to such other person (in the case of a Lender, for the account of its
Facility Office) for value the same day (provided that such payment has been
received by the Agent by no later than 12.00 noon) by transfer to such account
of such person with such bank in the principal financial centre of the country
of the currency of such payment as such person shall have previously notified to
the Agent or (in the case of a Borrower) in the agreed currency denomination to
the account of that Borrower specified in the Utilisation Notice.

 
 
 

--------------------------------------------------------------------------------

 
Payments due on non-business days
 
20.4  
If any payment of principal, interest, premium or other sum to be made hereunder
becomes due and payable on a day other than a business day, the due date of
payment shall be extended to the next succeeding business day and interest
thereon shall be payable at the applicable interest rate during such extension
(unless that next succeeding business day falls in the following calendar month
in which case the due date of payment shall be the immediately preceding
business day).

 
Impracticable to make payments
 
20.5  
If, at any time, it shall become impracticable (by reason of any action of any
governmental authority or any change in law, exchange control regulations or any
similar event) for any Obligor to make any payments hereunder in the manner
specified in Clause 20.2 (Payments by the Borrowers and the Lenders), then that
Obligor may agree with each or any of the Lenders to make alternative
arrangements for the payment direct to such Lender of amounts due to such Lender
hereunder provided that, in the absence of any such agreement with any Lender,
that Obligor shall be obliged to make all payments due to such Lender in the
manner specified in this Agreement.  Upon reaching such agreement the relevant
Obligor and such Lender shall immediately notify the Agent and shall thereafter
promptly notify the Agent of all payments made direct to such Lender.

 
No Set-Off or Counterclaim
 
20.6  
All payments made by an Obligor under this Agreement shall be made free and
clear of and without any deduction for or on account of any set-off or
counterclaim.

 
Refunding of Payments
 
20.7  
Where a sum is to be paid to the Agent under this Agreement for account of
another person, the Agent shall not be obliged to (but may) make the same
available to that other person until it has been able to establish to its
satisfaction that it has actually received that sum.  If and to the extent that
it does so but it proves to be the case that it had not actually received the
sum which it paid out, then, the person to whom the Agent made that sum
available shall on request refund it to the Agent and that person or (at the
option of the Agent) the person by whom that sum should have been made available
shall on request pay to the Agent the amount (as certified by the Agent) which
will indemnify the Agent against any funding or other cost, loss, expense or
liability which it may have sustained or incurred as a result of paying out that
sum before receiving it.

 
Debit to Loan Account
 
20.8  
The Agent is hereby authorised to debit all Swingline Loans and all Alternative
Rate Revolving Loans and interest thereon to a loan account or accounts
denominated in the currency denomination of each such Loan maintained with the
Agent.  All fees, commissions, costs, expenses and other charges under or
pursuant to the Finance Documents and all payments made and out-of-pocket
expenses incurred by the Agent and/or the Lenders pursuant to the Finance
Documents will be debited to such loan account(s) as of the date due from the
relevant Borrower or the date paid or incurred by the Agent and/or the Lenders,
as the case may be.

 
Change of Currency to Euro
 
20.9  
With effect from the date (if any) upon which sterling is converted into euro in
accordance with EMU legislation:

 
 
 

--------------------------------------------------------------------------------

 
Redenomination
 
20.9.1  
each obligation under this Agreement of any party to this Agreement which, up to
such time, had been denominated in sterling shall be redenominated into euro in
accordance with EMU legislation provided that, if and to the extent that any EMU
legislation provides that an amount denominated either in euro or in sterling as
a national currency unit of the euro can be paid by the debtor either in euro or
in that national currency unit, each party to this Agreement shall be entitled
to pay or repay any such amount either in euro or in sterling as such national
currency unit;

 
Rounding
 
20.9.2  
without prejudice and in addition to any method of conversion or rounding
prescribed by any EMU legislation and without prejudice to the respective
liabilities for indebtedness of any Obligor to the Beneficiaries and the
Beneficiaries to any Obligor under or pursuant to this Agreement each reference
in this Agreement to a minimum amount (or an integral multiple thereof) in
sterling to be paid to or by the Agent and/or the Lenders shall be replaced by a
reference to such reasonably comparable and convenient amount (or an integral
multiple thereof) in euro as the Agent (after consultation with BMUK but without
prejudice to its rights under this Clause 20.9.2 (Rounding)) may from time to
time specify; and

 
Consequential changes
 
20.9.3  
each provision of this Agreement shall be subject to such reasonable changes of
construction as the Agent may (after consultation with BMUK but without
prejudice to its rights under this Clause 20.9.3 (Consequential changes))from
time to time specify to be necessary or appropriate to reflect the changeover of
sterling to euro.

 
Order of Distribution
 
20.10  
If the amount received by the Agent from an Obligor (or, as the case may be,
from the Security Trustee pursuant to the exercise by the Security Trustee of
any rights or powers it may have pursuant to the Security Documents) on any date
is less than the total sum due under this Agreement on that date, the Agent
shall apply that amount in or towards payment of the following sums in the
following order:

 
20.10.1  
first, in or towards payment of any sum then due to the Agent in its capacity as
such;

 
20.10.2  
secondly, in or towards payment of any sum then due to the Arranger in its
capacity as such;

 
20.10.3  
thirdly, in or towards payment pro rata of any sums (other than principal of or
interest on the Loans) then due to the Lenders (or any of them);

 
20.10.4  
fourthly, in or towards payment pro rata of any interest then due;

 
20.10.5  
fifthly, in or towards payment pro rata of any principal then due;

 
20.10.6  
sixthly, in or towards payment to BofA in respect of any Bank Product Debt then
due but unpaid,

 
and any such applications shall be made notwithstanding any purported
appropriation to the contrary by any person.
 
 
 
 

--------------------------------------------------------------------------------

 
21.  
SET-OFF

 
Each Obligor authorises any other party to this Agreement at any time after an
Event of Default has occurred and is continuing and without prior notice to that
Obligor to apply any credit balance (whether or not then due) to which that
Obligor is at any time beneficially entitled on any account at any office of
that party in or towards satisfaction of any sum then due from it to that party
under this Agreement and unpaid and for this purpose to purchase with the moneys
standing to the credit of any such account such other currencies as may be
necessary to effect such application (but so that nothing in this Clause 21
(Set-Off) shall be effective to create a charge).  No party shall be obliged to
exercise any of its rights under this clause which shall be without prejudice to
and in addition to any right of set-off, combination of accounts, lien or other
right to which it is at any time otherwise entitled (whether by operation of
law, contract or otherwise).
 
 
22.  
FEES

 
Unused Line Fee
 
22.1  
For every month during the term of this Agreement, BMUK shall (or shall procure
that another Obligor shall) pay the Agent for the account of the Lenders a fee
(the “Unused Line Fee”) in an amount equal to 0.25% per annum, multiplied by the
average daily amount by which the Total Commitments (provided that for the
purposes of this Clause 22.1 (Unused Line Fee) and calculating the Unused Line
Fee only, the Total Commitments shall be deemed to be £60,000,000 until such
time as BMUK has served a notice in accordance with Clause 2.7 (Increase of
Maximum Revolving Credit Line) and the period referred to in such Clause 2.7
(Increase of Maximum Revolving Credit Line) has expired after which time they
shall be £76,000,000) exceed the sum of the sterling equivalent of (i) the
average daily outstanding amount of the Revolving Loans and Swingline Loans
during such month (with the outstanding amount of Revolving Loans and Swingline
Loans calculated for this purpose by applying payments immediately upon
receipt), (ii) the maximum contingent liability of the Issuer under each Letter
of Credit and Guarantee or, if any demand is made under any Letter of Credit or
Guarantee, the average daily amount outstanding under any account to which any
such payment made thereunder is debited and (iii) the Invoice Discounting
Facility Exposure.  Such fee shall be calculated on the basis of a year of three
hundred sixty five (365) days and actual days elapsed, and shall be payable to
the Agent on the first day of each month following the Closing Date and on the
termination of this Agreement, in each case with respect to the prior month or
portion thereof.

 
Arrangement Fee
 
22.2  
BMUK shall pay to the Arranger for its own account an arrangement fee in the
amount and at the times agreed in a Fee Letter dated on or around the Closing
Date from the Arranger to BMUK.

 
Collateral Management Fee
 
22.3  
BMUK will pay the Agent for its own account a collateral management fee (the
“Collateral Management Fee”) of an amount set out in the Fee Letter (2008). The
total amount of such fee shall be deemed to have accrued due and become payable
in full on the date referred to in the Fee Letter (2008) but the Agent agrees,
subject to Clause 29.3 (Effect of Termination), that such fee shall be paid in
equal instalments at the times specified in the Fee Letter (2008). BMUK will
also pay to the Agent for its own account such other fees as are referred to in
the Fee Letter (2008) in the amounts and at the times referred to in it.

 
 
 

--------------------------------------------------------------------------------

 
Audit Fee
 
22.4  
BMUK shall pay to the Agent for its own account an audit fee of £500 per day per
field examiner charge (the “Audit Fee”) in respect of the periodic inspection of
the Collateral required by the Agent in accordance with this Agreement and shall
also pay on demand all out of pocket expenses incurred by the Agent in
connection with any such inspection.

 
Letter of Credit and Guarantee Fee
 
22.5  
BMUK agrees to pay (or procure that the relevant Borrower shall pay) to the
Agent for the account of the Issuer a fee (the “Letter of Credit and Guarantee
Fee”) equal to 2.50% per annum (prior to the receipt of a Limit Reduction
Notice) or 2.00% per annum (after receipt of a Limit Reduction Notice) of the
face amount of each Letter of Credit or maximum contingent liability under each
Guarantee issued by the Issuer, plus all out-of-pocket costs, fees and expenses
incurred by the Issuer (other than where such fees, costs or expenses are
indemnified pursuant to Clause 6.12.2 (Indemnity)) in connection with the
application for, issue of, or amendment to any Letter of Credit or Guarantee,
such Letter of Credit and Guarantee Fee to be calculated on the basis of a year
of 365 days and actual days elapsed and to be payable monthly in arrears on the
first day of each month following any month in which a Letter of Credit or
Guarantee was issued and/or in which a Letter of Credit or Guarantee remains
outstanding and, to the extent that it has been calculated by reference to a
Letter of Credit or Guarantee denominated other than in sterling, shall be
satisfied by payment of the sterling equivalent of the amount so
calculated.  Any out-of-pocket costs, fees and expenses incurred by the Issuer
in connection with the application for, issue of, or amendment to any Letter of
Credit or Guarantee shall be payable at the time of such application, issue or
amendment.

 
Agency and Trustee Fees
 
22.6  
BMUK shall pay to the Agent and the Security Trustee each for its own account
the agency fees or, as the case may be, the trustee fees specified in the Fee
Letter (2008). The full amount of such fees shall be deemed to have accrued due
and become payable in full on the date specified in the Fee Letter (2008) but
the Agent and the Security Trustee each agree, subject to Clause 29.3 (Effect of
Termination), that such fees shall be paid in equal instalments as set out in
the Fee Letter (2008).

 
Additional Monitoring and Administration Fee
 
22.7  
Without prejudice to any other rights that the Agent, the Security Trustee or
any of the Beneficiaries may have at such time under this Agreement or any other
Finance Document, BMUK agrees that, upon the appointment of a receiver,
administrator, administrative receiver, trustee, examiner or any other similar
officer or office holder of any Obligor or of any or all of the assets of any
Obligor or upon an order being made for the winding-up, liquidation or
dissolution of any Obligor (the date of such event or occurrence being the
“Insolvency Date”), BMUK shall become liable to pay forthwith to the Agent for
its own account, an additional monitoring and administrative fee (the
“Additional Monitoring and Administration Fee”) in an amount equal to one per
cent. (1%) of the higher of (a) the aggregate total of all Accounts then due and
owing from any Account Debtor to the Borrowers (as determined by the Agent by
reference to the most recent information provided to it under Clause 15.2
(Provision of Financial Information) and Clause 16.4 (Covenants relating to the
Collateral)) and (b) the Total Commitments, in each case, as at the Insolvency
Date.

 
Termination Fee
 
22.8  
On the date on which the Loans are finally repaid and each Letter of Credit or
Guarantee is no longer outstanding, the Borrowers shall pay to the Agent, for
the account of the applicable Receivables Purchaser, a termination fee in an
aggregate amount equal to the lesser of (a) £10,000,000 and (b) each IDF
Portfolio Loss.

 
 
 

--------------------------------------------------------------------------------

 
 
23.  
PRO RATA SHARING

 
Sharing Payments
 
23.1  
If a Beneficiary (a “Recovering Beneficiary”) receives or recovers any amount
from an Obligor other than in accordance with Clause 20 (Payments) and applies
that amount to a payment due under the Finance Documents then:

 
23.1.1  
the Recovering Beneficiary shall, within three business days, notify details of
the receipt or recovery to the Agent;

 
23.1.2  
the Agent shall determine whether the receipt or recovery is in excess of the
amount the Recovering Beneficiary would have been paid had the receipt or
recovery been received or made by the Agent and distributed in accordance with
clause 20, without taking account of any tax which would be imposed on the Agent
in relation to the receipt, recovery or distribution; and

 
23.1.3  
the Recovering Beneficiary shall, within three business days of demand by the
Agent, pay to the Agent an amount (the “Sharing Payment”) equal to such receipt
or recovery, less any amount which the Agent determines may be retained by the
Recovering Beneficiary as its share of any payment to be made, in accordance
with Clause 20.10 (Order of Distribution) .

 
Redistribution of payments
 
23.2  
The Agent shall treat the Sharing Payment as if it had been paid by the relevant
Obligor and distribute it between the Beneficiaries (other than the Recovering
Beneficiary) in accordance with Clause 20.10 (Order of Distribution).

 
Recovering Beneficiary’s rights
 
23.3  
 

 
23.3.1  
On a distribution by the Agent under Clause 23.2 (Redistribution of Payments)
the Recovering Beneficiary will be subrogated to the rights of the Beneficiaries
which have shared in the redistribution.

 
23.3.2  
If and to the extent that the Recovering Beneficiary is not able to rely on its
rights under sub-clause 23.3.1 above, the relevant Obligor shall be liable to
the Recovering Beneficiary for a debt equal to the Sharing Payment which is
immediately due and payable.

 
Reversal of redistribution
 
23.4  
If any part of the Sharing Payment received or recovered by a Recovering
Beneficiary becomes repayable and is repaid by that Recovering Beneficiary,
then:

 
23.4.1  
each Beneficiary which has received a share of the relevant Sharing Payment
pursuant to Clause 23.2 (Redistribution of Payments) shall, upon request of the
Agent, pay to the Agent for account of that Recovering Beneficiary an amount
equal to the appropriate part of its share of the Sharing Payment (together with
an amount as is necessary to reimburse that Recovering Beneficiary for its
proportion of any interest on the Sharing Payment which that Recovering
Beneficiary is required to pay); and

 
 
 

--------------------------------------------------------------------------------

 
23.4.2  
that Recovering Beneficiary’s rights of subrogation in respect of any
reimbursement shall be cancelled and the relevant Obligor will be liable to the
reimbursing Beneficiary for the amount so reimbursed.

 
Exceptions
 
23.5  
This Clause 23 (Pro Rata Sharing) shall not apply to the extent that the
Recovering Beneficiary would not, after making any payment pursuant to this
Clause 23 (Pro Rata Sharing), have a valid and enforceable claim against the
relevant Obligor.

 
23.6  
A Recovering Beneficiary is not obliged to share with any other Beneficiary any
amount which the Recovering Beneficiary has received or recovered as a result of
taking legal or arbitration proceedings, if:

 
23.6.1  
it notified that other Beneficiary of the legal or arbitration proceedings; and

 
23.6.2  
that other Beneficiary had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

 
 
24.  
COSTS, EXPENSES AND STAMP DUTIES

 
Initial and Continuing Costs and Expenses
 
24.1  
BMUK shall (or shall procure that an Obligor shall), from time to time on demand
of the Agent, reimburse the Agent for all costs and expenses (including, without
limitation, legal fees) together with VAT thereon incurred by it in connection
with the negotiation, preparation, execution and administration of each of the
Finance Documents and the completion of the transactions contemplated therein
and/or any amendment, variation or novation of, supplement to, or waiver or
consent in respect of, any of the Finance Documents, the cost of any appraisals,
inspections, verifications and audits of the Collateral or Group’s operation the
costs and expenses of forwarding loan proceeds, of the collection of all cheques
and other items of payment, of the establishment and maintenance of any
Receivables Account or other account and the costs and expenses of defending any
claims made or threatened against the Agent arising out of the transactions
contemplated hereby.

 
Enforcement Costs and Expenses
 
24.2  
BMUK shall, from time to time on demand of the Agent, reimburse the Agent, the
Security Trustee and each of the Lenders for all costs and expenses (including
legal fees and a reasonable estimate of the allocable cost of in-house counsel
and staff) together with VAT thereon incurred in or in connection with the
termination of this Agreement or the preservation and/or enforcement of any of
the rights of any of the Beneficiaries under any of the Finance Documents.

 
Stamp Duties
 
24.3  
BMUK shall (or shall procure that an Obligor shall) pay all stamp, registration
and other taxes to which any of the Finance Documents or any judgment given in
connection with any of the Finance Documents is or at any time may be subject
and shall, from time to time on demand of the Agent, indemnify the Agent and any
other Beneficiaries against any liabilities, costs, claims and expenses
resulting from any failure to pay or any delay in paying any such tax.

 
 
 

--------------------------------------------------------------------------------

 
Provisions Relating to Payments
 
24.4  
All payments to be made by BMUK (or any other Obligor) under this clause 24
shall be made whether or not any Loan is made or Letter of Credit or Guarantee
is issued under this Agreement.

 
Indemnity by Lenders
 
24.5  
If BMUK fails to perform any of its obligations under this Clause 24 (Costs,
expenses and stamp duties), each Lender shall (i) in the proportion borne by its
Outstandings to the aggregate of the Outstandings of all the Lenders; or (ii) if
there are no Outstandings, in the proportion borne by its Commitment to the
Total Commitments; or (iii) if there are no Outstandings and the Total
Commitments have been cancelled at such time, in the proportion borne by its
Commitment to the Total Commitments immediately before they were cancelled (in
each case determined, and as at such time as may be specified, by the Agent),
indemnify the Agent, the Security Trustee and the other Lenders against any loss
incurred by any of them as a result of such failure (save for any failure caused
by the gross negligence or wilful default of any such party) and BMUK shall
forthwith reimburse each Lender for any payment made by it pursuant to this
Clause 24.5 (Indemnity by Lenders).

 
 
25.  
CALCULATIONS AND EVIDENCE OF DEBT

 
Basis of Calculation
 
25.1  
Interest shall accrue from day to day and shall be calculated in the case of
sterling on the basis of a year of 365 days (or, in the case of dollars or
euros, 360 days or, in any case where market practice differs, in accordance
with market practice) and the actual number of days elapsed (not counting within
any Interest Period the last day of that Interest Period).  If the basis of
accrual of interest or any other amount expressed in this Agreement in respect
of sterling shall be inconsistent with any convention or practice in the London
Interbank Market for the basis of accrual of interest or any other amount in
respect of euro, such expressed basis shall be replaced by such convention or
practice with effect from the date (if any) of conversion of sterling into euro
in accordance with EMU legislation.

 
Failure to Supply Quotations
 
25.2  
In on any occasion a Reference Bank or a Lender fails to supply the Agent with a
quotation required of it under any provision of this Agreement, the rate for
which such quotation was required shall be determined from those quotations
which are supplied to the Agent.

 
Loan Accounts
 
25.3  
Each Lender shall maintain in accordance with its usual practice accounts
evidencing the amounts from time to time lent by and owing to it under this
Agreement.

 
Control Account
 
25.4  
The Agent shall maintain on its books a control account or accounts in which
shall be recorded (i) the amount of any Loan or unpaid sum made or arising under
this Agreement and each Lender’s share in such Loan or unpaid sum, (ii) the
amount of all principal, interest and other sums due or to become due from each
Borrower to each of the Lenders under this Agreement and each Lender’s share in
each such amount and (iii) the amount of any sum received or recovered by the
Agent under this Agreement and each Lender’s share in such amount.

 
Lenders’ Books and Records.
 
25.5  
Each Obligor agrees that the Agent’s and the Lenders’ books and records showing
all amounts from time to time lent by and owing to any of them under this
Agreement and the transactions pursuant to this Agreement and the other Finance
Documents shall be admissible in any action or proceeding arising therefrom, and
shall constitute prima facie proof thereof (in the absence of manifest error),
irrespective of whether any such obligations are also evidenced by any other
instrument.

 
 
 

--------------------------------------------------------------------------------

 
Monthly Statements
 
25.6  
The Agent will provide to BMUK a monthly statement of Loans, payments and other
transactions pursuant to this Agreement.  Such statement shall be deemed
correct, accurate, and binding on the Obligors and as an account stated (except
for reversals and reapplications of payments made as provided in Clause 20.7
(Refunding of Payments) and corrections of errors).

 
Certificates
 
25.7  
A certificate by the Agent or any other Finance Party as to any sum payable by
it under this Agreement or any other Finance Document shall, in the absence of
manifest error, be conclusive for the purposes of this Agreement and such
Finance Documents and prima facie evidence in any legal action or proceedings
arising out of or in connection with this Agreement or any other Finance
Documents.

 
Value Added Tax
 
25.8  
All consideration (including interest and fees) payable under a Finance Document
by the Borrower to a Beneficiary shall be deemed to be exclusive of any VAT.  If
VAT is chargeable, the Borrower shall pay to the Beneficiary (in addition to and
at the same time as paying the consideration) an amount equal to the amount of
that VAT.  Where a Finance Document requires the Borrower to reimburse a
Beneficiary for any costs or expenses, the Borrower shall also at the same time
pay and indemnify that Finance Party against all VAT incurred by that Finance
Party in respect of the costs and expenses.

 
 
26.  
THE AGENT, THE ARRANGER, THE SECURITY TRUSTEE AND THE LENDERS

 
Appointment
 
26.1  
Each Lender, the Arranger and the Security Trustee hereby appoints the Agent to
act as its agent in connection with this Agreement and the Agent and each of the
Lenders hereby appoints the Security Trustee to act as its trustee under and in
relation to the Security Documents pursuant to this Agreement and to hold the
Trust Property as trustee for the Beneficiaries on the trusts and other terms
contained in the Security Documents and each Beneficiary hereby irrevocably
authorises the Agent and the Security Trustee to exercise such rights, powers
and discretions as are specifically delegated to the Agent or, as the case may
be, the Security Trustee by the terms of this Agreement and the Security
Documents together with all such rights, powers and discretions as are
reasonably incidental thereto provided that the Agent may not begin any legal
action or proceeding in the name of a Lender without its consent.

 
Role of the Arranger
 
26.2  
Except as specifically provided in the Finance Documents, the Arranger has no
obligations of any kind to any other party under or in connection with any
Finance Document.

 
 
 

--------------------------------------------------------------------------------

 
Relationships
 
26.3  
The Agent in its capacity as such is agent for the Security Trustee and the
Lenders and shall not in any respect be the agent of any Borrower by virtue of
this Agreement.  Nothing in this Agreement shall constitute the Agent or the
Arranger a trustee or fiduciary for the Security Trustee, any Lender, any
Borrower or any other person.

 
Rights of the Agent and the Security Trustee
 
26.4  
Each of the Agent and the Security Trustee may:

 
26.4.1  
assume that any representation made by any Obligor in connection with any of the
Finance Documents is true, that no Event of Default has occurred and that no
Obligor is in breach of or default under its obligations under any of the
Finance Documents, in each such case unless it has actual knowledge or actual
notice to the contrary;

 
26.4.2  
assume that the Facility Office of each Lender is that set out under its name at
the end of this Agreement or, in the case of a Transferee, at the end of the
Transfer Certificate to which it is a party as Transferee or, in the case of a
Lender which is an assignee or other successor of another Lender or former
Lender, the office notified to the Agent by the assignee or other successor on
or before the date it becomes a Lender or, if the Agent has been notified by any
Lender of any change to its Facility Office in accordance with the terms of this
Agreement, that last notified to the Agent;

 
26.4.3  
engage and pay for the advice or services of any lawyers, accountants, surveyors
or other experts whose advice or services may to it seem necessary, expedient or
desirable and rely upon any advice so obtained;

 
26.4.4  
rely as to any matters of fact which might reasonably be expected to be within
the knowledge of an Obligor upon a certificate signed by or on behalf of that
Obligor;

 
26.4.5  
rely upon any communication, certificate, legal opinion or other document
believed by it to be genuine;

 
26.4.6  
refrain from exercising any right, power or discretion vested in it as agent or,
as the case may be, as trustee under any of the Finance Documents unless and
until instructed by the Majority Lenders as to whether or not such right, power
or discretion is to be exercised and, if it is to be exercised, as to the manner
in which it should be exercised and shall in all cases be fully protected when
acting, or refraining from acting, in accordance with instructions from the
Majority Lenders;

 
26.4.7  
refrain from acting in accordance with any instructions of the Majority Lenders
to protect or enforce the rights of any person under any of the Finance
Documents until it has been indemnified (or received confirmation that it will
be so indemnified) and/or secured to its satisfaction against any and all costs,
losses, expenses (including legal fees) and liabilities which it will or may
expend or incur in complying with such instructions;

 
26.4.8  
retain for its benefit and without liability to account any fee or other sum
receivable by it for its own account;

 
26.4.9  
accept deposits, lend money to, provide any advisory or other services to or
engage in any kind of banking or other business with any Group Company and, in
each case, may do so without liability to account.

 
 
 

--------------------------------------------------------------------------------

 
Obligations of the Agent and the Security Trustee
 
26.5  
Each of the Agent and the Security Trustee shall:

 
26.5.1  
promptly (or otherwise in accordance with the terms hereof) advise each Lender
of the contents of any notice or document received by it from any Obligor under
any of the Finance Documents in its capacity as Agent or, as the case may be,
Security Trustee, except that details of any such communication relating to a
particular Lender shall be advised to that Lender only;

 
26.5.2  
promptly notify each Lender of the occurrence of any Event of Default or any
default by any Obligor in the due performance of or compliance with its
obligations under any of the Finance Documents of which the Agent or, as the
case may be, the Security Trustee has actual knowledge or actual notice;

 
26.5.3  
subject to the foregoing provisions of this Clause 26 (The Agent, the Arranger,
the Security Trustee and the Lenders), (in the case of the Agent) act as agent
under this Agreement or (in the case of the Security Trustee) act as trustee for
the Beneficiaries in accordance with any instructions given to it by the
Majority Lenders or as this Agreement may require and shall be fully protected
in so doing.  Unless expressly provided otherwise in a Finance Document, any
instructions given by the Majority Lenders shall be binding on each of the
Beneficiaries;

 
26.5.4  
if so instructed by the Majority Lenders, refrain from exercising any right,
power or discretion vested in it in its capacity as Agent (under this Agreement)
or in its capacity as Security Trustee (under the Finance Documents);

 
26.5.5  
have only those duties, obligations and responsibilities, which it is hereby
acknowledged in the case of the Agent are only of a mechanical and
administrative nature, expressly specified in each of the Finance Documents to
which it is a party.

 
Exoneration
 
26.6  
None of the Agent, the Arranger or the Security Trustee nor any of their
respective personnel or agents shall be:

 
26.6.1  
responsible for the adequacy, accuracy, completeness or reasonableness of any
representation, warranty, statement, projection, assumption or information in
any information memorandum or similar document prepared in connection with any
proposed syndication of the Facilities, any Finance Document or any notice or
other document delivered under or in connection with any Finance Document;

 
26.6.2  
responsible for the execution, delivery, validity, legality, adequacy,
enforceability or admissibility in evidence of any Finance Document or any such
notice or other document;

 
26.6.3  
obliged to enquire as to the occurrence or continuation of a Default or Event of
Default or the performance or compliance by any Obligor with its obligations
under any Finance Documents;

 
26.6.4  
bound to account to any person for any sum or the profit element of any sum
received by it for its own account;

 
 
 

--------------------------------------------------------------------------------

 
26.6.5  
bound to disclose to any other person any information relating to any Obligor or
any Group Company, if such disclosure would or might in its opinion constitute a
breach of any law or regulation or be otherwise actionable at the suit of any
person.

 
Credit Assessment
 
26.7  
Each Lender confirms that it has itself been, and will continue to be, solely
responsible for making its own independent investigation and appraisal of the
business and operations, financial condition, prospects, creditworthiness,
status and affairs of each Borrower, each other Obligor and each Group Company
or any other person and has not relied, and will not at any time rely, on the
Agent, the Security Trustee or any other Lender:

 
26.7.1  
to check or enquire on its behalf into the adequacy, accuracy, completeness or
reasonableness of any representation, warranty, statement, projection,
assumption or information provided by any Obligor or any other person under or
in connection with any Finance Document or the transactions contemplated in any
Relevant Agreement (whether or not such information has been or is at any time
hereafter circulated to it by the Agent or the Security Trustee including any
contained in any information memorandum or similar document prepared in
connection with any proposed syndication of the Revolving Facility); or

 
26.7.2  
to assess or keep under review on its behalf the business and operations,
financial condition, prospects, creditworthiness, status or affairs of any
Borrower, other Obligor or Group Company or any other person.

 
The Agent and the Security Trustee as Lenders
 
26.8  
The Agent and the Security Trustee shall each have the same rights and powers
with respect to its Commitment and Outstandings (if any) as any other Lender and
may exercise those rights and powers as if it were not also acting as the Agent
or, as the case may be, the Security Trustee.

 
Indemnity
 
26.9  
Each Lender agrees that it shall, from time to time on demand of the Agent
and/or Security Trustee, indemnify the Agent and/or Security Trustee (to the
extent not reimbursed by BMUK or any other Obligor and without prejudice to any
liability of the Borrower under this Agreement) (i) in the proportion borne by
its Outstandings to the aggregate of the Outstandings of all the Lenders; or
(ii) if there are no Outstandings, in the proportion borne by its Commitment to
the Total Commitments; or (iii) if there are no Outstandings and the Total
Commitments have been cancelled at such time, in the proportion borne by its
Commitment to the Total Commitments immediately before they were cancelled (in
each case determined, and as at such time as may be specified, by the Agent),
against all costs, claims, expenses (including legal fees) and liabilities which
it may sustain or incur in connection with this Agreement or the performance of
its obligations and responsibilities under this Agreement save to the extent
that they are sustained or incurred by reason of the gross negligence or wilful
misconduct of the Agent or the Security Trustee or any of its personnel or
agents and BMUK shall (or shall procure that an Obligor shall) forthwith
reimburse each Lender for any payment made by it pursuant to this Clause 26.9
(Indemnity).

 
Resignation
 
26.10  
 

 
 
 

--------------------------------------------------------------------------------

 
Resignation
 
26.10.1  
Each of the Agent and the Security Trustee may following consultation with BMUK
and the Lenders resign its appointment under any of the Finance Documents at any
time by giving not less than thirty days’ notice in writing to that effect to
each of the other parties to this Agreement provided that such resignation shall
not become effective until a successor to the Agent or, as the case may be, the
Security Trustee has been appointed and accepted its appointment in accordance
with the following provisions of this Clause 26.10 (Resignation) and, in the
case of the Security Trustee, all necessary documents have been entered into to
ensure that the benefit of the Security Documents is held by such successor.

 
Appointment of Successor
 
26.10.2  
If the Agent or, as the case may be, the Security Trustee gives notice of its
resignation the Majority Lenders may appoint a successor. If the Majority
Lenders have not within sixty days after such notice of resignation appointed a
successor to the Agent or, as the case may be, the Security Trustee (which
shall, in either such case, be a reputable and experienced bank with an office
in London) which shall have accepted such appointment, the retiring Agent or, as
the case may be, Security Trustee shall have the right to appoint such a
successor itself.

 
Discharge
 
26.10.3  
If a successor to the Agent or, as the case may be, Security Trustee is
appointed under the provisions of this Clause 26.10 (Resignation) then the
retiring Agent or, as the case may be, retiring Security Trustee shall be
discharged from any further obligations under the Finance Documents but shall
remain entitled to the benefit of the provisions of this Clause 26 (Resignation)
and its successor and each of the other parties to this Agreement shall have the
same rights and obligations amongst themselves as they would have had if such
successor had been a party to this Agreement.

 
Disclosure
 
26.10.4  
The retiring Agent or, as the case may be, Security Trustee, shall make
available to its successor such documents and records and provide such
assistance as the successor may reasonably request for the purpose of performing
its functions under the Finance Documents.  Notwithstanding any provision in any
Finance Document to the contrary, neither the Agent nor the Security Trustee
shall be obliged to disclose to any person any confidential or other information
if the disclosure would or might in its reasonable opinion constitute a breach
of any law or fiduciary duty.

 
 
27.  
TRUSTEE PROVISIONS

 
Declaration of Trust
 
27.1  
The Security Trustee shall hold the Trust Property in trust for the benefit of
the Beneficiaries on the terms and subject to the conditions set out in this
Agreement and the terms of the other Finance Documents.  Each Beneficiary hereby
confirms its approval of the Finance Documents and any security created or to be
created pursuant thereto and hereby authorises, empowers and directs the
Security Trustee (by itself or such person(s) as it may nominate) to execute and
enforce the same as trustee (and whether or not expressly in the Beneficiaries’
names) on its behalf.

 
 
 

--------------------------------------------------------------------------------

 
Perpetuity Period
 
27.2  
The perpetuity period under the rule against perpetuities (if applicable) shall
be the period of eighty years from the date of this Agreement.

 
Sums Received by the Security Trustee
 
27.3  
Pending distribution under Clause 27.4 (Application of Sums Received), the
Security Trustee shall, if reasonably practicable, place any sum received,
recovered or held by it in respect of the Trust Property in an interest bearing
suspense account with a bank or financial institution in the name of or under
the control of the Security Trustee.  The interest paid on such account shall be
credited to the relevant account.

 
Application of Sums Received
 
27.4  
Subject to the other provisions of this Clause 27 (Trustee Provisions), the
Security Trustee shall apply all amounts standing to the credit of any account
referred to in Clause 27.3 (Sums Received by the Security Trustee) and any other
amounts realised pursuant to the exercise of any rights or powers it might have
pursuant to any of the Security Documents:

 
27.4.1  
first, in the payment of any costs, charges and expenses of or incidental to the
appointment of any Receiver pursuant to the Security Documents, the payment of
his remuneration and the payment and discharge of any other Expenses incurred by
or on behalf of the Receiver;

 
27.4.2  
secondly, in or towards payment of any debts or claims which are by statute
payable in preference to the Secured Obligations but only to the extent to which
such debts or claims have such preference;

 
27.4.3  
thirdly, in or towards payment and discharge pro rata of any Secured Obligations
then due, owing or incurred to the Security Trustee, in its capacity as Security
Trustee (and not in any other capacity) for its own account; and

 
27.4.4  
fourthly, in payment to the Agent to be applied by the Agent in or towards
payment and discharge of the balance of the Secured Obligations (if any) in
accordance with the provisions of Clause 20.10 (Order of Distribution) provided
that, when distributing sums in accordance with this Clause 27.4 (Application of
Sums Received), the Security Trustee will treat any contingent liability as an
actual liability and distribute to the party entitled thereto accordingly.  Any
such party receiving sums in respect of a contingent liability shall place such
sums on deposit with such bank (not being a bank entitled to exercise any right
of set-off or combination or consolidation of accounts or having the benefit of
any encumbrance over such deposit) and on such terms as the Security Trustee may
approve and, if such contingent liability shall fail to mature, shall return
such sums (together with any interest earned thereon) to the Security Trustee
for distribution in accordance with the terms of this Clause 27.4 (Application
of Sums Received).

 
Security Trustee’s Sole Right to Appropriate
 
27.5  
No Obligor shall have the right to appropriate any payment to, or other sum
received, recovered or held by, the Security Trustee in or towards payment of
any particular part of the Secured Obligations and the Security Trustee shall
have the exclusive right to appropriate any such payment or other sum as
provided in this Clause 27 (Trustee Provisions).

 
 
 

--------------------------------------------------------------------------------

 
Timing of Distribution
 
27.6  
Distributions by the Security Trustee shall be made at such times as the
Security Trustee in its absolute discretion determines to be as soon as is
reasonably practicable, having regard to all relevant circumstances, and the
Security Trustee shall have no liability whatsoever for any loss or damage which
any Beneficiary might sustain as a consequence of the timing of any such
distribution.

 
Date for Calculation of Secured Obligations
 
27.7  
For the purpose of any distribution by the Security Trustee, the Security
Trustee may, by notice to the Beneficiaries, fix a date (being not earlier than
the date of such notice) as at which the amount of the Secured Obligations are
to be calculated.

 
Certificate from Beneficiary
 
27.8  
For the purposes of determining the amount of any payment to be made to any
Beneficiary pursuant hereto the Security Trustee shall be entitled to call for
and rely upon (and it is the intention of the parties that the Security Trustee
shall rely upon) a certificate from the relevant Beneficiary of the amount and
nature of any amount due, owing or incurred to the relevant Beneficiary at the
date fixed by the Security Trustee for such purpose and as to such other matters
as the Security Trustee may deem necessary or desirable to enable it to make a
distribution.

 
Mistaken Payments
 
27.9  
If the Security Trustee makes any distribution contrary to any of the provisions
of this clause 27 or any distribution made by it otherwise transpires to have
been invalid or the Security Trustee and the person receiving such distribution
agree that it should be refunded, the recipient shall, to the extent that no
charge is thereby created, hold the proceeds of that distribution on trust to
repay to the Security Trustee forthwith on demand.  If the trust imposed by this
Clause 28.9 (Mistaken Payments) cannot be given effect to for whatever reason,
including the possible creation thereby of a charge, the relevant recipient
shall, if and when so requested by the Security Trustee, pay an amount equal to
the proceeds of that distribution required to be held on trust to the Security
Trustee.

 
Supplement to Trustee Acts 1925 & 2000
 
27.10  
By way of supplement to the Trustee Acts 1925 & 2000 it is expressly declared as
follows:

 
Experts
 
27.10.1  
the Security Trustee may, in relation to the Security Documents, act or rely
upon the opinion or advice of, or any information obtained from, any lawyer,
valuer, surveyor, broker, auctioneer, accountant or other expert commissioned by
the Security Trustee and shall not be responsible to anyone for any loss or
damage occasioned by so acting or relying.  Any such opinion, advice or
information may be sent or obtained by letter, fax, e-mail or otherwise and the
Security Trustee will not be liable to anyone for acting in good faith on any
opinion, advice or information purporting to be conveyed by such means even if
it contains some error or is not authentic or validly signed;

 
 
 

--------------------------------------------------------------------------------

 
Certificate of BMUK
 
27.10.2  
the Security Trustee may call for and may accept as sufficient evidence a
certificate of BMUK signed by any director of BMUK to the effect that any
particular dealing, transaction, step or thing is, in the opinion of such
director, suitable or expedient or as to any other fact or matter upon which the
Security Trustee may, in the exercise of any of its rights, powers or duties
hereunder, require to be satisfied and the Security Trustee need not call for
further evidence and will not be responsible to anyone for any loss or damage
occasioned by acting on any such certificate;

 
Interpretation of Security Documents
 
27.10.3  
the Security Trustee (as between itself and each of the Beneficiaries) shall
have full power to determine in good faith all questions and doubts arising in
relation to any of the provisions of the Security Documents and every such
determination, whether made upon such a question actually raised or implied in
the acts or proceedings of the Security Trustee, shall be conclusive and shall
(save for manifest error) bind the Security Trustee and each Beneficiary;

 
Title
 
27.10.4  
the Security Trustee shall accept without enquiry, requisition, objection or
investigation such title as any Borrower (or, as the case may be, any Obligor)
has to the Trust Property to the intent that the Security Trustee shall not in
any way be responsible for its inability to exercise any of its rights or powers
or duties hereunder or for any loss or damage thereby occasioned;

 
Perfection of security
 
27.10.5  
the Security Trustee shall not be liable for any failure, omission or defect in
perfecting any security created or purported to be created by or pursuant to any
of the Security Documents including (without prejudice to the generality of the
foregoing):

 
(a)  
failure to obtain any licence, consent or other authority for the execution,
delivery, validity, legality, adequacy, performance, enforceability or
admissibility in evidence of any of the Security Documents or any other
document;

 
(b)  
failure to effect or procure registration of or otherwise protect any security
created or purported to be created by or pursuant to any of the Security
Documents or any other document by registering under any applicable registration
laws in any territory, any notice, caution or other entry prescribed by or
pursuant to the provisions of the said laws;

 
(c)  
failure to take or require any of the Obligors to take any steps to render the
security created or purported to be created by or pursuant to any of the
Security Documents effective as regards any property outside England and Wales
or to secure the creation of any ancillary charge under the laws of any
territory concerned; or

 
(d)  
failure to call for delivery of documents of title to or require transfers,
legal mortgages, charges or other further assurances in relation to any of the
Trust Property;

 
Acts and omissions
 
27.10.6  
the Security Trustee shall not in fulfilling its duties and discharging its
responsibilities as Security Trustee be liable or responsible for any loss or
damage which may result from anything done or omitted to be done by it in
accordance with the provisions of the Security Documents;

 
 
 

--------------------------------------------------------------------------------

 
Compliance with laws
 
27.10.7  
the Security Trustee may refrain from doing anything which would or might in its
opinion be contrary to any law of any jurisdiction or any regulation or which
would or might otherwise render it liable to any person and may do anything
which is, in its absolute discretion, necessary to comply with any such law or
regulation;

 
Deposit of Security Documents
 
27.10.8  
the Security Trustee shall be at liberty to place all title deeds and other
documents certifying, representing or constituting the title to any of the Trust
Property for the time being in its hands in any safe deposit, safe or receptacle
selected by the Security Trustee or with any bankers or banking company
(including the Security Trustee or the Agent or any of the other Beneficiaries)
or company whose business includes undertaking the safe custody of documents or
solicitors or firm of solicitors, may pay all reasonable sums required to be
paid on account of or in respect of such deposit and may make any such
arrangements as it thinks fit for allowing any of the Obligors or their
respective lawyers or auditors access to or possession of such title deeds and
other documents when necessary or convenient and the Security Trustee shall not
be responsible for any loss incurred in connection with any such deposit, access
or possession;

 
Use of Nominees
 
27.10.9  
any investment of any part or all of the Trust Property may, at the discretion
of the Security Trustee, be made or retained in the names of nominees;

 
Delegation
 
27.10.10  
the Security Trustee may, whenever it thinks fit, delegate by power of attorney
or otherwise to any person or persons, or fluctuating body of persons, all or
any of the rights, powers, authorities and discretions vested in it by any of
the Finance Documents and such delegation may be made upon such terms and
subject to such conditions (including the power to sub-delegate) and subject to
such regulations as it may think fit and it shall not be bound to supervise, or
to be in any way responsible for any loss, liability, costs, charges or expenses
incurred by reason of any misconduct or default on the part of, any such
delegate or sub-delegate (other than as a result of its gross negligence or
wilful misconduct); and

 
Insurance
 
27.10.11  
without prejudice to any other provision of any of the Finance Documents, the
Security Trustee shall not be under any obligation to insure any of the Trust
Property or to require any other person to maintain any such insurance and shall
not be responsible for any loss or damage which may be suffered by any person as
a result of the lack of or inadequacy or insufficiency of any such insurance.

 
Registration as Joint Proprietor
 
27.11  
Each of the Beneficiaries hereby confirms and agrees that it does not wish to be
registered as the joint proprietor of any mortgage or charge created pursuant to
any Finance Document and accordingly authorises the Security Trustee to hold
such mortgage or charge in its sole name as agent and trustee for the
Beneficiaries and hereby requests the Land Registry to register the Security
Trustee as the sole proprietor of any such mortgage or charge.

 
 
 

--------------------------------------------------------------------------------

 
Relationship with the Beneficiaries
 
27.12  
The Security Trustee shall, for the purposes of the Finance Documents, be
entitled to deal with each of the Beneficiaries by dealing exclusively with the
Agent.

 
Indemnity Provisions
 
27.13  
The Security Trustee and every attorney, agent or other person appointed by it
under any of the Finance Documents may indemnify itself or himself out of the
Trust Property against all claims, demands, liabilities, proceedings, costs,
fees, charges, losses and expenses incurred by any of them in relation to or
arising out of the taking or holding of the Trust Property, the exercise or
purported exercise of the rights, trusts, powers and discretions vested in any
of them or any other matter or thing done or omitted to be done in connection
with any of the Finance Documents or pursuant to any law or regulation
(otherwise than as a result of its gross negligence or wilful misconduct).  Any
appointee referred to above may enjoy the benefit and enforce the terms of this
Clause 27.13 (Indemnity Provisions) in accordance with the provisions of the
Contracts (Rights of Third Parties) Act 1999.

 
Appointment of Additional Security Trustees
 
27.14  
The Security Trustee may at any time appoint any person (whether or not a trust
corporation) to act either as a separate trustee or as a co-trustee jointly with
it (i) if it considers such appointment to be in the interests of the
Beneficiaries or (ii) for the purposes of conforming to any legal requirements,
restrictions or conditions which the Security Trustee deems relevant for the
purposes hereof and the Security Trustee shall give prior notice to the Obligors
of any such appointment.  Any person so appointed shall (subject to the
provisions of the Finance Documents) have such powers, authorities and
discretions and such duties and obligations as shall be conferred or imposed on
such person by the instrument of appointment and shall have the same rights,
powers, discretions and benefits under the Finance Documents as the Security
Trustee.  Save where the contrary is indicated or unless the context otherwise
requires any reference in the Finance Documents to the Security Trustee shall be
construed as a reference to the Security Trustee and each such separate trustee
and co-trustee.  The Security Trustee shall have power in like manner to remove
any person so appointed.  Such remuneration as the Security Trustee may pay to
any person so appointed, and any costs, charges and expenses incurred by such
person in performing its functions pursuant to such appointment, shall for the
purposes hereof be treated as costs, charges and expenses incurred by the
Security Trustee in performing its function as trustee hereunder.

 
 
28.  
ASSIGNMENTS AND TRANSFERS

 
Benefit of Agreement
 
28.1  
This Agreement shall be binding upon and enure to the benefit of each of the
parties to it, any Transferee which becomes a party to it pursuant to a Transfer
Certificate and each of their respective successors and assigns.

 
Assignments and Transfers by an Obligor
 
 
 

--------------------------------------------------------------------------------

 
28.2  
No Obligor shall be entitled to assign or transfer all or any of its rights or
obligations under this Agreement.

 
Assignments and Transfers by Lenders
 
28.3  
 

 
28.3.1  
Any Lender may at any time with the prior written consent of the Agent and after
consultation with BMUK but without the prior written consent of BMUK or any
other party to this Agreement assign all or any of its rights under this
Agreement to any bank or financial institution which is a Qualifying Lender or
transfer in accordance with Clause 28.4 (Transfer Certificate) all or any of its
rights and obligations under this Agreement to any such Qualifying Lender.

 
28.3.2  
If any Lender assigns all or any of its rights under this Agreement in
accordance with Clause 28.3.1 then, unless and until the assignee has agreed
with the Agent, the Security Trustee and the other Lenders that it shall be
under the same obligations towards each of them as it would have been under if
it had been a party to this Agreement, the Agent, the Security Trustee and the
other Lenders shall not be obliged to recognise such assignee as having the
rights against each of them which it would have had if it had been a party to
this Agreement.

 
Transfer Certificate
 
28.4  
If any Lender wishes to transfer all or any of its rights and obligations under
this Agreement in respect of the whole or any part of any Commitment in respect
of the Revolving Facility and/or its Outstandings as contemplated in Clause
28.3.1, then such transfer may be effected by the delivery to the Agent of a
duly completed and duly executed Transfer Certificate but only if it relates to
its Commitment and/or its Outstandings in respect of all the Facilities in which
it is participating at that time.  Subject to Clause 28.5 (Acceptance and
Delivery of Transfer Certificates), the Agent shall, on receipt of such
certificate, countersign it and subject to the terms of that Transfer
Certificate and on the date specified in that Transfer Certificate:

 
28.4.1  
each Obligor and the relevant Lender shall, to the extent provided in such
Transfer Certificate, each be released from further obligations to each other
under this Agreement and their respective rights against each other shall be
cancelled (such rights and obligations being referred to in this Clause 28
(Assignments and Transfers) as “discharged rights and obligations”);

 
28.4.2  
each Obligor and the Transferee party to the relevant Transfer Certificate shall
each assume obligations towards, and acquire rights from, each other which
differ from the discharged rights and obligations only insofar as such Obligor
and the Transferee have assumed and acquired the same in place of such Obligor
and that Lender;

 
28.4.3  
the Transferee and the other parties to this Agreement (other than the Obligor)
shall acquire the same rights and assume the same obligations between themselves
as they would have acquired and assumed had such Transferee been an original
party to this Agreement as a Lender with the rights and obligations acquired or
assumed by it as a result of such transfer (and, to that extent, the transferor
Lender and such other parties shall each be released from further obligations to
each other).

 
Acceptance and Delivery of Transfer Certificates
 
28.5  
The Agent shall not be obliged to accept any Transfer Certificate received by it
under this Agreement on any day on or after the receipt by it of a Utilisation
Notice and prior to the making of the relative Loan or issue of the relevant
Letter of Credit or Guarantee. Further, the Agent shall not be obliged to accept
a Transfer Certificate unless the Lender delivering that Transfer Certificate
has also delivered to the Agent and the Receivables Purchaser a duly signed and
dated substitution certificate (as provided for in the funding agreement to be
entered into between the Lenders and the Receivables Purchaser) in connection
with the Invoice Discounting Agreements in form and substance satisfactory to
the Agent and the Receivables Purchaser pursuant to which it agrees, amongst
other things, to participate through its Facility Office in all Prepayments and
other payments to be made by the Receivables  Purchaser under the applicable
Invoice Discounting Agreement in the proportion which its Commitment bears to
the Total Commitments immediately prior to the making of such Prepayments or
other payment. Subject thereto the Agent shall promptly deliver a copy of any
Transfer Certificate received by it to BMUK.

 
 
 

--------------------------------------------------------------------------------

 
Reliance on Transfer Certificates
 
28.6  
The Agent shall be fully entitled to rely on any Transfer Certificate delivered
to it in accordance with the provisions of this Clause 28 (Assignments and
Transfers) which is complete and regular on its face as regards its contents and
purportedly signed on behalf of the Lender and the Transferee and shall have no
liability or responsibility to any party as a consequence of placing reliance on
and acting in accordance with any such Transfer Certificate.

 
Register of Assignments, Transfers and Fees
 
28.7  
 

 
Register
 
28.7.1  
The Agent shall (on behalf of the Lenders) maintain at its address for the
service of notices as specified in Clause 32 (Notices) a register in which the
Agent shall, as soon as practicable following the date of this Agreement and
thereafter on each business day following receipt by it of any Transfer
Certificate duly completed in accordance with the provisions of this Clause 28
(Assignments and Transfers) or any certificate signed on behalf of each Lender
assigning any of its rights hereunder and the person to whom such rights are to
be assigned (provided the provisions of Clause 28.3 (Assignments and Transfers
by Lenders) have been complied with) and in each such case incorporating the
administrative details of the Transferee or assignee, record (where appropriate
in place of the corresponding details relating to the transferor or assigning
Lender) the names, interests and administrative details from time to time of the
Lenders having rights and/or obligations under this Agreement.  The Agent shall
make the register available for inspection by any party to this Agreement during
normal banking hours upon receipt by the Agent of reasonable prior notice to
that effect.

 
Fees
 
28.7.2  
On the date upon which the transfer or assignment takes effect in accordance
with the terms of this Agreement and, as the case may be, any Transfer
Certificate or assignment documents, the Transferee named in the Transfer
Certificate or the relevant assignee shall pay to the Agent for its own account
a transfer fee of £2000.

 
Change of Facility Office
 
28.8  
Any Lender may at any time change its Facility Office in relation to its
Commitment and/or Outstandings by notifying the Agent of the address and fax
details of such new office.

 
Disclosure of Information
 
28.9  
The Agent, the Security Trustee or any Lender may (on a confidential basis)
disclose to any actual or potential assignee, Transferee, sub-participant or
other person who may otherwise enter into or be proposing to enter into
contractual relations with the Agent, the Security Trustee or such Lender (as
the case may be) in relation to this Agreement such information about any
Borrower, any other Obligor or any other person as it thinks fit.

 
 
 

--------------------------------------------------------------------------------

 
Increased Payments following Assignment or Transfer
 
28.10  
If at the time of, or immediately after, any assignment or transfer by a Lender
or any change in its Facility Office, circumstances are such that any Obligor
would be obliged to pay to an assignee, Transferee (or, in the case of a change
of Facility Office, the relevant Lender) under Clause 10 (Taxes) or 11
(Increased Costs) any sum in excess of the sum (if any) which it would have been
obliged to pay to that Lender under the relevant clause in the absence of that
assignment, transfer or change, that Obligor shall not be obliged to pay that
excess.

 
 
29.  
TERM AND TERMINATION

 
Expiry of Agreement
 
29.1  
This Agreement shall expire on the Termination Date unless earlier terminated in
accordance with the terms of this Agreement.

 
Rights to Terminate
 
29.2  
BMUK may terminate this Agreement at any time prior to the Termination Date if:

 
29.2.1  
it gives the Agent sixty (60) days prior written notice of termination;

 
29.2.2  
it has paid and performed in full all its obligations hereunder on or prior to
the effective date of termination; and

 
29.2.3  
it pays the Agent, on or prior to the effective date of termination, and in
addition to any other prepayment premium required hereunder and any amounts
required by Clauses 19.1 (General Indemnities) and 19.2 (Break Costs):

 
(a)  
0.75% of the aggregate on such date of the Maximum Revolving Credit Line, if
such termination is made on or prior to the first Anniversary Date;

 
(b)  
0.5% of the aggregate on such date of the Maximum Revolving Credit Line, if such
termination is after the first Anniversary Date but on or prior to the second
Anniversary Date; and

 
(c)  
0.25% of the aggregate on such date of the Maximum Revolving Credit Line, if
such termination is at any time after the second Anniversary Date but on or
prior to the date falling two months before the third Anniversary Date.

 
PROVIDED THAT no fee shall be payable under this Clause 29.2.3 if this Agreement
is terminated by the Revolving Facility being refinanced through a
securitisation arranged by Bank of America, National Association.
 
 
 

--------------------------------------------------------------------------------

 
Effect of Termination
 
29.3  
Upon the effective date of termination of this Agreement for any reason
whatsoever, the Loans, all unpaid accrued interest or fees and any other sum
then payable under this Agreement shall become immediately due and payable, the
Commitment and the Available Commitment of each Lender shall be reduced to nil
and each relevant Borrower shall immediately arrange for the cancellation of
each Guarantee or Letter of Credit then outstanding and shall deposit with the
Security Trustee with respect thereto a Supporting Letter of Credit or cash in
the same manner as contemplated in Clause 6.14 (Supporting Letter of Credit;
Cash Collateral). Notwithstanding the termination of this Agreement, until all
such sums are paid and performed in full, the Agent and the Lenders shall retain
all their rights and remedies hereunder and under all other Finance Documents.

 
 
30.  
AMENDMENTS, WAIVERS AND REMEDIES

 
Amendments
 
30.1  
Subject to the proviso to this Clause 30.1 (Amendments), the Agent may if
authorised by the Majority Lenders in writing (or to the extent expressly
authorised by the other provisions of this Agreement or any other document
entered into pursuant to this Agreement) on behalf of the Lenders amend or vary
the terms of or waive breaches of or defaults under, or otherwise excuse
performance of any provision of, or grant consents under, this Agreement or any
such other document.  Any amendment, variation, waiver, release or consent
authorised under this Clause 30.1 (Amendments) and which is effected by the
Agent must be in writing and may be given subject to such conditions as the
person giving it may specify and shall be binding on all the parties to this
Agreement and the Agent shall be under no liability in respect thereof provided
that the consent of all the Lenders in writing shall be required in respect of:

 
30.1.1  
any increase in the Total Commitments or change in the Termination Date;

 
30.1.2  
any extension of the date for, or alteration in the amount or currency of, any
payment of principal, interest, fee or other amounts payable under this
Agreement;

 
30.1.3  
any change in the rate at which interest is payable under this Agreement;

 
30.1.4  
the definition of “Majority Lenders”;

 
30.1.5  
any release or deferment of the granting or perfecting of an encumbrance or any
of the Collateral except in connection with any permitted disposal of Equipment
or any disposal permitted under Clause 16.3.2 (Disposals)) or any Security
Interest or any guarantee or similar undertaking provided by any person;

 
30.1.6  
this Clause 30.1 (Amendments),

 
and, in respect of a Bank Product, the consent of BofA and the other party to
that Bank Product alone shall be required in respect of any amendment,
variation, waiver, release or consent in respect of that Bank Product.
 
Waivers
 
30.2  
No failure to exercise, nor any delay in exercising, on the part of the Agent,
the Security Trustee or any Lender, any right or remedy under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right or remedy prevent any further or other exercise of such right or
remedy or the exercise of any other right or remedy.  The rights and remedies
provided in this Agreement are cumulative and not exclusive of any rights or
remedies provided by law.

 
 
 

--------------------------------------------------------------------------------

 
 
31.  
PARTIAL INVALIDITY

 
If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction:
 
(a)  
it shall be ineffective only to that extent, without invalidating the remainder
of such Finance Document(s); and

 
(b)  
neither the legality, validity or enforceability of such provision under the law
of any other jurisdiction will in any way be affected or impaired thereby.

 
 
32.  
NOTICES

 
General
 
32.1  
Any demand, notice or other communication or document to be made or delivered
under or in connection with the Finance Documents shall be made or delivered by
fax or otherwise in writing and shall be treated as having been served if served
in accordance with Clause 32.2 (Mode of Service).  Each demand, notice,
communication or other document to be made on or delivered to any party to the
Finance Documents may (unless that other person has by 10 business days’ written
notice to the other specified another address or fax number) be made or
delivered to that other person at its registered office or the address or fax
number (if any) set out under its name at the end of this Agreement or, in the
case of a Transferee, at the end of the Transfer Certificate to which it is a
party as Transferee or, in the case of a Lender which is an assignee or other
successor of another Lender or former Lender, as notified to the Agent by the
assignee or other successor on or before the date it became a Lender.

 
Mode of Service
 
32.2  
Any demand, notice, communication or other document to be made or delivered from
or to an Obligor shall be delivered to, by or through the Agent.  Subject
thereto, service of any demand, notice or other communication or document to be
made or delivered under the Finance Documents may be made:

 
32.2.1  
by leaving it at the address for service referred to in Clause 32.1 (General);

 
32.2.2  
by sending it by pre-paid first class letter (or by airmail if to or from an
address outside the United Kingdom) through the post to the address for service
referred to in Clause 32.1 (General); or

 
32.2.3  
by fax to the fax number of the recipient and so that any fax shall be deemed to
be in writing and, if it bears the signature of the server or its authorised
representative or agent, to have been signed by or on behalf of the server.

 
Deemed Service
 
32.3  
 

 
32.3.1  
Any notice or other communication or document from an Obligor (or Idea on its
behalf) shall be irrevocable and shall not be effective until its actual receipt
by the Agent.  Any other notice, demand or other communication or document shall
be served or treated as served at the following times:

 
 
 

--------------------------------------------------------------------------------

 
(a)  
in the case of service personally or in accordance with Clause 32.2.1, at the
time of such service;

 
(b)  
in the case of service by post, at 9.00 a.m. on the working day next following
the day on which it was posted or, in the case of service to or from an address
outside the United Kingdom, at 9.00 a.m. on the fourth day following the day on
which it was posted; and

 
(c)  
in the case of service by fax, if sent before 9.00 am on a working day, at 11.00
a.m. on the same day, if sent between 9.00 a.m. and 5.30 p.m. on a working day,
two hours after the time of such sending or, if sent after 5.30 p.m. on a
working day or on a day other than a working day, at 9.00 a.m. on the next
following working day.

 
32.3.2  
For the purposes of this Clause 32 (Notices) the term “working day” shall mean a
day (other than a Saturday or Sunday) upon which the recipient of any demand,
notice, communication or other document is normally open for business in the
country of its address for service referred to in Clause 32.1 (General) and
references to any time of day shall be construed as references to the time of
day on such working day in that country.

 
Proof of Service
 
32.4  
In proving service of any demand, notice, communication or other document
served:

 
32.4.1  
by post, it shall be sufficient to prove that such demand, notice, communication
or other document was correctly addressed, full postage paid and posted;  and

 
32.4.2  
by fax, it shall be sufficient to prove that the fax was followed by such
machine record as indicates that the entire fax was sent to the relevant number.

 
 
33.  
COUNTERPARTS

 
Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.
 
 
34.  
DUTCH PARALLEL DEBT

 
Without prejudice to the provisions of this Agreement and for the purpose of
ensuring and preserving the validity and continuity of the security rights
granted and to be granted by any of the Obligors under or pursuant to the
Security Documents, each of the Beneficiaries hereby acknowledges and consents
to BMEBV and to any other Obligor incorporated or established under the laws of
the Netherlands (each, a “Dutch Obligor”) that are at any time party to any
Security Document, undertaking to pay to Bank of America, National Association,
acting in its capacity as Security Trustee, amounts (i) equal to the amounts due
from time to time by the Obligors to the Beneficiaries in respect of the Secured
Obligations and (ii) due and payable at the same time as the corresponding
amounts in respect of the Secured Obligations are or shall be due and payable
(such payment undertaking and the obligations and liabilities resulting
therefrom being, the “Parallel Debt”).  The Beneficiaries hereby agree that the
Parallel Debt is a claim of Bank of America, National Association (in its
capacity as Security Trustee) which is independent and separate from, and
without prejudice to, the claims of Beneficiaries in respect of the Secured
Obligations, and is not a claim which is held jointly with the Beneficiaries
provided that, to the extent any amounts are paid to Bank of America, National
Association under the Parallel Debt or that Bank of America, National
Association otherwise receives moneys in payment of the Parallel Debt, the total
amount due and payable in respect of the Secured Obligations shall be decreased
as if the said amounts were received directly in payment of the outstanding
Secured Obligations.  Bank of America, National Association, acting in its
capacity as Security Trustee, hereby agrees to transfer to the Agent for the
benefit of the Beneficiaries all proceeds that it receives or recovers from any
Dutch Obligor in connection with any enforcement action taken under or pursuant
to any Security Document.
 
 
 
 

--------------------------------------------------------------------------------

 
35.  
LAW AND JURISDICTION

 
Law
 
35.1  
This Agreement shall be governed by, and construed in accordance with, English
law.

 
Jurisdiction
 
35.2  
 

 
Submission
 
35.2.1  
Each Obligor irrevocably agrees for the benefit of the other parties hereto that
the courts of England shall have jurisdiction to hear and determine any suit,
action or proceeding, and to settle any disputes, which may arise out of or in
connection with this Agreement and, for such purposes, irrevocably submits to
the jurisdiction of such courts.

 
Forum
 
35.2.2  
Each Obligor irrevocably waives any objection which it might now or hereafter
have to the courts referred to in Clause 35.2.1 (Submission) being nominated as
the forum to hear and determine any suit, action or proceeding, and to settle
any disputes, which may arise out of or in connection with this Agreement and
agrees not to claim that any such court is not a convenient or appropriate
forum.

 
Service of process
 
35.2.3  
BMEH, BMEP and BMEBV each agree that the process by which any suit, action or
proceeding is begun may be served on it by being delivered in connection with
any suit, action or proceeding in England, to BMUK at its registered office for
the time being.

 
Other competent jurisdictions
 
35.2.4  
The submission to the jurisdiction of the courts referred to in Clause 35.2.1
(Submission) shall not (and shall not be construed so as to) limit the right of
the other parties hereto, or any of them, to take proceedings against any
Obligor in any other court of competent jurisdiction nor shall the taking of
proceedings in any one or more jurisdictions preclude the taking of proceedings
in any other jurisdiction, whether concurrently or not.

 
 
 

--------------------------------------------------------------------------------

 
Consent to enforcement
 
35.2.5  
Each Obligor hereby consents generally in respect of any legal action or
proceeding arising out of or in connection with this Agreement to the giving of
any relief or the issue of any process in connection with such action or
proceeding including, without limitation, the making, enforcement or execution
against any property whatsoever (irrespective of its use or intended use) of any
order or judgment which may be made or given in such action or proceeding.

 
AS WITNESS the hands of the duly authorised representatives of the parties
hereto the day and year first before written.
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
LENDERS AND COMMITMENTS
 
Lender
Commitment (£)
Bank of America, National Association
50,000,000
Lloyds TSB Commercial Finance Limited
20,000,000
The Governor and Company of the Bank of Ireland Trading as Bank of Ireland
Commercial Finance
6,000,000
Total
76,000,000



 


 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2
 
CONDITIONS PRECEDENT
 
 
[Note: this Schedule reflects the conditions precedent under the Agreement at
the time it was originally entered into. It does not reflect subsequent
documentation delivered pursuant to the Supplemental Agreements.]

 
A           Original documents to be collected by the Agent
 
1.  
A certificate dated in the form appearing in Schedule 3 duly executed by each
Obligor with all required enclosures.

 
2.  
The Debenture duly executed by each Obligor and all other documents to be
delivered pursuant thereto and notice of the assignment of each of its
Receivables Accounts and of the Policies (as therein defined) having been given
to, and acknowledged by, the bank at which each such Receivables Account is to
be maintained or, as appropriate, by the relevant broker or insurer with which
or through whom such Policy is placed.

 
3.  
All share certificates in respect of shares held by each Obligor and charged
pursuant to the Debenture together with instruments of transfer endorsed in
blank as required by the terms of the Debenture.

 
4.  
Confirmation from BMUK that the terms of all contracts or arrangements under
which Inventory is supplied to the Trading Companies on reservation of title
terms have not been amended since completion of the review thereof by the Agent
during the July/August 2002  audit.

 
5.  
Utilisation Notice in respect of the first Revolving Loan and any Swingline Loan
in substantially the form set out in Schedule 4 duly executed by the relevant
Borrower.

 
6.  
Policies of insurance, including credit insurance, acceptable to the Agent with
the name of the Security Trustee endorsed as loss payee in respect of such
policies as may be specified by the Agent and acknowledgements of assignment in
satisfactory terms signed by underwriters of the insurance policies assigned by
the Obligors pursuant to the Debenture.

 
7.  
In relation to each Obligor, details of each of its clearing accounts and each
(if any) of its Receivables Accounts.

 
8.  
An opinion of Dutch counsel addressed to the Agent as to, among other matters,
the entry into and performance by BMEP and BMEBV of the Finance Documents to
which they are a party and legal, valid, binding and enforceable nature of their
respective obligations thereunder.

 
9.  
The Pro-Forma Balance Sheet of BMEP.

 
10.  
The Latest Projections.

 
11.  
The Priority Agreement duly executed by the parties thereto.

 
12.  
A Warranty (in terms satisfactory to the Agent) by BMUK as to the value of the
Inventory and the Accounts of the Trading Companies as at the Closing Date.

 
13.  
A report by BMUK showing, in relation to the Trading Companies, details of
monthly ageings of accounts receivable, monthly ageings of accounts payable and
details of all preferential creditors and of cash, if any, at bank as at 31
October 2002.

 
14.  
An undertaking issued by The Royal Bank of Scotland plc in favour of the
Security Trustee agreeing, on the terms and conditions therein set out, to
effect a daily cash sweep to the Security Trustee of all amounts standing to the
credit of the account therein described.

 
B           Evidence
 
1.  
Evidence as to the discharge of all indebtedness and financing facilities (other
than Permitted Indebtedness) (including, without limitation, the discharge in
full of the Existing Facilities) of and encumbrances (other than Permitted
Encumbrances) over the assets of, any Group Company which may exist at the date
of this Agreement including, without limitation, all encumbrances created by any
Group Company in favour of National Westminster Bank Plc or The Royal Bank of
Scotland Commercial Services Limited or any of their Affiliates other than the
legal mortgage dated 31 October 2000 created by Bell Microproducts Limited over
the Chessington Property in favour of the existing Chessington Mortgagee.

 
2.  
BMUK shall have paid (to the extent then payable) all fees payable on the date
of this Agreement including all fees and expenses of the Agent’s legal advisers
in connection with any of the Finance Documents and the transactions
contemplated thereby.

 
3.  
The Agent being satisfied that the ageing profile and turnover of Accounts and
Inventory has not deteriorated as against their ageing profile and turnover at
the time of the audit thereof by the Agent.

 
4.  
There shall have occurred no material adverse change in the business or
financial condition of any Borrower, any Obligor or the Group (taken as a whole)
or in the Collateral since the date of the Pro Forma Balance Sheet and the Group
has met the financial performance projections contained in the Latest
Projections, and the Agent has received a certificate of BMUK’s chief executive
officer to such effect.

 
5.  
After taking into account any Revolving Loans or Swingline Loans to be made on
the Closing Date and any Letters of Credit or Guarantees issued or to be issued
on the Closing Date and with all the obligations of the Borrowers being current
there shall be remaining an Available Revolving Facility Amount of at least
£5,000,000.

 
6.  
Evidence satisfactory to the Agent that there has been no change to the legal
structure of Group since 1 June 2002 and that the Adjusted Tangible Net Worth of
BMEP is not less than EUR18,467,000.

 
7.  
Evidence that BMUK has agreed to act as the agent of BMEP and BMEBV for the
service of process in England.

 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3
 
FORM OF OBLIGOR'S CERTIFICATE
 


 
From:
[Obligor’s name and address]
 
   
To:
Bank of America, National Association
 
Business Capital, Portfolio Management
 
5 Canada Square
 
London, E14 5AQ
 
as Agent for and on behalf of the Lenders
   
Attention:
Lee Masters

 
Credit Agreement dated 2 December 2002 and made between, among others, Ideal
Hardware Limited and Bell Microproducts Europe Export Limited as Original
Borrowers, Bank of America, National Association as Agent, Arranger, Issuer,
Swingline Lender and Security Trustee and the Lenders named therein (as amended
from time to time the “Credit Agreement”).
 
This certificate is provided for the purposes of the Credit Agreement.  Unless
stated otherwise, terms defined in the Credit Agreement shall have the same
meanings in this certificate.  We [                      ], and
[                      ], the secretary and a director respectively of the
[relevant Obligor] hereby certify that:
 
1
The copy or copies delivered herewith:
1.1
of the memorandum and articles of association, certificate of incorporation and
certificate(s) of incorporation on change of name (if any) of [relevant Obligor]
marked “A”;
1.2
of a resolution of the board of directors of [relevant Obligor] approving the
execution and delivery of the Finance Documents to which it is party and the
performance of its obligations thereunder and authorising a named person or
persons to sign such Finance Documents and any documents to be delivered by
[relevant Obligor] pursuant thereto marked “B”;
1.3
marked “C”, being copies of each law, decree, consent, licence, approval,
registration or declaration as is, in the opinion of local counsel to the Agent,
necessary to render the Finance Documents to which it is a party valid, legally
binding and enforceable and to make each of them admissible in evidence in
England and Wales and, if different, the [relevant Obligor’s] jurisdiction of
incorporation and any jurisdiction in which any of its assets may be situated
and to enable [relevant Obligor] to perform its obligations under such Finance
Documents;
1.4
[marked “D”, being copies of each Environmental Licence held by [relevant
Obligor];]
1.5
[marked “E”, being copies of each policy of insurance maintained by each
Borrower and  each other [Obligor] [Group Company];]*
1.6
[marked “F” are copies of each of the Material Contracts as may be required by
the Agent;  and]*
1.7
[of the register of members and directors and secretary of [relevant Obligor]
marked “G”],
are in each such case true, complete and up to date copies of the originals.
2
The persons whose names are listed below have been authorised on behalf of the
[relevant Obligor], and pursuant to the board resolution described above to
execute the Finance Documents to which [relevant Obligor] is party and any
documents or notices to be delivered by [relevant Obligor] pursuant thereto and
the signatures set opposite their names are their true signatures:

 
Name of
Signatory                                                                Signature
 
…………………………….                                                                …………………………….
 
…………………………….
 
…………………………….                                                                …………………………….
 
…………………………….
 
…………………………….                                                                …………………………….
 
…………………………….
 
…………………………….                                                                …………………………….
 
…………………………….
 


 
...............................................                                                              ...............................................
 
Secretary
 
Name:                                                      Date
 
...............................................                                                              ...............................................
 
Director
 
Name:                                                      Date
 


 
[relevant Obligor]
 
*BMUK’s certificate only
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4
 
FORM OF UTILISATION NOTICE
 


 
From:           [relevant Borrower]


To:           Bank of America, National Association
Business Capital, Portfolio Management
5 Canada Square
London, E14 5AQ
as Agent for and on behalf of the Lenders
 
Dear Sirs,
 
1
We refer to the agreement (as from time to time amended, varied, supplemented,
novated or replaced, the “Credit Agreement”) dated 2 December 2002 and made
between, among others, ourselves as Borrower, yourselves as the Agent, Arranger
and Security Trustee and the Lenders therein referred to.  Terms defined in the
Credit Agreement have the same meanings in this notice.

 
2
We hereby give you irrevocable and unconditional notice that, pursuant to the
Credit  Agreement and on [date of proposed Loan/issue of Letter of Credit/issue
of Guarantee], we wish to:

 
2.1
borrow a Swingline Loan [in the amount of £      ] [in the Original Sterling
Amount of £       ] [in [specify agreed Foreign Currency]];

 
2.2
borrow a [Alternative Rate for the month during which such interest
accrues/LIBOR] Revolving Loan [in the amount of £      ] [in the Original
Sterling Amount of £       ] [in [specify agreed Foreign Currency]] having an
initial Interest Period of [     ] months;

 
2.3
[have a Letter of Credit issued in favour of [                      ] for
[£               /other currency amount] maturing not later than
[                         ] and in respect of [specify details]];

 
2.4
[have a Guarantee issued in favour of [                      ] for
[£                      /other currency amount] maturing not later than
[                               ] and in respect of [specify details]],

 
[in each case] upon the terms and subject to the conditions contained in the
Credit Agreement.
 
3
We confirm that, as at today’s date, the representations set out in clauses 14.1
and 14.2 of the Credit Agreement are true and that no Default has occurred or is
foreseen by us.

 
Yours faithfully,
 
....................................
 
for and on behalf of
 
[Borrower]
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5
 
MANDATORY COST FORMULAE
 
1  
The Mandatory Cost is an addition to the interest rate to compensate Lenders for
the cost of compliance with (a) the requirements of the Bank of England and/or
the Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank.

 
2  
On the first day of each Interest Period (or as soon as possible thereafter) the
Agent shall calculate, as a percentage rate, a rate (the “Additional Cost Rate”)
for each Lender, in accordance with the paragraphs set out below.  The Mandatory
Cost will be calculated by the Agent as a weighted average of the Lenders’
Additional Cost Rates (weighted in proportion to the percentage participation of
each Lender in the relevant Loan) and will be expressed as a percentage rate per
annum.

 
3  
The Additional Cost Rate for any Lender lending from a Facility Office in a
participating member state will be the percentage notified by the Lender to the
Agent.  This percentage will be certified by that Lender in its notice to the
Agent to be its reasonable determination of the cost (expressed as a percentage
of that Lender’s participation in all Loans made from that Facility Office) of
complying with the minimum reserve requirements of the European Central Bank in
respect of loans made from that Facility Office.

 
4  
The Additional Cost Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Agent as follows:

 
4.1  
in relation to a sterling
Loan:                                                        

 
AB + C(B – D) + E x 0.01
 per cent. per annum.
100 – (A+C)



 
4.2  
in relation to a Loan in any currency other than sterling:

 
E x 0.01
 per cent. per annum.
300



 
 
Where:

A
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.
B
is the percentage rate of interest (excluding the Margin and the Mandatory Cost
and, if the Loan is an unpaid sum, the additional rate of interest specified in
clause 18.3) payable for the relevant Interest Period on the Loan.
C
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.
D
is the percentage rate per annum payable by the Bank of England to the Agent on
interest bearing Special Deposits.
E
is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Agent as being the average of the most recent rates of
charge supplied by the Reference Banks to the Agent pursuant to paragraph 7
below and expressed in pounds per £1,000,000.

5  
For the purposes of this Schedule:

 
 
“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England.

 
 
 “Fees Rules” means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits; and

 
 
“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit Acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate; and

 
 
“Tariff Base” has the meaning given to it, and will be calculated in accordance
with, the Fees Rules.

 
6  
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (ie 5 per cent will be included in the formula as 5 and
not as 0.05).  A negative result obtained by subtracting D from B shall be taken
as zero.  The resulting figures shall be rounded to four decimal places.

 
7  
If requested by the Agent, each Reference Bank shall, as soon as practicable
after publication by the Financial Services Authority, supply to the Agent the
rate of charge payable by that Reference Bank to the Financial Services
Authority pursuant to the Fees Rules in respect of the relevant financial year
of the Financial Services Authority (calculated for this purpose by that
Reference Bank as being the average of the Fee Tariffs applicable to that
Reference Bank for that financial year) and expressed in pounds per £1,000,000
of the Tariff Base of that Reference Bank.

 
8  
Each Lender shall supply any information required by the Agent for the purpose
of calculating its Additional Cost Rate.  In particular, but without limitation,
each Lender shall supply the following information in writing on or prior to the
date on which it becomes a Lender:

 
(a)  
its jurisdiction of incorporation and the jurisdiction of its Facility Office;
and

 
(b)  
any other information that the Agent may reasonably require for such purpose.

 
Each Lender shall promptly notify the Agent in writing of any change to the
informationprovided by it pursuant to this paragraph.
 
9  
The percentages or rates of charge of each Lender for the purpose of A, C and E
above shall be determined by the Agent based upon the information supplied to it
pursuant to paragraph 7 above and on the assumption that, unless a Lender
notifies the Agent to the contrary, each Lender’s obligations in relation to
cash ratio deposits, Special Deposits and the Fees Regulations are the same as
those of a typical bank from its jurisdiction of incorporation with a Facility
Office in the same jurisdiction as its Facility Office.

 
10  
The Agent shall have no liability to any person if such determination results in
an Additional Cost Rate which over or under compensates any Lender and shall be
entitled to assume that the information provided by any Lender pursuant to
paragraphs 3 and 7 above is true and correct in all respects.

 
11  
The Agent shall distribute the additional amounts received as a result of the
Mandatory Cost to the Lenders on the basis of the Additional Cost Rate for each
Lender based on the information provided by each Lender pursuant to paragraphs 3
and 7 above.

 
12  
Any determination by the Agent pursuant to this Schedule is in relation to a
formula, the Mandatory Cost, an Additional Cost Rate or any amount payable to a
Lender shall,  in the absence of manifest error, be conclusive and binding on
all parties to this Agreement.

 
13  
The Agent may from time to time, after consultation with BMUK and the Lenders,
determine and notify all parties any amendments which are required to be made to
this Schedule in order to comply with any change in law, regulation or any
requirements form time to time imposed by the Bank of England, the Financial
Services Authority or the European Central Bank (or, in any case, any other
authority which replaces al or any of its functions) and any such determination
shall, in the absence of manifest error, be conclusive and binding on all
parties.

 
 
 

 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 6
 
FORM OF TRANSFER CERTIFICATE
 
To:              Bank of America, National Association
Business Capital, Portfolio Management
5 Canada Square
London, E14 5AQ
as Agent for the Beneficiaries
 
TRANSFER CERTIFICATE
 
relating to the agreement (as from time to time amended, varied, supplemented,
novated or replaced, the “Credit Agreement”) dated 2 December 2002 and made
between (1)  Ideal Hardware Limited and Bell Microproducts Europe Export Limited
(as Original Borrowers), (2) BM Europe Partners CV, (3) Bell Microproducts
Europe B.V., (4) Bank of America National Association (as Arranger, Issuer,
Swingline Lender, Agent and Security Trustee) and (5) certain banks and
financial institutions (as Lenders).  Terms defined in the Agreement have the
same meanings in this Transfer Certificate.
 
1
[Transferor] (the “Lender”) hereby confirms the accuracy of the summary of its
participation in the Agreement set out in the Schedule below and requests
[Transferee] (the “Transferee”) to accept and procure the transfer to the
Transferee of such part of such participation specified in the Schedule by
counter-signing and delivering this Transfer Certificate to the Agent at its
address for the service of notices specified in the Agreement.

 
2
The Transferee hereby requests the Agent to accept this Transfer Certificate as
being delivered to the Agent pursuant to and for the purposes of clause 28.4 of
the Agreement so as to take effect in accordance with the terms thereof on the
business day following the date of receipt by it of this Transfer Certificate or
(if later) on [specify date of transfer] subject only to the provisions of the
Agreement.

 
3
The Transferee confirms that it has received from the Lender a copy of the
Agreement together with such other documents and information as it has required
in connection with this transaction and that it has not relied and will not
hereafter rely on the Lender to check or enquire on its behalf into the
adequacy, accuracy or completeness of any such documents or information or the
reasonableness of any representation, warranty, statement, projection or
assumption contained therein or into the legality, validity, effectiveness,
enforceability or admissibility in evidence of any such documents or information
and further agrees that it has not relied and will not hereafter rely on the
Lender to assess or keep under review on its behalf the business/operations,
financial condition, prospects, creditworthiness, status or affairs of any
Borrower or any other Obligor.

 
4
The Transferee hereby undertakes with the Lender and each of the other parties
to the Agreement that it will perform in accordance with their terms all those
obligations which by the terms of the Agreement will be assumed by it after
delivery of this Transfer Certificate to the Agent and satisfaction of the
conditions (if any) subject to which this Transfer Certificate is expressed to
take effect.

 
5
The Lender makes no representation or warranty and assumes no responsibility
with respect to the legality, validity, effectiveness, adequacy or
enforceability of the Finance Documents or any document delivered pursuant
thereto and assumes no responsibility for the financial condition of any of the
Obligors or any other party to the Finance Documents or for the performance and
observance by any of the Obligors or any other such party of any of its
obligations under any of the Finance Documents or any document delivered
pursuant thereto and any and all such conditions and warranties, whether express
or implied by law or otherwise, are hereby excluded.

 
6
The Lender gives notice that nothing in this Transfer Certificate or in any of
the Finance Documents (or any document delivered pursuant thereto) shall oblige
the Lender (i) to accept a re-transfer from the Transferee of the whole or any
part of its rights and obligations under the Agreement transferred pursuant to
this Transfer Certificate or (ii) to support any losses directly or indirectly
sustained or incurred by the Transferee by reason of the failure by any of the
Obligors or any other party to the Finance Documents (or any document delivered
pursuant thereto) to perform or comply with its obligations under any of the
Finance Documents or any such document.  The Transferee hereby acknowledges the
absence of any such obligation as is referred to in (i) and (ii) above.

 
7
The Transferee confirms that its Facility Office and address for notices for the
purposes of the Agreement are as set out in the Schedule.

 
8
The Transferee undertakes to pay to the Agent for its own account a transfer fee
of £2,000 as provided in clause 28.7.2 of the Agreement.

 
9
This Transfer Certificate and the rights and obligations of the parties
hereunder shall be governed by and construed in accordance with English law.

 
AS WITNESS the hands of the authorised signatories of the parties hereto on the
date appearing below.
 
 
 
 

 
 

--------------------------------------------------------------------------------

 



 
THE SCHEDULE
 
Commitment
 
 
 
Portion Transferred
 

 
 
                                                           
 
Lender’s participation in Loans
 
Repayment Date        
 
Portion Transferred
 

                       
 
                       
 
 
 
                       
 
                       
 
[Lender]          
 
[Transferee]
 
By:
 
By:
 
Date:
 
Date:
 

 
 
 
 
Administrative Details of Transferee
 
Facility Office:
 
........................................................
 
 
 
........................................................
 
 
 
........................................................
 
Contact Name:
 
........................................................
 
Account for payments:
 
........................................................
 
Telephone:
 
........................................................
 
Fax:
 
........................................................
 


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7
 
THE DORMANT COMPANIES AND THE GUARANTORS
 
PART 1
 
THE DORMANT COMPANIES
 
Company
Company Number
Bell Microproducts AB
(in liquidation)
Ideal Hardware Limited
4079671
OpenPSL Holdings Limited
3591250
OpenPSL Limited
3574533
Open Computing Limited
2642536



 
PART 2
 
THE GUARANTORS
 
THE SECURED GUARANTORS
 
Company
Company Number
Bell Microproducts Limited
03969946
Bell Microproducts Europe Export Limited
03711148
Bell Microproducts Europe BV
4064633
Bell Microproducts (US) Limited
5305904



 
THE UNSECURED GUARANTORS
 
Company
Company Number
Bell Microproducts Europe (Holdings) BV
39087200
Bell Europe Partners CV
 
Bell Microproducts S.a.r.l (a company incorporated
under the laws of France)
43474497500013
Bell Microproducts BVBA (a company incorporated under the laws of Belgium)
0474128872
Bell Microproducts S.r.l (a company incorporated
under the laws of Italy)
13456670150



 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 8
 
FORM OF ACCESSION NOTICE
 
To:
Bank of America, National Association
 
Business Capital, Portfolio Management
 
5 Canada Square
 
London, E14 5AQ
 
as Agent for the Beneficiaries
   
From:
[Group Company] and [BMUK]
   
Dated:
 

 
Dear Sirs
 
Credit Agreement dated 2 December 2002 and made between, among others, Ideal
Hardware Limited and Bell Microproducts Europe Export Limited (as Original
Borrowers), Bank of America, National Association as (Agent, Arranger, Swingline
Lender, Issuer and Security Trustee) and the Lenders named therein (as amended
and restated from time to time, the “Credit Agreement”).
 
1.                   [Group Company] agrees to become an [Additional Borrower]
[Unsecured Guarantor] and to be bound by the terms of the Credit Agreement as an
[Additional Borrower] [Unsecured Guarantor] pursuant to clause 3 of the Credit
Agreement.  [Group Company] is a company duly incorporated under the laws of
[name of relevant jurisdiction].
 
2.                   [Group Company’s] administrative details are as follows:
 
Address:
 
Fax No.:
 
Attention
 

 
3.                   This letter is governed by English law.
 
[This Accession Notice is entered into as a deed.]
 
[BMUK]          [relevant Group Company]
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 9
 
DOCUMENTS TO ACCOMPANY ACCESSION NOTICE OR SUPPLEMENTAL DEED
 
1
A copy, certified a true copy by a duly authorised officer of the proposed
[Additional Borrower] [Unsecured Guarantor] [Charging Company], of the
constitutive documents of such proposed [Additional Borrower] [Unsecured
Guarantor] [Charging Company].

 
2
A copy, certified a true copy by a duly authorised officer of the proposed
[Additional Borrower] [Unsecured Guarantor] [Charging Company], of a board
resolution of such proposed [Additional Borrower] [Unsecured Guarantor]
[Charging Company] approving the execution and delivery of a [Accession Notice]
[Supplemental Deed], the accession of such proposed [Additional Borrower]
[Unsecured Guarantor] [Charging Company] to [this Agreement] [the Debenture] and
the performance of its obligations under the Finance Documents and authorising a
person or persons (specified by name or office) on behalf of such proposed
[Additional Borrower] [Unsecured Guarantor] [Charging Company] to execute and
deliver such [Accession Notice] [Supplemental Deed], any other Finance Document
and any other documents to be delivered by such proposed [Additional Borrower]
[Unsecured Guarantor] [Charging Company] pursuant hereto or thereto.

 
3
A certificate of a duly authorised officer of the proposed [Additional Borrower]
[Unsecured Guarantor] [Charging Company] setting out the names and signatures of
the person or persons mentioned in the resolution referred to in paragraph 2
above.

 
4
A certificate addressed to the Agent signed by two authorised signatories of the
proposed [Additional Borrower] [Unsecured Guarantor] [Charging Company] stating
that the execution by such proposed [Additional Borrower] [Unsecured Guarantor]
[Charging Company] of the [Accession Notice] [Supplemental Deed] and the
performance of such proposed [Additional Borrower] [Unsecured Guarantor]
[Charging Company] of its obligations hereunder and thereunder are within its
corporate powers, have been duly approved by all necessary corporate action and
will not cause any limit or restriction on any of its powers (whether imposed by
law, decree, rule, regulation, its constitutive documents or agreement or
otherwise) or on the right or ability of its directors to execute such powers,
to be exceeded or breached.

 
5
A copy of its latest audited financial statements.

 
6
Such legal opinion(s) of counsel to the Agent as the Agent may require, in a
form satisfactory to the Agent.

 
7
[In connection with the acquisition of any company where such company or any of
its Subsidiaries accedes as a Charging Company to the Debenture or otherwise
executes a Security Document (such person  thus becoming an “Obligor”):

 
7.1
a certificate addressed to the Agent from the Auditors confirming in the context
of section 155(2) Companies Act 1985 that:

 
 
7.1.1
in their opinion such Obligor had positive net assets as defined in section
154(2) Companies Act 1985;

 
 
7.1.2
they are not aware of anything to indicate that the decision of the directors of
such Obligor not to make a provision in relation to the giving of financial
assistance represented by the execution of each such Security Document to which
it is a party has not been made on fair and reasonable grounds;  and

 
 
7.1.3
the giving of such financial assistance by such Obligor would not cause those
net assets to be reduced,

 
7.2
in each such case dated as at the date of the giving of such financial
assistance;

 
7.3
a statutory declaration by all of the directors of such Obligor as required by
Section 155(6) Companies Act 1985 in relation to such financial assistance, such
statutory declaration to be in the prescribed form and having attached thereto
the report addressed by the Auditors complying with the provisions of Section
156(4) Companies Act 1985;

 
7.4
a copy, certified by a duly authorised officer of such Obligor as being a true
copy, of the resolution of its board of directors approving the matters and
things required to be done by it pursuant to this paragraph 8 and in particular
the giving of such financial assistance.]*

 
8
Such other documents or evidence relating to such proposed [Additional Borrower]
[Unsecured Guarantor] [Charging Company] as the Agent may reasonably require.

 
* This paragraph only applies where a company being acquired (or one or more of
its Subsidiaries) is acceding to the Debenture or otherwise executing a Security
Document to secure borrowings raised for its acquisition.
 


 
 
 
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 10
 
THE MATERIAL CONTRACTS
 
Description of Agreement
Date
Parties
Microsoft OEM Distributor Channel Agreement
1 July 2007
(1) BMUK (2) Microsoft Ireland Operations Ltd
Europe Authorised Distributor Agreement
11 April 2006
(1) BMUK (2) Seagate Technology International
International Distributor  Agreement
27 December 2002
(1) Bell Microproducts Inc  (2) Western Digital Technologies Inc
Authorised Distributor Agreement
7 June 2005
(1) BMUK (2) Symantec Limited
Logistic Service Partner Agreement
4 January 2007
(1) BMUK (2) Hewlett-Packard Ltd.
Channel Development Partner Agreement
4 January 2007
(1) BMUK (2) Hewlett-Packard Ltd.
Value Added International Distribution Agreement
4 October 2004
(1) BMUK (2) McAfee Ireland Limited
IBM Business Partner Agreement
5 February 2003
(1) BMUK (2) IBM United Kingdom Limited



 

 
 

--------------------------------------------------------------------------------

 

THE ORIGINAL BORROWERS
 
SIGNED for and on behalf of
)
IDEAL HARDWARE LIMITED1
)
by:
)



Address:
Cox Lane
 
Chessington
 
Surrey KT9 1SJ
Fax:
020 8286 5588
Attention:
Nick Lee/Helen Hancock



 
SIGNED for and on behalf of
)
BELL MICROPRODUCTS EUROPE
)
EXPORT LIMITED
)
by:
)



Address:
Cox Lane
 
Chessington
 
Surrey KT9 1SJ
Fax:
020 8286 5588
Attention:
Nick Lee/Helen Hancock



 
THE DUTCH OBLIGORS
 
SIGNED for and on behalf of
)
BM EUROPE PARTNERS C.V.
)
by:
)



Address:
c/o Cox Lane
 
Chessington
 
Surrey KT9 1SJ
Fax:
020 8286 5588
Attention:
Nick Lee/Helen Hancock



 
SIGNED for and on behalf of
)
BELL MICROPRODUCTS
)
EUROPE BV
)
by:
)



Address:
c/o Fountain Court
 
Cox Lane
 
Chessington
 
Surrey KT9 1SJ
Fax:
020 8286 5588
Attention:
Nick Lee/Helen Hancock




--------------------------------------------------------------------------------

 
1 Now called “Bell Microproducts Limited”

 
 

--------------------------------------------------------------------------------

 

THE AGENT
 
SIGNED for and on behalf of
)
BANK OF AMERICA,
)
NATIONAL ASSOCIATION
)
by:
 



Address:
5 Canada Square
 
London  E14 5AQ
Fax:
020 7174 6400
Attention:
Business Capital, Portfolio Management





THE ARRANGER
 
SIGNED for and on behalf of
)
BANK OF AMERICA,
)
NATIONAL ASSOCIATION
)
by:
 



Address:
5 Canada Square
 
London  E14 5AQ
Fax:
020 7174 6400
Attention:
Business Capital, Portfolio Management



 
THE SECURITY TRUSTEE
 
SIGNED for and on behalf of
)
BANK OF AMERICA,
)
NATIONAL ASSOCIATION
)
by:
 



Address:
5 Canada Square
 
London  E14 5AQ
Fax:
020 7174 6400
Attention:
Business Capital, Portfolio Management



THE SWINGLINE LENDER
 
SIGNED for and on behalf of
)
BANK OF AMERICA,
)
NATIONAL ASSOCIATION
)
by:
 



Address:
5 Canada Square
 
London  E14 5AQ
Fax:
020 7174 6400
Attention:
Business Capital, Portfolio Management



THE ISSUER
 
SIGNED for and on behalf of
)
BANK OF AMERICA,
)
NATIONAL ASSOCIATION
)
by:
 



Address:
5 Canada Square
 
London  E14 5AQ
Fax:
020 7174 6400
Attention:
Business Capital, Portfolio Management



 
THE LENDERS
 
SIGNED for and on behalf of
)
BANK OF AMERICA,
)
NATIONAL ASSOCIATION
)
by:
 



Address:
5 Canada Square
 
London  E14 5AQ
Fax:
020 7174 6400
Attention:
Business Capital, Portfolio Management



 